Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 1 of 183




                           EXHIBIT 1
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 2 of 183




       1                       UNITED STATES DISTRICT COURT
       2                       SOUTHERN DISTRICT OF FLORIDA
       3                     Civil Action No. 19-cv-63108-RAR
       4
       5     HANK HANEY and HANK HANEY MEDIA,
       6     LLC,
       7                      Plaintiffs,
       8      -vs-
       9
       10    PGA TOUR, INC.,
       11                     Defendant.             /
       12
       13                                   VOLUME II
       14        VIDEOTAPED DEPOSITION VIA REMOTE VIDEOCONFERENCE OF
       15                             JEREMY AISENBERG
       16
       17                       Wednesday, March 31, 2021
       18                          10:09 a.m. - 2:20 p.m.
       19
       20
       21
       22    Job No. 363245
       23    Pages 1 - 135
       24    Reported by:     Lora Lee Knorr-Fierro, RPR/FPR
       25
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 3 of 183


                              Transcript of Jeremy Aisenberg, Volume II
                                   Conducted on March 31, 2021                 2

       1           Deposition of Jeremy Aisenberg, held via Zoom
       2     conference:
       3
       4
       5
       6
       7
       8
       9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20          Pursuant to agreement, before Lora Lee Knorr,
       21    Fierro, RPR/FPR, Notary Public in and for the State of
       22    Florida.
       23
       24
       25

                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 4 of 183


                               Transcript of Jeremy Aisenberg, Volume II
                                    Conducted on March 31, 2021                3

       1     APPEARANCES:
       2     On behalf of the Plaintiffs:
       3          MICHELMAN & ROBINSON, P.A.
       4          800 Third Avenue
       5          24th Floor
       6          New York, New York        10022
       7          (212) 730-7700
       8          BY: PETER R. GINSBERG, ESQUIRE
       9          (Appearing via videoconference)
       10         Pginsberg@mrllp.com
       11
       12    On behalf of the Defendant:
       13         FOLEY & LARDNER, LLP
       14         Two South Biscayne Boulevard
       15         Suite 1900
       16         Miami, Florida       33131
       17         (305) 482-8400
       18         BY:   WILLIAM E. DAVIS, ESQUIRE
       19               KELLY S. MILLIRON, ESQUIRE
       20         (Appearing via videoconference)
       21         Wdavis@foley.com
       22         KMilliron@foley.com
       23
       24    VIDEOGRAPHER:       Jodie Dineen
       25    REMOTE VIDEO TECHNICIAN:          Vane Morrison

                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 5 of 183


                              Transcript of Jeremy Aisenberg, Volume II
                                   Conducted on March 31, 2021                   4

       1     ALSO PRESENT:
       2           Neena Shetty, House Counsel for PGA TOUR, Inc.
       3
       4
       5                            INDEX OF PROCEEDINGS
       6      WITNESS - JEREMY AISENBERG                                     PAGE
       7      DIRECT EXAMINATION BY MR. DAVIS                                6
       8      CROSS-EXAMINATION BY MR. GINSBERG                            108
       9      REDIRECT EXAMINATION BY MR. DAVIS                            129
       10     RECROSS EXAMINATION BY MR. GINSBERG                          129
       11
       12
       13                             DEFENDANT EXHIBITS
       14     EXHIBIT                        DESCRIPTION                    PAGE
       15     40            PLAINTIFF'S AMENDED EXPERT
       16                   DISCLOSURES                                     18
       17     41            SENTIMENT ANALYSIS                              32
       18     42            VOODOO LAB, LLC SALES                           58
       19
       20
       21    ACKNOWLEDGEMENT OF DEPONENT                                   133
       22    CERTIFICATE OF OATH                                           134
       23    CERTIFICATE OF REPORTER                                       135
       24
       25

                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 6 of 183


                                Transcript of Jeremy Aisenberg, Volume II
                                     Conducted on March 31, 2021                  5

       1     Thereupon,
       2     the following proceedings began at 10:09 a.m.:
       3                        THE VIDEOGRAPHER:         Here begins disk number
       4               1 in the videotaped deposition of Jeremy Aisenberg
       5               in the matter of Haney, et al. v. PGA TOUR, Inc.
       6               in the United States District Court for the
       7               Southern District of Florida, Case Number
       8               019-cv-631008-RAR.
       9                        Today's date is March 31st, 2021.            The time
       10              on the video monitor is 10:09.               The videographer
       11              today is Jodi Dineen, representing Planet Depos.
       12              This video deposition is taking place remotely.
       13                       Would counsel please voice identify
       14              themselves and state whom they represent.
       15                       MR. GINSBERG:       This is Peter Ginsberg on
       16              behalf of the Plaintiffs.
       17                       MR. DAVIS:      This is William Davis and my
       18              colleague, Kelly Milliron, on behalf of the PGA
       19              TOUR, and with us is the Tour representative,
       20              Neera Shetty.        She's a Senior Vice President and
       21              General Counsel, Assistant General Counsel, Deputy
       22              General Counsel.         Excuse me.
       23                       THE VIDEOGRAPHER:         The court reporter today
       24              is Lora Lee Knorr-Fierro, representing Planet
       25              Depos.     Would the reporter, please, swear in the

                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 7 of 183


                              Transcript of Jeremy Aisenberg, Volume II
                                   Conducted on March 31, 2021                 6

       1     witness.
       2              THE STENOGRAPHER:        The attorneys
       3     participating in this deposition acknowledge that
       4     I am not physically present in the deposition room
       5     and that I will be reporting this deposition
       6     remotely.     They further acknowledge that in lieu
       7     of an oath administered in person, I will
       8     administer the oath remotely.
       9              This arrangement is pursuant to the Florida
       10    Supreme Court Administrative Order No. AOSC 20-23.
       11    The parties and their counsel consent to this
       12    arrangement and waive any objections to this
       13    manner of reporting.        Please indicate your
       14    agreement by stating your name and your agreement
       15    on the record.
       16             MR. GINSBERG:     This is Peter Ginsberg.           I
       17    agree.
       18             MR. DAVIS:     William Davis.      We agree.
       19             THE STENOGRAPHER:        Okay.   Mr. Aisenberg,
       20    raise your right hand, please.
       21             Do you solemnly swear the testimony you're
       22    about to give in this matter will be the truth,
       23    the whole truth, nothing but the truth so help you
       24    God?
       25             THE WITNESS:     I do.

                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 8 of 183


                              Transcript of Jeremy Aisenberg, Volume II
                                   Conducted on March 31, 2021                   7

       1                      THE STENOGRAPHER:         Thank you.
       2                      Counsel, I'm gonna mute myself, and you can
       3               proceed.
       4                      MR. DAVIS:      Okay.
       5     Thereupon,
       6                              JEREMY AISENBERG,
       7     having been first duly sworn, was examined and testified
       8     as follows:
       9                              DIRECT EXAMINATION
       10    BY MR. DAVIS:
       11              Q.     Good morning; and you pronounce your name
       12    Aisenberg; is that correct?
       13              A.     Yes, it is.
       14              Q.     Okay.    Let me ask you this:           You have been
       15    engaged to testify as an expert witness in this case; is
       16    that correct?
       17              A.     Yes.
       18              Q.     Now, is the engagement -- does the
       19    engagement run to you personally or does it run to
       20    Octagon, Inc. or what?
       21              A.     In my professional capacity as an employee
       22    of Octagon.
       23              Q.     And is there an engagement agreement, a
       24    written document, which engages you specifically as an
       25    expert in this case?

                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 9 of 183


                              Transcript of Jeremy Aisenberg, Volume II
                                   Conducted on March 31, 2021                 8

       1                A.    Other than a written request that I
       2     participate as an expert, no.
       3                Q.    And are you being compensated for your time
       4     as an expert in this case?
       5                A.    No.
       6                Q.    Is Octagon being compensated for your time
       7     as an expert in this case?
       8                A.    Not directly, not in relation to serving as
       9     an expert in this case, no.
       10               Q.    If Mr. Haney were to recover any of the
       11    damages that you are testifying to in this case, would
       12    Octagon receive a commission or a fee?
       13               A.    None has been discussed.
       14               Q.    Is there any relationship between Octagon
       15    and Mr. Haney where Octagon would receive any type of
       16    compensation as a result of the outcome of this case?
       17               A.    None has been discussed.
       18               Q.    Is it contemplated?
       19               A.    No.
       20               Q.    Have you ever testified as an expert
       21    witness before on behalf of one of your clients at
       22    Octagon?
       23               A.    Personally, I have not.
       24               Q.    Okay.    Then it would follow that you have
       25    never been qualified to testify before in a courtroom as

                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 10 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                   9

      1     an expert witness; is that correct?
      2              A.      What are the -- what would count as
      3     qualification as an expert witness?
      4              Q.      Have you been presented in any court of law
      5     to render an opinion as an expert in a case?
      6              A.      I've been retained on numerous occasions as
      7     an expert by independent research outfits looking for
      8     expertise in sports-media-related matters that may or
      9     have been used in court.         I don't -- I don't know the
      10    answer to that.     Uhm, I've never --
      11             Q.      Well, my specific question --
      12                     MR. GINSBERG:       Well, wait, Bill.       He's
      13             still answering the question.
      14                     MR. DAVIS:      All right.
      15                     THE WITNESS:       But never directly under oath
      16             in a -- in a similar circumstance as this.
      17    BY MR. DAVIS:
      18             Q.      When were you engaged to be an expert in
      19    this case?
      20             A.      Peter Ginsberg, Hank Haney's attorney,
      21    inquired as to my abilities to serve as an expert perhaps
      22    four to six weeks ago.        I can't recall exactly when.
      23             Q.      And was it discussed at that time as to
      24    what the scope of your engagement would be?
      25             A.      To speak based on my professional

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 11 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                10

      1     experience to the projected damages related to Hank's --
      2     related to this case and Hank's dismissal from SiriusXM.
      3               Q.     And how much time have you spent up until
      4     this point in time in formulating your opinions as an
      5     expert?
      6               A.     Related to this matter or in general?
      7               Q.     Yes.    Yes.
      8               A.     I have spent 13 plus years developing an
      9     expertise related to Hank Haney's business enterprise,
      10    understand both directly related to Hank's business
      11    enterprise and through the course of work on numerous
      12    similar types of business enterprises for other people.
      13                     All I'm simply doing in this case is
      14    providing my expertise regarding these types of
      15    businesses and reasonable projections for what the impact
      16    of Hank's losses, his platform would have -- does have on
      17    his business.     So it's because of the nature of my
      18    expertise on this subject matter, I, candidly, did not
      19    have to prepare much more than to show up here this
      20    morning to see your smiling face.
      21              Q.     So, if you could -- I want you to focus
      22    specifically though on any time that you've spent in
      23    formulating the projections that are part of the Amended
      24    Disclosure, which has been filed in this proceeding, as
      25    opposed to the general relationship that you've had with

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 12 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                11

      1     Mr. -- with Mr. Haney.        How much time have you spent in
      2     formulating those projections?
      3               A.     It did not require a significant amount of
      4     time.    I -- many hours, less than ten hours perhaps.           It
      5     didn't require a substantial amount of time because the
      6     business was very clear and de -- the business plan was
      7     very clear and defined.         The historic revenues were very
      8     clear and defined, and the absence of those revenues and
      9     the ability to reasonably forecast what those revenues
      10    would have continued to be is also very clearly defined.
      11                     So it may seem -- it may seem confusing or
      12    complex, but it really is very straightforward; and, in
      13    the normal course of business for talent representation,
      14    a reasonable level of ability to project what you expect
      15    to generate in revenue for talent that you represent is
      16    an important part of that.          So if I couldn't make a
      17    reasonable determination as to the potential revenue for
      18    talent, I wouldn't have much of a business to be able to
      19    build.
      20              Q.     When did you first start representing Mr.
      21    Haney, and I mean you in your capacity with Octagon?
      22              A.     2006.
      23              Q.     And have you represented Mr. Haney, in
      24    whatever capacity, at Octagon continuously since that
      25    date?

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 13 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                    12

      1              A.      Yes.
      2              Q.      And in how many of those years did Mr.
      3     Haney's gross revenue exceed $3 million?
      4              A.      I can't recall exactly how many years.
      5     Many of those years.
      6              Q.      What -- in those years, what was the
      7     highest amount of revenue that Mr. Haney had received
      8     from all sources through Octagon?
      9              A.      I don't know the exact figure.              I can find
      10    that for you.
      11             Q.      Well, is it --
      12                     MR. GINSBERG:       Are you asking for an
      13             estimate?
      14                     MR. DAVIS:      Sure.     I'm asking for his best
      15             recollection.
      16                     THE WITNESS:       There are -- there are
      17             numerous revenue streams for Hank Haney's business
      18             enterprise that don't directly pass through
      19             Octagon's accounting.           As an example, stock in
      20             publicly-traded companies, in 2000 -- from 2012 to
      21             2016 he had a significant stock holdings in the
      22             Crocs shoe company, as an example.
      23                     When he liquidated those shares, it created
      24             a significant windfall that did not pass through
      25             Octagon's accounting.           It wasn't subject to any of

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 14 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                13

      1              our processes for recording.
      2                      Then there are other examples like that,
      3              real estate that was granted to him as part of a
      4              business transaction, automobiles that were
      5              provided to him as part of a business transaction,
      6              leaseholds on golf academy properties that were
      7              provided to him as part of a commercial
      8              transaction, all of which did not flow through
      9              Octagon.
      10    BY MR. DAVIS:
      11             Q.      Are you through?
      12             A.      Yes, sir.
      13             Q.      I was gonna ask you another question.
      14             A.      Okay.    Yes, sir.
      15             Q.      I'd like you to refer to the Plaintiff's
      16    Amended Expert Disclosures, which have been filed in this
      17    proceeding.     They're dated, I believe, March 5th, 2021,
      18    and they probably appear in the binder that you have
      19    there as Tab Number 1.        Do you have that in front of you?
      20             A.      Yes, sir.
      21             Q.      And could you go to the eighth page in,
      22    which I believe is your CV?
      23             A.      Okay.
      24             Q.      Now, starting with your education, have you
      25    taken any courses in forensic accounting?

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 15 of
                                     183

                               Transcript of Jeremy Aisenberg, Volume II
                                    Conducted on March 31, 2021              14

      1                A.      No.
      2                Q.      Have you taken any courses in econometrics?
      3                A.      No.
      4                Q.      Have you taken any courses with respect to
      5     accounting and establishing balance sheets and financial
      6     statements?
      7                A.      I've taken routine training through the
      8     course of learning Octagon standards and practices for
      9     the course of how we analyze and report our clients'
      10    revenues.       It's part of the regular course of training
      11    for staff at Octagon, but not university coursework.
      12               Q.      Have you ever testified in a court of law
      13    with respect -- involving anything involving forensic
      14    accounting?
      15               A.      No.
      16               Q.      Or econometrics.
      17               A.      Nope.
      18               Q.      In your engagement with Mr. Haney, do you
      19    involve yourself in preparing profit and loss statements
      20    for him?
      21               A.      I have assisted his accounting -- his CPA,
      22    personal CPA for his businesses in compiling the
      23    necessary materials for profit and loss statements, yes.
      24               Q.      And what kind of information are you
      25    providing his CPA?

                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 16 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                15

      1              A.      Reports from various platforms related to
      2     various business initiatives, obviously the reports from
      3     Octagon, any other relevant financial documents that
      4     Octagon may have or been provided by third parties that
      5     Hank Haney is doing business with.
      6              Q.      Let me direct your attention to the
      7     category on your CV, "Publications, Presentations and
      8     Guest Lectures."
      9              A.      Uh-hm.
      10             Q.      Is this exhaustive?
      11             A.      No.     No.   I've spoken numerous other
      12    instances in regard to the sports marketing and media
      13    landscape, a number of national and international
      14    conferences.     So there's a number of -- a number of
      15    things that should have been added to this.
      16             Q.      Have you spoken -- strike that.
      17                     Have you published any articles,
      18    peer-review articles in the areas of damage calculation
      19    or forensic accounting?
      20             A.      Nope.
      21             Q.      And I'd ask you the same question with
      22    regard to the field of econometrics.
      23             A.      Have not.
      24             Q.      Okay.     Have you been involved in the
      25    creation of mathematical models or algorithms that

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 17 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                16

      1     project revenues for businesses?
      2              A.      Can you restate the question?
      3              Q.      Have you been involved in the creation of
      4     algorithms or mathematical models involved in
      5     projecting --
      6              A.      I have.     I have.
      7              Q.      -- profits and --
      8                      MR. GINSBERG:       Let him finish his question.
      9                      THE WITNESS:       I have.
      10                     MR. GINSBERG:       Let him finish his question.
      11                     THE WITNESS:       Sorry.
      12    BY MR. DAVIS:
      13             Q.      And describe for me what you've done in
      14    that regard.
      15             A.      I started my first company while in
      16    graduate school in 2001 or 2002.             I started raising
      17    capital to fund companies at that time.
      18                     I have been involved in the development of
      19    business plans and financial projections related to
      20    hundreds of businesses that have gone on to be realized,
      21    at various levels, with various degrees of success in
      22    real-world practice every -- throughout my -- throughout
      23    my career repeatedly and continuously and to this day in
      24    relation to every client that we work with, as well as
      25    business initiatives for Octagon, which is a

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 18 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                     17

      1     publicly-traded company, and preparing models and
      2     projections for anticipated business opportunities, the
      3     cost associated with those, the likely net revenue of
      4     those opportunities.       It is a core aspect of what I do in
      5     business.
      6              Q.      Is your job experience described here in
      7     your CV under category called "Experience?"
      8              A.      Some of it.
      9              Q.      Is there anything that you can point out in
      10    the various bullet points under "Experience" that address
      11    the issue or involve you doing mathematical or
      12    algorithmic projection of profits?
      13             A.      Virtually every bullet here would relate to
      14    something that would require financial projections, yes.
      15             Q.      Okay.
      16             A.      Would you like me to go bullet by bullet?
      17             Q.      Let's talk about the one -- the second one,
      18    "Developed highly profitable content partnerships with
      19    global media companies, including CBS, NBC, iHeart,
      20    Sirius, Facebook, Discovery" and more.               What are you
      21    addressing in that bullet point?
      22                     MR. GINSBERG:       Objection, form.        Do you
      23             understand the question?
      24                     THE WITNESS:       I mean, the question would --
      25             to explain what is underlying that bullet is --

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 19 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                18

      1     would take the entire window of time we have -- we
      2     have scheduled here today.          The work that I do on
      3     behalf of the most successful and high-profile
      4     golf content creators in the world, the client
      5     list that I work with are, without question, the
      6     most influential talent who produce content
      7     dedicated to golf outside of anyone who plays
      8     professionally on a professional tour for a
      9     living.
      10           Every aspect of what I do is related to
      11    helping those clients develop content-driven
      12    business models that are profitable.              That
      13    includes the idea, the plan, the execution of the
      14    plan, the budgets and sales projection related to
      15    the plan, the actual sales and marketing of those
      16    initiatives, the cultivation of long-term
      17    extensions of those initiatives.
      18           It's a -- it is a core component of
      19    everything, in fact, that we do with our clients.
      20    If it's not -- if we can't analyze and clearly
      21    define the potential value, which is a profit
      22    calculation, it's very difficult, if not
      23    impossible, to convince a client and/or business
      24    partners to consider it.
      25           (Thereupon, Defendant's Exhibit Number 40

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 20 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                   19

      1              was marked for identification, which is attached
      2              hereto and made a part hereof.)
      3     BY MR. DAVIS:
      4              Q.      Let me direct your attention to the last
      5     page of Plaintiff's Amended Expert Disclosures, which I
      6     believe is exhibit -- will be now Exhibit Number 40.                I
      7     mean, the entire Plaintiff's Amended Expert Disclosures
      8     we're gonna mark as Exhibit 40, but I'm directing your
      9     attention to the last page.
      10             A.      The very last page of the book?             Can you --
      11             Q.      No, the last page of the Plaintiff's
      12    Amended Exhibit Disclosures, Expert Disclosures, which
      13    would be tab number 1.
      14             A.      Okay.
      15                     MR. GINSBERG:       Can you put it on the
      16             screen?
      17                     MR. DAVIS:      Yeah, sure.
      18                     THE WITNESS:       The last page I have is a
      19             "next steps" slide.
      20                     MR. DAVIS:      No, the last page should be a
      21             document titled "Hank Haney Financial Damages
      22             Calculation."
      23                     THE WITNESS:       Okay.
      24    BY MR. DAVIS:
      25             Q.      Do you see that?

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 21 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                      20

      1              A.      Yup.
      2              Q.      Did you prepare that?
      3              A.      I did.
      4              Q.      How long did it take you to prepare that?
      5              A.      Several hours.
      6              Q.      Okay.    Now, on the bottom left it says
      7     "Total Projected Damages."          So this is what your
      8     characterize as a damage calculation; is that correct?
      9              A.      I was asked to provide projections to Mr.
      10    Haney's lawyers that calculated reasonable lost business
      11    revenue and opportunity for ten years out.
      12             Q.      You use the term "revenue."             Do you mean
      13    profits or just gross revenue?
      14             A.      In the -- every line item there, except the
      15    e-commerce, it is -- it is a net revenue to Mr. Haney
      16    calculation or projection, an e-commerce tab, that
      17    business basically would be the pain relief cream
      18    business.     Mr. Haney's sole objective was to drive
      19    top-line revenue to compel a larger company to purchase
      20    that business.     So his focus there was creating the
      21    largest possible top-line-sales figures in order to -- to
      22    attract a potential buyer.
      23             Q.      The document titled "Financial Damages
      24    Calculation" spans a period from 2019 through 2030.                How
      25    did you come about establishing that time period?

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 22 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                21

      1              A.      So the actual damages are those highlighted
      2     in red that were going back on those lost figures and to
      3     provide some reasonable window projecting that out
      4     through 2030, which would put Mr. Haney in his early
      5     70's, was the time horizon that Mr. Haney and Mr.
      6     Ginsberg felt was reasonable.
      7                      You know, preparing calculations or
      8     projections throughout my -- the course of my career,
      9     they're -- any suggestion that they're anything more than
      10    best estimates is very difficult.             That would -- I would
      11    be surprised if you could produce an expert who would say
      12    that any projections are gonna be 100 percent accurate.
      13                     So what I attempted to do was provide a
      14    reasonable and, frankly, somewhat conservative analysis
      15    of what Hank Haney's business would look like if he
      16    stayed the course over the proceeding ten-year window
      17    through 2030.
      18             Q.      How did you -- how did you -- what
      19    methodology did you employee to come up with 10 years
      20    rather than 15 or 12 or 5?
      21             A.      It was -- the discussion was to project out
      22    through 2030.     So that's what I did.
      23             Q.      Was there a methodology though that you
      24    employed to make a determination that that was a more
      25    reliable period of time?

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 23 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                     22

      1              A.      That was based on Hank Haney's likelihood
      2     to continue to work at the rate that he's been working
      3     that would facilitate the ongoing business opportunities
      4     over that -- over a reasonable period of time.                  Mr. Haney
      5     is young.     He's very healthy.        He's got a young wife.
      6     He's got a young child.         He had no intention of slowing
      7     down.
      8                      There are plenty of his peers -- Butch
      9     Harmon, as an example, is another high-profile teacher
      10    whose in his -- he's at least 75 years old.                  I represent
      11    Gary Player, who is 85 years old.             So 2030 seemed like a
      12    reasonable timeframe.        I could have projected out longer.
      13    We could have continued on.
      14                     Eddie Merrins is a high-profile golf
      15    instructor who's continued to teach in his 80's.                  Harvey
      16    Penick taught into his 80's.           There are many examples of
      17    high-profile golf personalities who have taught well past
      18    the age that this projects out for Hank Haney.
      19             Q.      Other than approaching it from that
      20    standpoint, was there any other methodology which you
      21    employed to establish a ten-year window?
      22             A.      I think the methodology I described is
      23    pretty sound.     No.
      24             Q.      The answer is no; is that correct?
      25             A.      I employed plenty of very sound

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 24 of
                                     183

                              Transcript of Jeremy Aisenberg, Volume II
                                   Conducted on March 31, 2021                23

      1     methodologies to determine that window based on the
      2     reasonable analysis of Hank Haney's business and his
      3     projected desire to continue to work at the pace and
      4     capacity that he had been, and that seemed like more than
      5     a reasonable -- a reasonable window and sufficient
      6     methodology based on, you know, practical business
      7     experience, not theoretical business experience.
      8              Q.      Well, what kind of variables did you
      9     analyze to ascertain what his income-producing capability
      10    would be in year 2030?
      11             A.      I -- because I base these figures on a
      12    conservative analysis of maintaining essentially all of
      13    the core business -- businesses of Mr. Haney, other than
      14    the growth of the one business that he was focused on
      15    aggressively growing.         I could very, very easily and
      16    reasonably provided a growth metric on the media and
      17    advertising revenues.
      18                     Those numbers had grown every year from the
      19    time that he signed with SiriusXM.              So it would have been
      20    very reasonable to project those numbers to continue to
      21    grow, ah, but --
      22             Q.      Did you engage in that --
      23                     MR. GINSBERG:        I'm not sure he was done,
      24             Bill.
      25                     THE WITNESS:        I chose to be conservative on

                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 25 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                24

      1              the analysis and the media and advertising
      2              revenues.     I could have very easily provided a
      3              metric to have those revenues grow year over year.
      4              It would have been reasonable.
      5                      The historic data would have easily --
      6              would have easily validated that analysis, but in
      7              the interests of projecting out something that was
      8              reasonable and fair to all parties, that seems
      9              like a reasonable methodology.
      10    BY MR. DAVIS:
      11             Q.      Has the historic data that you've relied on
      12    in calculating this projected damages all been produced,
      13    to your knowledge?
      14             A.      I believe so.
      15             Q.      And what kind of historic data did you rely
      16    on with respect to establishing the column "Media and
      17    Advertisers?"
      18             A.      That was or is specifically built around
      19    the SiriusXM PGA TOUR Radio partnership and the ongoing
      20    revenue shares tied to those various advertisers.
      21             Q.      So the area under "Media and Advertisers,"
      22    which is in red, does that reflect actual income derived
      23    from the SiriusXM contract by Haney Media?
      24             A.      No.   No.    In 2019, as your expert, who
      25    analyzed this table, mentioned in his report, there was a

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 26 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                      25

      1     600 and -- approximately $680,000 settlement between Hank
      2     and SiriusXM, settlement payment.             That -- Haney was
      3     projecting approximately 1.2 million in total revenues
      4     that year from SiriusXM.         He had been paid approximately
      5     $200,000 up until that point in May in his guaranties,
      6     and then the $680,000 settlement left a loss of
      7     approximately $300,000 related to income that he expected
      8     to earn had he remained on the air the rest of that year.
      9     So that was the way that the 2019 number was calculated.
      10                     I'd need to double-check the records, but
      11    he collected in the neighborhood of $900,000.                $300,000
      12    was a result of his being -- the $300,000 loss was the
      13    result of his early termination for the 2019 year.                It
      14    very reasonably would have been -- could have been
      15    projected that that number would increase in 2020 and so
      16    on and so forth, but for the purposes of this table, I
      17    elected not to introduce some arbitrary growth metric.
      18             Q.      So then the number for the year 2020 is
      19    predicated upon what?
      20             A.      Had he remained on -- but for the fact that
      21    SiriusXM was told to terminate Mr. Haney's agreement by
      22    the PGA TOUR, he would have earned at least $1.2 million
      23    in compensation and revenue shares in 2020,
      24    conservatively.
      25             Q.      And then for the year 2021, how did you

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 27 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                26

      1     arrive at the sum of $1,200,000?
      2              A.      The -- again, as I stated already, the
      3     concerted projection of what reasonably -- and, again,
      4     very conservatively, would have been his income for 2021
      5     based on the existing advertising and projecting no
      6     incremental growth of those advertisers.
      7              Q.      Isn't it true that the SiriusXM contract
      8     ran to term February 15th, 2121?
      9              A.      Yes.
      10             Q.      And, therefore, what you've projected for
      11    2021 presupposes that that contract was going to be
      12    renewed on its same terms; is that correct?
      13             A.      We had been told repeatedly by Scott
      14    Greenstein, the President of SiriusXM, that Mr. Haney
      15    would have a job on SiriusXM PGA's whole radio as long as
      16    he wanted one.     So there was no -- there was no factual
      17    basis with which to think that, but for the PGA TOUR's
      18    actions in this matter, he would not have continued to
      19    serve in his role with SiriusXM for as long as he chose.
      20             Q.      Did Mr. Greenstein confirm to you that they
      21    would renew that contract after February 15th of 2021 on
      22    its same terms?
      23             A.      Indirectly, yes.
      24             Q.      How so?
      25             A.      Vis-a-via the description of the

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 28 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                27

      1     representations that had been made regarding Hank's
      2     ongoing role with the network for as long as he -- as
      3     long as he wanted to work with them.
      4              Q.      Okay.    Is it fair to say, sir, though that
      5     your projections for 2021 through 2030 are predicated
      6     upon the assumption that the SiriusXM contract would have
      7     been renewed --
      8              A.      Yes.
      9              Q.      -- at least in its essential terms?
      10             A.      Yes.
      11             Q.      Is that correct?
      12             A.      Yes.
      13             Q.      Now, other than the SiriusXM contract and
      14    the documents that were generated in relation to net
      15    advertising revenue under that contract, were there any
      16    other documents that you reviewed in order to create
      17    these projections in the "Media and Advertisers" column?
      18             A.      No.
      19                     MR. GINSBERG:       And, so, you're talking
      20             about for purposes of this report and not general
      21             experience.
      22                     MR. DAVIS:      The question was asked.     I
      23             think it was understandable.
      24                     MR. GINSBERG:       I wouldn't ask for
      25             clarification if I thought it was understandable,

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 29 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                28

      1              but it's your deposition.
      2     BY MR. DAVIS:
      3              Q.      Now, the fact that you've included all
      4     these years '22 through -- well, actually 2021 through
      5     2030, did you conduct any kind of an evaluation as to
      6     whether or not Mr. Haney could have replaced his earning
      7     capacity that he had with SiriusXM through some other
      8     media relationship?
      9              A.      Yes.
      10             Q.      And what consideration did you give to that
      11    in formulating your opinions as expressed in this "Media
      12    and Advertisers" column?
      13             A.      Most specifically and relevantly, the
      14    experience of Mr. Haney with his podcast and the general
      15    sentiment in the marketplace as a result of the impact of
      16    his dismissal from SiriusXM on the association with Mr.
      17    Haney given the Tour's dis-favorable position on him.
      18             Q.      Did you factor in the impact of the actual
      19    remarks that he made on May the 29th, 2019 as affecting
      20    his employability on a go-forward basis?
      21             A.      I did.
      22             Q.      Okay.    And how did you go about quantifying
      23    the impact of that?
      24             A.      We conducted a sentiment analysis using a
      25    variety of third-party software tools to assess the

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 30 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                29

      1     sentiment among golf audiences regarding Mr. Haney.             That
      2     sentiment had returned to a net positive sentiment within
      3     seven days of the remarks.
      4                      So, but for his dismissal from SiriusXM, it
      5     is -- and, in addition, the feedback from all of the
      6     major sponsors of his programming, that they had no
      7     intention of ending their relationship with Hank until he
      8     lost his platform, it was clear that -- it was clear that
      9     the impact was a direct result of the loss of the
      10    platform.
      11             Q.      I'm confused because you're suggesting that
      12    the sentiment either returns a neutral or positive, and,
      13    if that's the case, why would Mr. Haney have difficulty
      14    being employed in future years?
      15             A.      The -- number 1, he lost the platform.          He
      16    had to -- he then, therefore, needed to rebuild his plat
      17    -- rebuild a platform, and in parallel to the need to
      18    rebuild a platform, he was labeled as a result of the
      19    actions that were taken as a someone who wasn't worth the
      20    risk because of the -- because of the dynamics of his
      21    dismissal from SiriusXM.
      22                     Had he been given the opportunity to remain
      23    on SiriusXM -- the audience forgives and forgets quite
      24    quickly, as illustrated by other by other sentiment
      25    analysis that we've analyzed, including Justin Thomas'

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 31 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                      30

      1     remarks, which were very public and received a
      2     significantly larger amount of attention relative to Mr.
      3     Haney's across all forms of media, and Mr. Thomas'
      4     sentiment has returned to net positive, you know, since
      5     his remarks in January.
      6                      Had Mr. Haney been given the opportunity to
      7     remain on SiriusXM and perhaps use the platform in
      8     collaboration with the LPGA TOUR and the PGA TOUR to
      9     provide more attention to women's golf through that
      10    platform, it's very reasonable to predict that he
      11    would -- he would have continued with no impact at all
      12    related to this -- related to his remarks.                   It was simply
      13    the decisive and, frankly, unreasonable action that was
      14    taken that ultimately led to the PGA TOUR's blackballing
      15    of Hank Haney is very difficult to overcome in the golf
      16    business.
      17             Q.      You had mentioned a sentiment analysis.
      18             A.      Yes.
      19             Q.      And there's a document that's been produced
      20    to me, and I suspect you have it in front of you, but I'd
      21    like to mark it as Exhibit 41.
      22             A.      It's not here.
      23             Q.      Do you have the copy there?
      24                     MR. GINSBERG:       Could you put up on the
      25             screen?

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 32 of
                                     183

                              Transcript of Jeremy Aisenberg, Volume II
                                   Conducted on March 31, 2021                    31

      1                       MR. DAVIS:      I can hold it up like this.
      2              It's this document.          You all produced it the other
      3              night.
      4                       THE WITNESS:       I can -- I believe I can find
      5              that one.
      6     BY MR. DAVIS:
      7              Q.       Can you find it?
      8              A.       I believe so, if you bear with me.
      9              Q.       Sure.    The only reason it's not in the
      10    binder is it in late and just didn't get in.
      11                      MR. GINSBERG:       I'm just looking for it,
      12             too.     Hang on one second.
      13                      MR. DAVIS:      Yeah, we can go off the record
      14             if we need time to find it.
      15                      MR. GINSBERG:       Yeah, why don't we just take
      16             5 minutes or 10 minutes or something.                It's been
      17             an hour anyhow.
      18                      MR. DAVIS:      All right.       Let's go off the
      19             record, let's find the document and come back.
      20                      THE VIDEOGRAPHER:         We're going off the
      21             record at 10:55.
      22                      (Thereupon, the following proceedings took
      23             place at 11:03 a.m., following a short recess at
      24             10:55 a.m.)
      25                      THE VIDEOGRAPHER:         We are back on the

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 33 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                   32

      1              record at 11:03.
      2                      MR. DAVIS:      Okay.     For some reason I have
      3              Jodi Dineen on my screen as opposed to the
      4              witness.
      5                      MR. GINSBERG:       Hm, I don't see Jodi.
      6                      MR. DAVIS:      There we go.        There we go.   We
      7              back on the record.
      8     BY MR. DAVIS:
      9              Q.      Mr. Aisenberg, were you able to locate that
      10    document?
      11             A.      Yes.
      12             Q.      You called it sensitivity.
      13             A.      The sentiment document that --
      14             Q.      Yeah.
      15             A.      -- spans May 28th through July 1st?
      16             Q.      Yes, that's the one.
      17             A.      Okay.
      18             Q.      Do you have that in front of you?
      19             A.      Yes.    Yes, sir.
      20                     MR. DAVIS:      Okay.     Let's make that
      21             Exhibit 41 for our record.
      22                     (Thereupon, Defendant's Exhibit Number 41
      23             was marked for identification, which is attached
      24             hereto and made a part hereof.)
      25    BY MR. DAVIS:

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 34 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                     33

      1              Q.      Now, who conducted this sentiment analysis?
      2              A.      I used a platform that Octagon subscribes
      3     to.   There are a number of different platforms that can
      4     conduct these types of analyses.
      5              Q.      And is that done contemporaneously with the
      6     event?   How is it done?
      7              A.      I'd refer you, for the exact methodology,
      8     to their documentation.         In this case it is -- Infegy
      9     Atlas is the platform, but it conducts an analysis of
      10    several or -- you can filter, you know, the platforms
      11    that you choose to survey to conduct the analysis.
      12                     It can include news articles.               It can
      13    include social media.        In this case, I believe it
      14    included social media, including Twitter, Instagram,
      15    Facebook, as well as news articles, and specifically
      16    related to the sentiment and any and all content that
      17    is -- that comes up in the query with the term Hank Haney
      18    in the query.
      19             Q.      Did you order this?
      20             A.      This is a piece of software we have access
      21    to.   There are many similar platforms.              I'm sure that the
      22    PGA TOUR has a sentiment analysis tool that they use, and
      23    it's common practice now in marketing.
      24             Q.      My question is does this automatically
      25    happen or do you have to put something in motion to make

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 35 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                   34

      1     it happen?
      2              A.      I logged into a tool that I have access to,
      3     and I entered in Hank Haney.           Frankly, I was -- I
      4     observed this empirically at the time with the social
      5     media and commentary after the fact, at the time,
      6     contemporaneously, but, you know, it validated what I
      7     observed at the time.
      8              Q.      Now, the vertical axis on the left, what
      9     is -- what are the values that are measured there?
      10             A.      That is the instances of comments that were
      11    included in that particular query.             So the peak on the
      12    axis is 1421 that coincides with a positive sentiment
      13    that was -- regarding Haney that happened on the event
      14    day, 1, 2, 3 -- that would have been that approximately
      15    June 3rd.
      16                     I can go back into the raw data and confirm
      17    that that high point of June 3rd, the day -- I believe
      18    the date of the final round of the U.S. Women's Open when
      19    it became clear that Lee -- Miss Lee6 was winning the
      20    U.S. Women's Opening.
      21             Q.      And, just so the record is clear here, the
      22    graft depicted in green is considered to be positive
      23    comments that were picked up through this analysis; is
      24    that correct?
      25             A.      Correct, yes, sir.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 36 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                35

      1              Q.      And in gray it would be neutral comments?
      2              A.      Correct.
      3              Q.      And the red would be considered to be
      4     negative comments; is that correct?
      5              A.      Negative sentiment of the comment, correct.
      6              Q.      Negative sentiment, okay.            And the
      7     horizontal axis of this graph runs from 8/28th, 2019 to
      8     July 1st, 2019; is that correct?
      9              A.      Yes.
      10             Q.      And it looks like the negative sentiments
      11    continue on out through the end of the graph, at least in
      12    terms of a red depiction; is that correct?
      13             A.      Both red that green pop up in very small
      14    occurrences.     Those data points are likely not to be
      15    statistically significant because the sampling is so
      16    small.
      17                     So, yeah, approximately halfway into the
      18    chart, where there are two very small red peaks -- I can
      19    go back into the raw data, but that is likely to be one
      20    or two occurrences total.         So it would -- it would be
      21    difficult to conclude that that is a reliably negative
      22    sentiment at that moment because the instance are so low.
      23    There's --
      24             Q.      What is -- okay.
      25             A.      It's noise.      There's essentially no ongoing

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 37 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                    36

      1     widespread activity after the positive sentiment that
      2     does actually rise above noise, and I can provide that
      3     date, but, you know, within a few additional days of the
      4     peak positive sentiment.
      5              Q.      Well, in just looking at the graph, the
      6     positive sentiment ends, it looks like, 1, 2, 3, 4 data
      7     points from the end of the graph.             Do you see that?
      8              A.      You know, if -- you would see a similar
      9     noise level if you -- if I pulled the data on an even
      10    longer trend.     You'd see a random tweet, from a random
      11    person one time will create the trend there.                 That -- for
      12    the purposes of analyzing the widespread sentiment, that
      13    is -- there is essentially no discourse of consequence
      14    occurring past the initial moment.
      15                     You can see on May 28th, where the graph
      16    starts, on that day there was zero sentiment in any
      17    direction related to Hank Haney.            There was no widespread
      18    public discourse.      I can pull -- you can pull back and
      19    probably see similar noise based on 1, 2 or 3 people's
      20    opinion at any given time that they choose to share on
      21    social media.
      22                     The peaks, you can see there's a -- the
      23    first peak of any consequence is May 29th, where it's
      24    approximately a 40 percent of the peak instance of
      25    overall sentiment is negative there on the day of the

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 38 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                   37

      1     comment, which we know.         The comments were generally
      2     viewed as negative.       There was some positive sentiment at
      3     the time, some support of Hank's comments.                   That
      4     negativity continued for the next 24 hours and quickly
      5     levelled off.
      6                      Then when the Lee6 victory occurred, both
      7     the positive and negative sentiments spiked because it
      8     really became a conversation at that point, you know,
      9     people discussing Mr. Haney's comments, the accuracy
      10    ultimately factually of those comments, the sensitivity
      11    or lack thereof of those comments, the nature of the
      12    issue where the Lees need to be numbered as part of that
      13    discourse.
      14                     You can see -- you know, there's quite a
      15    bit of ongoing neutral discussion of the subject matter
      16    in more of a thoughtful style without heavily charged
      17    emotion, and then within days the overall conversation
      18    virtually disappears.
      19             Q.      So -- and I'm clear on "Media and
      20    Advertisers" in this column.           It's your testimony, sir,
      21    as an expert, that not withstanding the sentiment, which
      22    has been displayed here on Exhibit 41, Mr. Haney would
      23    not have been employable by other media or advertisers
      24    from 2021 through 2030; is that correct?
      25             A.      No.   Could he -- is he potentially

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 39 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                38

      1     employable?     There are -- as evidenced by the fact that
      2     he has a podcast on a major platform, like iHeart media,
      3     his expertise is still valued in the golf content
      4     landscape, but the relative business opportunities are
      5     diminished almost completely because of the impact of the
      6     labeling of him as a racist, sexist, xenophobe by
      7     arguably the most authoritative and influential group in
      8     the sport of golf, being the PGA TOUR.
      9                      The PGA TOUR's labeling of Mr. Haney as his
      10    remarks being so deplorable that he deserved to be
      11    dismissed from SiriusXM has been taken as gospel by the
      12    marketplace because they are the most influential
      13    organization in the sport globally.
      14             Q.      Now, the total that you arrive at for this
      15    column is $13,500,000 of lost revenue; is that correct?
      16             A.      Yes.
      17             Q.      Did you engage in any exercise to present
      18    value that?
      19             A.      Why would you?
      20             Q.      You're projecting, as an increment of
      21    damage, 1 million 2 a year over the next ten years; and
      22    is it your testimony, sir, that it would not be
      23    appropriate to present value that for the purposes of a
      24    damage model?
      25             A.      I think that would be something that you

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 40 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                    39

      1     and Mr. Haney's attorneys would negotiate in the course
      2     of a damage settlement.         It's not my place to project
      3     what the discount for present value should be there.                 I
      4     simply was asked to provide a reasonable projection of
      5     the revenue that he would incur without the TOUR's
      6     interference.
      7              Q.      In your position, sir, are you aware of any
      8     methodology to project future damages that does not
      9     include a present value analysis?
      10             A.      I refer to my previous answer.              I was asked
      11    to provide an analysis of the income that Haney would
      12    anticipate generating over the course of that timeframe.
      13    Should the -- in the course of negotiating a settlement
      14    with Mr. Haney and his attorneys, should he choose to
      15    negotiate a discount for present value, I'm certain you
      16    guys will cross that bridge when you get to it.
      17             Q.      I'm not talking, sir, in terms of
      18    negotiating settlement.         I'm talking in terms of your
      19    expert opinion, which presumably will be presented to a
      20    jury in this case, and my question to you is do you not
      21    consider present valuing a revenue stream where you're
      22    projecting out ten years to be appropriate?
      23             A.      You certainly can.         I believe that a jury
      24    will also understand that, but for the actions here by
      25    the PGA TOUR, Haney would have remained in a position to

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 41 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                40

      1     generate that income and would have rather have earned
      2     that income over time than be put in a position where he
      3     was unable to generate income and had to be suing for
      4     damages.
      5                Q.    Okay.    So, just to leave this topic then,
      6     you did not give any consideration to present valuation
      7     for the column "Media and Advertisers;" is that right?
      8                A.    I was not asked to do so, so I did not.
      9                Q.    Let's go over to "Endorsement and
      10    Appearances."     What does that cover?
      11               A.    Those are contracts with third parties for
      12    various marketing-related activities beyond the scope of
      13    his media activities with SiriusXM.              So that's --
      14               Q.    Are the numbers in red based on actual
      15    historical experience?
      16               A.    It's all based on historical actual
      17    revenues associated with those types of business
      18    opportunities.
      19               Q.    The numbers in red, correct?
      20               A.    Correct.     The numbers in red were simply
      21    through 2021, the actual numbers.             So that -- and, again,
      22    those numbers in 2020 and 2021 may have been greater than
      23    that.     Contractually they would have been at least that
      24    amount.     Could I have reliably projected exactly how many
      25    incremental opportunities would have presented

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 42 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                41

      1     themselves?    No.
      2                      I would say that other clients that I work
      3     with have experienced a significant amount of incremental
      4     growth over the last 12 months.            Golf is in the midst of
      5     an unprecedented increase in popularity as brought on by
      6     COVID.   Revenues of all of the major golf equipment
      7     manufacturers are at near highs.            Unit sales are at all
      8     time highs.    Golf retail sales are all time highs.
      9                      Many of Hank Haney's business partners have
      10    some of their best years since his dismissal in 2019.                So
      11    it's quite reasonable to forecast that those numbers
      12    would have been substantially greater than what was
      13    provided here as an estimate.
      14             Q.      Let's focus on 2019.
      15             A.      One can say I provided a time value of
      16    money discount.
      17             Q.      Let's focus on 2019.          You have a $200,000
      18    loss in that year; is that correct?
      19             A.      It is.
      20             Q.      And what endorsement appearances or
      21    appearances did Mr. Haney lose to arrive at that
      22    $200,000?
      23             A.      Charles Schwab, Callaway, Club Champion,
      24    Sky Golf.
      25             Q.      Let's talk about Callaway for a minute.

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 43 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                42

      1     When did the Callaway endorsement agreement expire of its
      2     own terms?
      3              A.      I don't recall off the top of my head.          I
      4     believe that the contract has been provided.
      5              Q.      I believe the contract expired of its own
      6     terms in December of 2019.
      7              A.      Okay.
      8              Q.      Are you saying that Callaway did not pay
      9     its obligations under that contract through the
      10    expiration of its term in 2019?
      11             A.      Well, there are other aspects of the
      12    Callaway agreement that weren't able to be materialized
      13    as a result of the loss of the platform.
      14             Q.      And what were they?
      15             A.      That includes the developments, the ongoing
      16    sales and marketing of products they had created with
      17    Callaway, namely a the club called Sure Out Wedge, which
      18    they did not aggressively market following the -- it was
      19    intended to be launched over the subsequent months in
      20    2019 and did not come into market after the loss of
      21    Hank's platform.
      22             Q.      And how much of the $200,000 do you
      23    attribute to that?
      24             A.      I'll need to go back and check his records,
      25    but at least $50,000 in income from that in 2018.            So I

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 44 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                      43

      1     would estimate it at --
      2                Q.    And it's your testimony, sir, that that
      3     endorsement relationship was not carried through because
      4     Mr. Haney was not broadcasting on the PGA TOUR radio
      5     channel?
      6                A.    That's 100 percent accurate.                Callaway was
      7     very clear that without the SiriusXM platform and without
      8     understanding what his platform would look like going
      9     forward, they were unable to exercise the automatic
      10    renewal provision in his agreement.              I believe the
      11    termination letter is provided in the materials.
      12               Q.    Now, with respect to the other endorsement
      13    opportunities, I think you mentioned Champion?
      14               A.    Club Champion.
      15               Q.    What was that?
      16               A.    That was an endorsement relationship with a
      17    custom-club-fitting company that included Haney's name
      18    and likeness, appearances in their stores, advertising.
      19    Participation in their advertising included a lease of
      20    property at his Texas -- at Hank Haney's Texas golf
      21    location, included a revenue share related to referrals
      22    and incremental sales attributable to Hank.
      23               Q.    Was that an agreement that expired of its
      24    own terms or was it terminated?
      25               A.    It was terminated.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 45 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                     44

      1              Q.      And what was the reason given for
      2     termination?
      3              A.      That he lost his platform.
      4              Q.      And how much of the 200,000 would be
      5     attributable to that?
      6              A.      I believe approximately $50,000 I think.
      7              Q.      And what were the other endorsements or
      8     appearances that were lost?
      9              A.      Sky Golf.
      10             Q.      And what was the nature of that
      11    relationship?
      12             A.      It was a similar endorsement agreement that
      13    Sky Golf is a portfolio of technologies related to golf
      14    distance measuring devices and simulators.                   That
      15    relationship -- was a contract provided?                Do you have
      16    that contract in the exhibits?
      17             Q.      And is there another endorsement
      18    relationship that you mentioned?
      19             A.      Charles Schwab.
      20             Q.      Charles Schwab.        What was the nature of
      21    that relationship?
      22             A.      Similar endorsement and use of Haney in
      23    their content marketing.
      24             Q.      Now, was that an agreement which was
      25    terminated or was it expired of its own terms?

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 46 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                45

      1              A.      That was terminated.
      2              Q.      And it was terminated why?
      3              A.      Because of the loss of Haney's platform.
      4              Q.      And, so, all of those totaled, with regard
      5     to 2019, $200,000; is that correct?
      6              A.      In approximate net losses with some
      7     consideration to appearances that would have been
      8     generated as well, fairly conservative number in
      9     aggregate of what he didn't generate the rest of that
      10    year.
      11             Q.      How was the $500,000 calculated for 2020?
      12             A.      That would have been the conservative
      13    estimate of the total value of his endorsements for many
      14    years prior to, you know, up to the event.
      15             Q.      Did Mr. Haney not endorse anything in 2020?
      16             A.      The only agreement that was not terminated
      17    or allowed to expire for Mr. Haney was his association
      18    with Omega, the watch company or the Swatch Group, which
      19    that agreement was reduced to essentially product, the
      20    product allowance of time pieces from what had been 75,
      21    $80,000 a year up to 2019.
      22             Q.      Was the methodology you employed for the
      23    figure in 2021 the same as what you've described for
      24    2020?
      25             A.      Yes, a conservative approximately portfolio

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 47 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                     46

      1     of endorsements.      You know, Haney had stopped his focus
      2     on growing endorsement-related relationships that weren't
      3     also part of the media and advertising model.                So his
      4     desire was not to go out and execute lots of appearances.
      5                      He was very content to have a portfolio of
      6     world-class brands that he was able to work with and
      7     support those brands vis-a-via the platforms that he had
      8     developed and the reach he had and the influence he had
      9     over golf audiences and his ability to help them drive
      10    their businesses.
      11                     And, so, I took a conservative estimate of
      12    the ongoing endorsement revenue that he would have been
      13    in a position to generate.          Had he been able to continue,
      14    it very likely would have been more.              All of the talent
      15    that I work with who are similar in their business models
      16    to Mr. Haney's saw significant increase in incremental
      17    appearance revenue during COVID because of the
      18    substantial demand for virtual events.
      19                     So it's reasonable to believe that he would
      20    have experienced a similar demand, and that number could
      21    have actually increased, but, again, I wanted to be
      22    conservative with these estimates.
      23             Q.      Did you make pitches for him to do
      24    endorsements and appearances in 2020?
      25             A.      Yes, my myself and others at Octagon --

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 48 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 47

      1              Q.      To whom?
      2              A.      To many companies, many --
      3              Q.      How about a name, a name or two?
      4              A.      Callaway, as an example, getting them to
      5     renew, tailor made, when it became clear that Callaway
      6     wasn't going to renew.        Club Champion, PGA Superstore,
      7     again, many companies that I'd be happy to provide you
      8     with a report of the pitches that were made.
      9              Q.      Now, does he currently have any endorsement
      10    or appearance relationships?
      11             A.      He's been secured for a handful of virtual
      12    appearances in the last 12 months, a small number in
      13    relation to other clients of our firms.
      14             Q.      And what kind of revenue is he generating
      15    from those?
      16             A.      Very minimal been, 5,000, $10,000 per
      17    virtual appearance.       He's probably -- I believe I
      18    provided a report of his income for 2020 the may have
      19    listed one or two of those to Mr. Ginsberg.
      20             Q.      And you now project here 500,000?
      21                     MR. GINSBERG:       Bill, I'm not sure -- Bill,
      22             I think Jeremy was still talking.
      23                     MR. DAVIS:      All right.
      24                     THE WITNESS:       He may have one or two of
      25             those on the books for 2021.             I don't recall off

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 49 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                     48

      1              the top of my head.
      2     BY MR. DAVIS:
      3              Q.      Your projection here encompasses $500,000 a
      4     year, 2022 through 2030.         In looking at this, are you
      5     presupposing, sir, that he is not going to be able to
      6     replace his endorsement and appearance income over that
      7     period of time?
      8              A.      Based on the marketplace's reaction to Mr.
      9     Haney at this point, I think it's my expert opinion that
      10    the marketplace for Hank Haney endorsements, as a result
      11    of his labeling -- of how he's been labeled is
      12    nonexistent going forward.
      13             Q.      Okay.    And, again, the total here of
      14    $5,700,000 is a gross number.           It's not reduced to
      15    present value; is that correct?
      16             A.      Correct.
      17             Q.      Let's go to "Licensing and Royalties."
      18    What does that column encompass?
      19             A.      Those are various revenue shares related to
      20    direct-consumer product and content marketing efforts
      21    that Haney has been involved in throughout his career, a
      22    product called Haney University, a product called The
      23    Haney Blueprint, the endorsement and development of
      24    numerous training and practice products.                It's a very
      25    meaningful pillar of revenue for personalities like Mr.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 50 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                49

      1     Haney.
      2              Q.      What did he actually lose in 2019 to that
      3     come up to $250,000?
      4              A.      The entire -- every aspect of his direct
      5     consumer marketing activities following his dismissal
      6     from SiriusXM essentially came to a halt.
      7              Q.      And direct-consumer marketing activity with
      8     whom?
      9              A.      Of products and services that Haney had
      10    developed that he was continuing to -- to support, in
      11    some instances, in collaboration with third parties, in
      12    some instances business that he had been building and/or
      13    had launched himself.        He has an extensive library of
      14    content that he has developed that he was providing
      15    subscription access to that came to a stop.
      16             Q.      And what documents did you rely on to
      17    calculate the numbers contained here in the
      18    "Licensing and Royalties" column?
      19             A.      His historical revenues over the course of
      20    our long-term representation of him in that category.
      21    Some years those numbers were substantially larger.             Some
      22    years this was essentially -- this was approximately the
      23    four likely.
      24                     There are many instances of similar
      25    content-related businesses like that that -- subscription

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 51 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                     50

      1     and licensed product-related businesses for other
      2     instructors that are generating with far less prominence
      3     than Haney that are generating substantially more income
      4     than is outlined though for sure.
      5              Q.      Well, the documents that reflect the
      6     historical revenues in this regard, have they been
      7     produced in this proceeding?
      8              A.      I believe so.
      9              Q.      Are they in that binder there in front of
      10    you?
      11             A.      I have not had a chance to review what's in
      12    this binder.     I can't answer that question.
      13             Q.      Well, there are 15 tabs in that binder.
      14    One of them is tab 2, which is ledger of payments to
      15    Haney throughout 2018.        Is that document supportive of
      16    the historical --
      17             A.      Golf Tailor is listed here.             That would
      18    have been one of those revenue streams, yes.
      19             Q.      That's for 2018, correct?
      20             A.      Uh-hm.
      21             Q.      Anything prior to 2018?
      22             A.      Yeah, there was substantial revenues year
      23    over year related to that going back virtually Haney's
      24    entire -- at least his entire association with Octagon.
      25             Q.      Now, the "Licensing and Royalties" column,

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 52 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                51

      1     again, is a total of $5,750,000, correct?
      2                A.    It is.
      3                Q.    And it's created by -- including a
      4     projection from 2022 to 2030; is that correct?
      5                A.    It is.
      6                Q.    And it's -- without being present value,
      7     correct?
      8                A.    Correct, yes.
      9                Q.    And are there direct costs involved in the
      10    licensing process or securing of royalties that Mr. Haney
      11    would incur?
      12               A.    These are net numbers to Mr. Haney in that
      13    column.     This takes into consideration those costs under
      14    "Licensing and Royalties."
      15               Q.    And what are the costs listed that are
      16    netted out to arrive at these numbers?
      17               A.    There would be royalty statements, as an
      18    example, in any of these sales commission figures from
      19    Golf Tailor in 2018.       There's a corresponding statement
      20    that would show how that $36,000 number was calculated,
      21    and that would show that there was X dollars in gross
      22    sales, Y dollars in processing fees for filming costs and
      23    the ultimately net revenue and net royalty being a
      24    calculation thereof.       So it takes into -- that statement
      25    would have all of the associated deductions that went

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 53 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                52

      1     into ultimately the amount that was paid to Haney.
      2              Q.      Has the statement been produced?
      3              A.      I don't know.       I would presume it would
      4     have been if it was requested.
      5              Q.      Did you rely on that statement in
      6     determining what the net was or statements of that type?
      7              A.      I had been assessing statements of that
      8     type on behalf of Haney and, in fact, all of our other
      9     clients for many, many years and was quite familiar with
      10    those calculations; and, yes, that type of data informed
      11    the analysis that was provided to you.
      12             Q.      And that type of data informed the analysis
      13    that is set forth here in the column of "Licensing and
      14    Royalties;" is that correct?
      15             A.      It is.
      16             Q.      And would generally those have been
      17    statements that were issued by the entity that would be
      18    paying the license or the royalty?
      19             A.      Yes.
      20             Q.      And, just for the sake of clarification,
      21    give me some names of those entities that would generate
      22    licensing and royalty income.
      23             A.      Well, Golf Tailor is a great example there.
      24             Q.      Anything else that comes to mind?
      25             A.      He had a training-practice-aid product

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 54 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                  53

      1     business relationship with a variety of products, some of
      2     which would have flowed through Octagon.
      3                Q.    And, just for the record, the document
      4     you're referring to is tab number 2, which is marked as
      5     Haney Exhibit Number 26; is that correct?
      6                A.    Yes, sir.
      7                Q.    And that is not a document which is
      8     generated by the payor of the royalty.               It's a document
      9     that's created by Octagon; is that correct?
      10               A.    This is simply a ledger of incoming --
      11    that's correct.     This is simply a ledger of transactions
      12    that have passed through Octagon's client escrow account.
      13               Q.    Okay.    That ledger would be a product of
      14    other documents received by Octagon in its calculation,
      15    correct?
      16                     MR. GINSBERG:       Object to form.
      17                     THE WITNESS:       Yes, I believe that we --
      18               Octagon's accounting department produced -- yeah,
      19               it's the followup tab 3, the corresponding
      20               specific bank transactions associated with each
      21               lane item on that ledger.
      22                     So when a payment comes in on behalf of one
      23               of our clients, it's reported through Octagon's
      24               banking platform and then provided for our
      25               internal reporting and client reconciliation

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 55 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                54

      1              process.
      2     BY MR. DAVIS:
      3              Q.      But tab 3 is not a compilation of documents
      4     received from the payor.         It's just a compilation of
      5     payments; is that correct?
      6              A.      It looks like there are some royalty
      7     statements in here.       There's a royal statement from
      8     Turner Publishing in here.          Haney-00120, 00121, 00122,
      9     royalty statements 123, 124.           I believe all of these were
      10    provided by Octagon's accounting department to Mr.
      11    Ginsberg.
      12             Q.      Now, again, your projection --
      13             A.      This is a royalty statement.
      14             Q.      I mean, I -- okay.         Are you through or --
      15             A.      Well, I'm just telling you where the
      16    royalty records are provided.
      17                     MR. GINSBERG:       You can go on, Bill.    I
      18             think he's given -- you know, he's given you an
      19             example of what statements he's referring to.
      20    BY MR. DAVIS:
      21             Q.      Okay.    So in this column of "Licensing and
      22    Royalties," you do this projection from 2022 to 2030,
      23    which, again, as in the other columns, presuppose that
      24    Mr. Haney is not going to be the beneficiary of any
      25    licensing or royalties during those years; is that

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 56 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                55

      1     correct?
      2                A.    Not exactly.       It estimates that there would
      3     be no growth to any of those types of opportunities,
      4     which is not the case in many other instances of similar
      5     businesses as Mr. Haney's, including the unprecedented
      6     growth of product sales across the board in golf, the
      7     significant increase in consumption of digital media
      8     related to golf, all of which happened in the last
      9     12 months during the pandemic.
      10                     So the scale and scope of those
      11    opportunities going forward is very small and a very
      12    small fraction of what it would have been had he not lost
      13    his platform.     There's likely to be some amount of
      14    licensing-related revenue that he'll be able to generate,
      15    but it is a small fraction of what it would have been.
      16               Q.    Do you have any idea as to who the
      17    licensors or payors of royalties would be in some of
      18    these outer years, like 2025, 2026?
      19               A.    It likely could have been a number of
      20    different organizations.         It could have been major
      21    retailers who -- throughout the course of Haney's career
      22    he's had licensed product lines with major big box
      23    retail.     We were in the process of those discussions with
      24    Dick's Sporting Goods and Golf Galaxy in relation to a
      25    similar type of opportunity at the time that Mr. Haney

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 57 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                   56

      1     lost his platform.
      2                      The flow of training and practice-related
      3     products and services transacting or looking for business
      4     relationships with people like Mr. Haney are significant
      5     and continue to grow in the marketplace.                Those
      6     opportunities are a significant aspect of Mr. Haney's --
      7     were a significant aspect of Mr. Haney's business.
      8     They're a significant aspect of all of our other clients'
      9     businesses.    So it's pretty conservative to project that
      10    those would have continued on.
      11             Q.      Let's move to "e-commerce."             What makes up
      12    the "e-commerce" column?
      13             A.      That's almost exclusively the VooDoo Pain
      14    Relief Cream company that Hank Haney founded in 2018 and
      15    began test marketing in the spring of 2018 and been
      16    investing in and growing since that time.
      17             Q.      And this was a product was marketed through
      18    an entity known as VooDoo Labs, LLC; is that correct?
      19             A.      It is.
      20             Q.      Was it manufactured by VooDoo Labs, LLC?
      21             A.      It was manufactured by a formulation
      22    laboratory, I believe, in Oklahoma.              I don't recall the
      23    name of the group.
      24             Q.      And what was Mr. Haney's interest in VooDoo
      25    Labs, LLC?

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 58 of
                                     183

                                Transcript of Jeremy Aisenberg, Volume II
                                     Conducted on March 31, 2021                57

      1                A.       He owned the company and -- founded the
      2     company, owned the company, funded the company entirely.
      3                Q.       No partners?
      4                A.       He had a collaborator that helped him with
      5     the development of the formulation, a nurse practitioner
      6     I believe in Oklahoma also.             I can't remember his name
      7     off the top of my head.
      8                         I believe Mr. Haney provided him with a
      9     revenue share per a tube of cream that he purchased from
      10    the lab.        I believe that was his arrangement with him.
      11    He factored that into his product costs.
      12               Q.       So looking at these numbers here, for 2019,
      13    $1,400,000, what does that number reflect?
      14               A.       That's the projected loss of sales of
      15    VooDoo based on the month-over-month sales that he had
      16    generated up till -- and the forecasted incremental
      17    increasing in advertising.             He had gotten to the point
      18    where he had a very successful advertising campaign and
      19    had an incredible strategic advantage in buying SiriusXM
      20    at a favored nations price and then also received a
      21    rebate essentially as a royalty on the advertising
      22    dollars of his own company.
      23                        So his effective advertising cost on
      24    SiriusXM was approximately 40 percent of the lowest
      25    possible cost that any other advertiser was able to

                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 59 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                58

      1     purchase advertising on SiriusXM.             So over the course of
      2     the proceeding 12, 13 months since he launched VooDoo,
      3     until he lost the platform with SiriusXM, he had
      4     developed and refined a very effective advertising model
      5     and was beginning to scale at advertising spent
      6     significantly as he had a very unique strategic advantage
      7     to market that product on SiriusXM thanks to his business
      8     relationship with the company.
      9              Q.      Let me direct your attention to tab number
      10    4, and let's go ahead and mark this -- we'll make this
      11    Exhibit Number 42.
      12                     (Thereupon, Defendant's Exhibit Number 42
      13             was marked for identification, which is attached
      14             hereto and made a part hereof.)
      15                     MR. GINSBERG:       Bill, you said 42?
      16                     MR. DAVIS:      Yeah.
      17    BY MR. DAVIS:
      18             Q.      Do you have tab number 4 in front of you?
      19             A.      I do.
      20             Q.      It purports to be a document that says,
      21    "VooDoo Lab, LLC sales."         Do you see that?
      22             A.      Yup.
      23             Q.      What is this document, to your knowledge?
      24             A.      This a simply a ledger of gross monthly
      25    sales on Haney's e-commerce channels of VooDoo Pain

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 60 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                59

      1     Relief Cream from the launch of the business in April of
      2     '18 through the -- I'm not sure exactly what date this
      3     was reported, but February of '21 at the point that this
      4     report was generated there had been $11,000 in sales of
      5     VooDoo Pain Relief Cream on those platforms.
      6              Q.      So did you use this document to formulate
      7     your calculations contained in the "e-commerce" column,
      8     at least in terms of the red numbers?
      9              A.      Yeah, this -- this did inform the red
      10    numbers, yes.
      11             Q.      And how did it inform the red numbers?
      12             A.      So, as an example, had he continued to grow
      13    his advertising spend, as he did in April of '19, he
      14    would have continued to grow his revenue because he had a
      15    very successful advertising model and an unfair advantage
      16    in the margins of that advertising.              So projecting
      17    approximately $100,000 a month, which would have been
      18    conservative, less the residual sales, these numbers for
      19    June, July, August, September, October, November, in
      20    fact, most of these numbers are as a result of just
      21    reorders from his existing customers.
      22                     The influx of new sales following the loss
      23    of the platform of new consumers was quite diminished.
      24    So the ongoing sales is reorders of existing customers
      25    coupled with word of mouth and incremental promotion on

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 61 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                60

      1     his podcast, which is a negligible amount of visibility.
      2              Q.      Now, the numbers which appear on the first
      3     page of Exhibit 42, those are gross sales numbers; is
      4     that correct?
      5                      MR. GINSBERG:       Bill, can you speak up
      6              please?
      7                      MR. DAVIS:      Yes.    I'm sorry.
      8     BY MR. DAVIS:
      9              Q.      Those are gross sales on Exhibit 42; is
      10    that correct?
      11             A.      Yes, and --
      12             Q.      Well, they --
      13             A.      -- I can't tell if this is Exhibit 42.          It
      14    doesn't say Exhibit 42.
      15             Q.      I know because we just -- yeah, that's it.
      16    Well, for the record, we are looking at a document Bates
      17    stamped Haney-262, 263 and 264.
      18             A.      Got it.
      19             Q.      Okay.     So the sales numbers, which appear
      20    on this document are the resales.
      21             A.      That's right.
      22             Q.      Is a correct?
      23             A.      Yes.
      24             Q.      And how do you account for the cost of
      25    goods sold?

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 62 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                61

      1              A.      Well, as I mentioned initially, Haney's
      2     intent was to grow the top-line revenue of this business
      3     and sell the company, and that -- the sales of similar
      4     types of companies in recent years have been driven by
      5     top-line-revenue growth.
      6                      I can tell you that Mr. Haney had a per
      7     unit margin of 55 percent.          So the net profit related to
      8     these numbers would likely have been approximately 5
      9     percent of gross sales.
      10             Q.      Now, how do you translate the margin column
      11    over here of "e-commerce?"
      12             A.      I didn't, and certainly calculating a net
      13    income to Mr. Haney would be reasonable to do so.            I
      14    didn't include the deductions because, again, Haney's
      15    sole goal was to drive top-line growth, not profit so
      16    that he could sell the company.
      17                     So it's reasonable to take a deduction of
      18    approximately 45 percent off of that number as a net
      19    revenue number, projected net revenue number for the Pain
      20    Relief Cream over that span of time given a reasonable
      21    accelerated growth in the initial years followed by a
      22    fairly stable year-over-year growth of 10 percent or
      23    less.
      24             Q.      But that was not done in your analysis as
      25    you set forth in the financial damages calculation; is

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 63 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                      62

      1     that correct?
      2              A.      The deduction for costs is not in this
      3     specific e-commerce calculation, that's correct.                I might
      4     mention --
      5              Q.      And did you do any kind of a calculation --
      6                      MR. GINSBERG:       Wait, Bill.        He's still
      7              talking.
      8                      THE WITNESS:       It would be -- as I
      9              mentioned, if that's the number that you would
      10             like for purposes of calculating his projected net
      11             income damages, it would be $38,170 is a
      12             reasonable projected net revenue number for
      13             e-commerce over the span of that timeframe.
      14    BY MR. DAVIS:
      15             Q.      You're doing that analysis now, sir.                You
      16    did not do that analysis though in the preparation of the
      17    disclosure, which was filed in court; is that correct?
      18                     MR. GINSBERG:       Objection.
      19                     THE WITNESS:       I was asked to represent what
      20             the potential damages were, and as a result of the
      21             loss of the platform, his ability to take
      22             advantage of the incredibly unique opportunity he
      23             had to run profitable advertising campaigns on
      24             SiriusXM PGA TOUR Radio and any other channel he
      25             chose to advertise on, by loss of the platform he

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 64 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                  63

      1              was not able to take advantage of that advantage
      2              he had, and, therefore, the ability to grow a
      3              company and sell a company disappeared.              So, using
      4              a blue sky number, there is quite reasonable given
      5              his business objective.
      6     BY MR. DAVIS:
      7              Q.      This is represented to be total projected
      8     damages of $69,400,000 in this column.               Is it accurate to
      9     say, sir, that in arriving at that $69,400,000, you did
      10    not factor in the cost of goods sold for those revenue
      11    sales?
      12             A.      For the purpose of calculating the
      13    enterprise value of the e-commerce business that Haney
      14    was building, as I have been asked to do in other
      15    situations with other clients and other businesses where
      16    the projections are based on the business goals, in this
      17    case the goal of the business was to sell the company,
      18    and, therefore, the metric that mattered in the sale of
      19    the company, certainly in the sale of a company assessing
      20    the profit margin would have mattered, but not as much as
      21    the top-line number would matter because anyone who would
      22    look to acquire a company such as this has the
      23    infrastructure and skill to be able to introduce
      24    significant cost savings against those types of margins.
      25                     So, whereas, Haney can operated this

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 65 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                   64

      1     business at 55 percent margin, Wyeth or Johnson and
      2     Johnson or many other companies of similar nature who
      3     would look to purchase a brand that had developed
      4     meaningful traction and meaningful market share as
      5     evidenced by a top-line number, not a net-margin number,
      6     would be able to substantially increase the profitability
      7     of those businesses.
      8                      They would not be looking -- and I would
      9     implore you to discuss with any number of experts
      10    regarding M and A in a similar type of situation -- they
      11    would not be looking at bottom line.              They would be
      12    looking a top line.
      13               Q.    Where, in your disclosure, do you suggest
      14    that this was modeled for the purposes of selling a
      15    company?
      16               A.    All you had to do was ask.             I didn't.
      17               Q.    You didn't say that, did you?
      18               A.    You're asking now.         I'm telling you.
      19               Q.    No, I'm relying on the document that was
      20    filed in court.     Where in the document, which was filed
      21    in court, did you say that this was modeled based upon
      22    the concept of selling a company based on top line rather
      23    than bottom-line net margin?
      24                     MR. GINSBERG:       Objection, the document
      25               speaks for itself.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 66 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                  65

      1                      MR. DAVIS:      You can answer.
      2                      THE WITNESS:       This is the document I
      3              provided.
      4     BY MR. DAVIS:
      5              Q.      Is it fair to say that you don't say
      6     anywhere in the document that you provided that the
      7     "e-commerce" column was modeled on the basis of gross
      8     revenues and selling a company as opposed to net losses?
      9                      MR. GINSBERG:       Objection, Bill.        The
      10             document speaks for itself.             Somebody looking at
      11             this should have been able to understand the basis
      12             of getting the gross number rather than the --
      13                     MR. DAVIS:      I'm ask asking the author of
      14             the document, which I'm entitled to do.
      15                     MR. GINSBERG:       And I'm suggesting you
      16             are -- the document speaks for itself, and the --
      17                     MR. DAVIS:      The document characterizes
      18             projected damages.         In the word of damages --
      19                     MR. GINSBERG:       The document --
      20                     MR. DAVIS:      -- I want to know what these
      21             damages represent.         Now the witness is telling me
      22             that he represents a loss of a sale opportunity,
      23             and I want to know, in the actual disclosure,
      24             where does it say that it's predicated upon the
      25             concept of a loss of sale?

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 67 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                66

      1            MR. GINSBERG:      And I'm suggesting that the
      2     calculation as provided should have alerted, at
      3     least your expert, as to the basis of that number,
      4     but given the numbers that were provided, the
      5     document speaks for itself, and now you're just
      6     being argumentative.
      7            MR. DAVIS:     Well, I'm entitled to an
      8     answer, sir.
      9            MR. GINSBERG:      Well, you've gotten an
      10    answer.
      11           MR. DAVIS:     I have not.
      12           MR. GINSBERG:      If your expert didn't
      13    understand the nature of the numbers and the
      14    import of those numbers, that's on him.               The
      15    document speaks for itself.
      16           MR. DAVIS:     The document is vague and
      17    ambiguous.     I'm asking the witness --
      18           MR. GINSBERG:      Well, it may have been
      19    ambiguous for an academic economist who doesn't
      20    know anything about the sports industry or buying
      21    and selling business.        It's not vague and
      22    ambiguous.
      23           MR. DAVIS:     Are you telling him not to
      24    answer the question?
      25           MR. GINSBERG:      No, I'm telling him that he

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 68 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                   67

      1              has already been asked the question and answered
      2              the question --
      3                      MR. DAVIS:      And --
      4                      MR. GINSBERG:       Excuse me -- three times,
      5              but you want to ask it a fourth.               So we can move
      6              along --
      7                      MR. DAVIS:      I will.
      8                      MR. GINSBERG:       Excuse me.       So we can move
      9              along, he can do that.
      10                     THE WITNESS:       There are multiple roads --
      11    BY MR. DAVIS:
      12             Q.      Can you tell me, sir, where --
      13             A.      There are multiple roads --
      14             Q.      No.   Well, let me ask a -- let me ask the
      15    question, and then you can answer it.              And I want to know
      16    where, in your disclosure, you've indicated that the
      17    e-commerce column contained in this disclosure is modeled
      18    on the basis of selling the company on the basis of a
      19    top-line revenue number as opposed to a bottom line
      20    margin number.      Where do you say that in your disclosure?
      21             A.      I'm not sure it says that in any
      22    disclosure.
      23             Q.      Now, my question then to the -- you reflect
      24    here a $69,400,000 as total projected damages.                So you've
      25    got increments that are accruing in 2022 through 2030.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 69 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                  68

      1     What methodology did you employ to determine what the
      2     amount and rate of increase would be year over year for
      3     those revenues?
      4              A.      I used a minimal incremental increase in
      5     advertising, maintaining an approximately consistent
      6     return on that advertising investment, and as those
      7     advertising dollars increased, again, at an unfair
      8     advantage in the marketplace against any competitive
      9     products, the profitability -- the top-line sales and the
      10    profitability have would have continued to increase, and
      11    his intent was simply to continue to ramp up advertising
      12    to the point where he was prepared to buy everything he
      13    could get his hands on on SiriusXM.              He had --
      14             Q.      Is there any recognizing --
      15                     MR. GINSBERG:       Wait.     Bill, please quit
      16             interrupting the witness.
      17                     THE WITNESS:       He had an incredible
      18             advantage because of the guaranteed favored
      19             nations pricing, as well as the rebate back on the
      20             advertising that he purchased as a partnership
      21             advertising revenue share.            It -- one could argue
      22             that these are ridiculously conservative because
      23             he could have chosen to launch several other
      24             companies based on the same business model.
      25                     He could have launched a pillow company or

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 70 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                69

      1     any other number of directed consumer products.
      2     He was incredibly thoughtful and strategic about
      3     establishing the platforms so that he could create
      4     these types of businesses and over the course of
      5     his career had built many other similar successful
      6     business enterprises at scale.
      7            So this was an incredibly unique,
      8     incredibly lucrative business model that was
      9     unstoppable until the PGA TOUR decided to take
      10    away his platform.
      11           MR. GINSBERG:      Hey, Bill, let's take a
      12    10-minute break, okay?
      13           MR. DAVIS:     Not quite yet.        Just a minute.
      14           MR. GINSBERG:      Well, there's no question
      15    pending.
      16           MR. DAVIS:     I've got a follow up to
      17    something he just said.
      18           MR. GINSBERG:      All right.       Well, you can
      19    follow it up after the break.           There's no question
      20    pending, and I think it would be a good idea to
      21    take a 10-minute break.         I think it would benefit
      22    everybody, Bill.
      23           MR. DAVIS:     Okay.
      24           THE VIDEOGRAPHER:        We are going off the
      25    record at 12:09.

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 71 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                       70

      1                      (Thereupon, the following proceedings took
      2              place at 12:17 p.m., following a short recess at
      3              12:09 p.m.)
      4                      THE VIDEOGRAPHER:         We are back on the
      5              record at 12:17.
      6                      MR. DAVIS:      Okay.     And, once again, I have
      7              a screen here that says Jodi Dineen.
      8                      THE REMOTE VIDEO TECH:           Test 1, 2.     Does
      9              that do it?
      10                     MR. DAVIS:      Okay.     There we go.
      11    BY MR. DAVIS:
      12             Q.      Okay.    So going back to this document,
      13    "Financial Damages Calculations," in the "e-commerce"
      14    column, I want you to explain to me the methodology that
      15    you employed in increasing the annual gross revenue in
      16    2026 from 7 million to 8 million.             How did you do that?
      17             A.      I took an arbitrary increase in advertising
      18    dollars and projected that it would have some stable
      19    million dollar a year growth model year over year.                 Any
      20    scientific method to be precise beyond a projection based
      21    on, you know, continued growth of his marketing channels
      22    would be speculative at best.
      23                     He was continuing to increase his
      24    investment in the advertising and for the sole sake of
      25    growing the top-line revenue to tract a buyer.                 So he

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 72 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                71

      1     very likely could have sought to purchase substantially
      2     more advertising, in which case these growth numbers
      3     would have accelerated even faster.
      4                Q.    Are you aware of any generally accepted
      5     valuation method that you can take an arbitrary increase
      6     in advertising and extrapolate that to increase in gross
      7     revenue?
      8                A.    Well, arbitrary is a mischar --
      9     misdescription.     A relative increase in advertising
      10    investment year over year -- and, sure, every single
      11    direct response product, business model is based on some
      12    projected amount of advertising.            It is core to the
      13    principal of a media efficiency ratio that is the
      14    principal in calculating the success of a direct to
      15    consumer product marketing effort.
      16               Q.    Do you have a document or a calculation
      17    somewhere that reflects what this increase in advertising
      18    would have been between 2022 and 2030 to justify an
      19    increase in revenue from $3,500,000 to $11 million a
      20    year?
      21               A.    Yes, there are models for the VooDoo
      22    business and its margins that we could provide, sure.
      23               Q.    Have you provided it?
      24               A.    I'm not aware if it has been provided.
      25               Q.    And did you use --

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 73 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                      72

      1              A.      And I would argue that's proprietary
      2     business information of Mr. Haney's, what his exact
      3     business strategy is for the --
      4              Q.      So are you testifying, sir, that there is a
      5     model, which contemplates the increase of advertising
      6     between 2022 and 2030, that results in a calculation of
      7     increasing gross revenue from $3,500,000 to $11 million
      8     in that period?     Is there a model out there for that?
      9              A.      Yeah, absolutely.
      10             Q.      Okay.    And has it been produced in this
      11    case?
      12             A.      I don't believe so.
      13             Q.      Did you use it to formulate your opinion
      14    here based on the financial damage calculation?
      15             A.      I reference the trend in Hank's advertising
      16    and assumed, yes, for purposes of calculating, that he
      17    would continue to scale his advertising dollars, but I
      18    also didn't want to be unreasonable in projecting
      19    exponential growth beyond a certain point, which many
      20    similar types of consumer products do experience.
      21                     So it's not unusual for similar companies
      22    like this to be adding zero to every year.                   We didn't go
      23    from millions to tens of millions until after 11 years.
      24    I think it's very reasonable to argue that those are,
      25    again, very conservative numbers and in --

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 74 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                   73

      1              Q.      And is the only --
      2              A.      -- the cases of similar --
      3                      MR. GINSBERG:       Bill, you gotta stop
      4              interrupting him.
      5                      MR. DAVIS:      He's got to answer the
      6              question.
      7                      MR. GINSBERG:       Bill, you can't interrupt
      8              him.
      9                      MR. DAVIS:      You can't have a witness -- I'm
      10             gonna move to strike the nonresponsive nature of
      11             the answer.      It's a --
      12                     THE WITNESS:       Well, why is it not
      13             responsive?
      14                     MR. GINSBERG:       Wait.     Wait.     Guys.
      15                     Bill, let him finish.           Don't interrupt.   If
      16             you want to ask for clarification, if you want to
      17             move to strike, do what you want, but you cannot
      18             interrupt him because you don't like the answer,
      19             and you're doing it time after time.
      20    BY MR. DAVIS:
      21             Q.      Do you have more to your answer, sir?
      22             A.      Can you repeat the question, court
      23    reporter, the last question?
      24                     MR. DAVIS:      Sure.
      25                     (Thereupon, the referred to question was

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 75 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                  74

      1     read back by the reporter as above recorded.)
      2              THE WITNESS:    Right.     So, Bill, the answer
      3     here is in trying to provide a reasonable analysis
      4     of the impact to Haney, I provided -- I used a
      5     fairly conservative growth model.             Anyone in the
      6     consumer product goods business who would look at
      7     Mr. Haney's profitability with this company would
      8     have said you need to increase your advertising by
      9     10X or 100X right away, you have an unfair
      10    advantage over competitors.
      11             I didn't do that because all projections
      12    are built on some kind of virtually impossible
      13    model that can't -- virtually impossible to prove
      14    model.     Every single -- Wall Street is built on
      15    one giant house of gambling based on one person's
      16    analysis versus the next.
      17             So are you asking me if I have a
      18    scientifically validated model that can prove that
      19    these numbers are accurate?          Of course not.          And
      20    if you can produce someone who says that they can,
      21    they're lying.     However, this is -- based on the
      22    business plan that Haney had, the strategic
      23    advantage he had, his intention to continue to
      24    grow this business, these are very conservative
      25    and reasonable numbers, and that's it.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 76 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                     75

      1                      And you asked for a margin.             The business
      2              operates on a 55 percent net margin.                 So there you
      3              go. $38 million would have been the net revenue to
      4              Mr. Haney.       So use that if that's the number that
      5              makes you feel better.
      6                      The intent was to provide a top line growth
      7              number.    We provided the backups that proves that
      8              these are top line -- the substantiated, the sales
      9              numbers were top line.          So that -- I'm sorry that
      10             wasn't sufficient, in your opinion.                 I'm sorry.
      11    BY MR. DAVIS:
      12             Q.      The --
      13             A.      Perhaps you can get another economist to
      14    analyze this.
      15                     MR. GINSBERG:       Stop it.
      16                     THE WITNESS:       I'm sorry.       I'm just --
      17    BY MR. DAVIS:
      18             Q.      Now, with regard to the increase in revenue
      19    from $3.5 million a year to $11 million a year in 2030,
      20    you've testified to the increase in advertising to try to
      21    generate those revenues.         Is there any other variable
      22    that you would include that would --
      23             A.      You can -- sorry.
      24             Q.      You know, I'm not cutting you off anymore.
      25             A.      I'm sorry.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 77 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                    76

      1              Q.      So you don't cut me off.
      2              A.      I'm sorry, Mr. Davis.           I'm sorry.   Keep
      3     going.
      4              Q.      So is there any other variable that you
      5     incorporate in this model there you've developed other
      6     than just an increase in advertising to generate the
      7     projected increase in revenue?
      8              A.      No.   It's the most reliable piece of data
      9     we had to work with in order to project the growth of the
      10    business.     It was the driver of the growth of the
      11    business, and it was going to continue to be the driver
      12    of the growth of business.
      13             Q.      And how much was the advertising going to
      14    be increased between 2022 and 2030 to generate that
      15    difference in revenue production?
      16             A.      I don't have that figure in front of me.
      17    I'll have to go back and check the models and provide it.
      18             Q.      But none of that information was provided
      19    in your disclosure; is that correct?
      20             A.      The request was for calculations of
      21    damages, not a calculation of projected advertising
      22    investment in his businesses.           I was certain that there
      23    would be a discourse like this to understand the nature
      24    of all of these numbers and was happy to be able to
      25    engage in that discourse, but whether it's -- there are

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 78 of
                                     183

                                Transcript of Jeremy Aisenberg, Volume II
                                     Conducted on March 31, 2021                    77

      1     lots of circumstances that potentially could have
      2     influenced exactly how much advertising he could or would
      3     have had access to.
      4                         SiriusXM at the time had not acquired
      5     Pandora.        Now he could have been advertising all over
      6     Pandora, which opens up another huge potential audience
      7     for VooDoo.        We didn't calculate that increased reach
      8     into the model, but it could have been integrated.
      9                         We tried to provide a reasonable model that
      10    was based on what we knew to be the case, which is simply
      11    on SiriusXM.        If he had continued to increase advising
      12    over time, he would have continued to increase top-line
      13    revenue.
      14               Q.       But nowhere in your disclosure do you say
      15    that the model employed a concept of increased
      16    advertising; is that correct?
      17               A.       Yes, I believe that's correct.              Nowhere in
      18    the disclosure does it says that, you know, Callaway,
      19    Club Champion, Charles Schwab and Sky Golf make up the
      20    value of the endorsements and the appearances column, but
      21    that doesn't change --
      22               Q.       Right.
      23               A.       -- things.
      24               Q.       Thank you.
      25               A.       Okay.

                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 79 of
                                     183

                              Transcript of Jeremy Aisenberg, Volume II
                                   Conducted on March 31, 2021                     78

      1              Q.      Now, this VooDoo product went on the market
      2     in 2018; is that correct?
      3              A.      Yes, sir.
      4              Q.      So there was a track record of sales that
      5     you had up to the point in time that you did your
      6     disclosure; is that correct?
      7              A.      Yes, sir.
      8              Q.      And the analysis that you did to come up
      9     with the number of $69,400,000, did that account for any
      10    potential competitors in the market?
      11             A.      It was a very competitive landscape when he
      12    launched the business, incredibly competitive landscape,
      13    but, again, relative to other competitors on the platform
      14    that could advertise against him, he had the unique
      15    advantage of advertising at at least half of the rate
      16    that those other competitors could advertise their
      17    products, so, ah --
      18             Q.      And is that part of the opinion that you
      19    would express if we tried this case?
      20                     MR. GINSBERG:        I'm sorry.       What opinion,
      21             Bill?
      22                     MR. DAVIS:       That -- the manner in which
      23             he's accounted for competitors.
      24                     MR. GINSBERG:        I'm sorry.       I still don't
      25             understand the question.

                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 80 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                     79

      1     BY MR. DAVIS:
      2              Q.      Let me -- I'll rephrase.            My question, Mr.
      3     Aisenberg, is did you or did you not account for the
      4     competitive environment with respect to this product in
      5     calculating your that projection of revenue from 2022 to
      6     2030?
      7              A.      He was thriving in a competitive
      8     marketplace.     So it is baked into the fundamental
      9     assumption that was justification for being in this
      10    business to begin with, was that --
      11             Q.      And if you were called upon to testify --
      12                     MR. GINSBERG:       He wasn't done, Bill.
      13    BY MR. DAVIS:
      14             Q.      Are you done?
      15             A.      Sure.
      16             Q.      If you're called to testify in this case,
      17    will you testify as to how you accounted for the
      18    competitive environment?
      19             A.      I'd be happy to.        There were multiple
      20    advertisers in similar topical pain relief cream,
      21    comparable or competitive pain relief creams of a topical
      22    nature that were advertising also on SiriusXM, and Mr.
      23    Haney's sales and profits were there in the face of a
      24    very -- an already very competitive landscape.               He was
      25    very successfully building a brand, building a large

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 81 of
                                     183

                                Transcript of Jeremy Aisenberg, Volume II
                                     Conducted on March 31, 2021                 80

      1     consumer base and, you know, easily competing with more
      2     established competitive products.
      3                Q.       Do you address the competitive environment
      4     during the period of 2022 to 2030, anywhere in your
      5     disclosure?
      6                A.       No.
      7                Q.       What was the market share in this
      8     environment that VooDoo Labs had in relation to its
      9     competitors?
      10               A.       Miniscule at the -- relative to the major
      11    competitors and the landscape.
      12               Q.       Can you put a percentage on it?
      13               A.       No, not an accurate percentage.
      14               Q.       Who were the major competitors or are?
      15               A.       There are dozens, if not hundreds of
      16    topical pain relief cream products.                 Mr. Haney's product
      17    contained aspirin, a topical aspirin derivative with a
      18    molecular carrier that was known to pass through the
      19    epidermis and provide topical relief for inflammation.
      20                        There are a handful of similar products
      21    like Aspercreme, as an example, that functioned with a
      22    similar mechanism.          There are -- Haney's products suite
      23    also included a menthol-based-topical cream, a sport
      24    cream that operated by virtue of the cooling effect of
      25    menthol.        Icy Hot, among others, are the common products

                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 82 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                     81

      1     that are based on a menthol formulation.                It's a very
      2     competitive landscape.
      3                      Golf is a particularly attractive segment
      4     of the audience to market these types of products because
      5     it, you know, generally includes an older participation
      6     base that suffers from aches and pains, and golf
      7     exaggerates or aggregates general aches and pains,
      8     arthritic conditions.        So it's a very desirable
      9     marketplace to go after with a product like this, and
      10    it's a competitive landscape for sure.
      11             Q.      And what's reflected here as projected
      12    damages of $69,400,000 is not reduced to any form of
      13    present value; is that correct?
      14             A.      No, sir.
      15             Q.      And even if you -- your number of $38
      16    million, netting out costs of goods sold, that had not
      17    been reduced to present value either; is that correct?
      18             A.      Yes, that's correct.
      19             Q.      Okay.    Let's go back to Exhibit 40, which
      20    is the Plaintiff's Amended Disclosures.
      21                     Were you asked to review this before it was
      22    filed?
      23             A.      So which document specifically?
      24             Q.      Exhibit 40, Plaintiff's Amended Expert
      25    Disclosures.

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 83 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                    82

      1              A.      Under tab --
      2              Q.      It would be tab 1.
      3              A.      Okay.
      4              Q.      Were you asked to review this before it was
      5     filed?
      6              A.      I don't recall reviewing this.              I may have.
      7              Q.      Did you participate in its drafting?
      8              A.      No.
      9              Q.      If you go to --
      10             A.      I mean, I -- this is the -- this was
      11    generated over the course of a year of Mr. Ginsberg and I
      12    discussing my work, so yes.
      13             Q.      So let's go to page 2.
      14             A.      Okay.
      15             Q.      And you see there's 14 or 15 bullet points
      16    on page 2 and page 3; do you see that?
      17             A.      Okay.
      18             Q.      It says, "Mr. Aisenberg will provide expert
      19    testimony regarding, among other topics elucidated by the
      20    attached curriculum vitae, and exhibits the following."
      21    Let's go through this, and I want you to tell me, after
      22    we go through, if there are any other topics other than
      23    what's articulated in this document that you're gonna
      24    testify to.
      25             A.      Okay.

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 84 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                83

      1              Q.      The first bullet point says, SiriusXM
      2     business prior to Plaintiff's joining the outlet and the
      3     impact of Mr. Haney's PGA radio show on SiriusXM's
      4     financial condition, as well as his standing in the golf
      5     industry."    What did you review to come to any
      6     conclusions regarding that topic?
      7              A.      In the course of my normal business I'm
      8     intimately familiar with SiriusXM's business and their
      9     place in the golf industry.          It is core element of my
      10    day-to-day work.      I continue to work with high-profile
      11    clients who are in business with SiriusXM.
      12             Q.      Well, what documents would you have
      13    reviewed or had access to that would allow you to render
      14    an opinion as to the impact of Mr. Haney's PGA radio show
      15    on SiriusXM's financial condition?
      16             A.      Again, I've been provided with information
      17    regarding the revenue of SiriusXM's PGA TOUR Channel, the
      18    popularity of that channel prior to -- prior to Mr.
      19    Haney's involvement.       I'm well aware of the lack of
      20    advertising that existed in any of the non-live golf
      21    programming, this year's XM broadcast, and directly
      22    involved in creating new and lucrative business
      23    opportunities for SiriusXM PGA TOUR Radio with numerous
      24    major international -- national and international
      25    companies through the direct efforts of myself, Mr. Haney

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 85 of
                                     183

                              Transcript of Jeremy Aisenberg, Volume II
                                   Conducted on March 31, 2021                      84

      1     and contributing to the growth of the platform.
      2              Q.       What opinion are you prepared to express
      3     regarding this bullet point?
      4                       MR. GINSBERG:       Regarding what, Bill?         I
      5              can't hear you.
      6                       MR. DAVIS:      Regarding the first bullet
      7              point.
      8                       THE WITNESS:       Mr. Haney's impact was
      9              substantial and very profitable for both the
      10             revenue and also significant in growing the
      11             audience of SiriusXM on PGA TOUR Radio.
      12    BY MR. DAVIS:
      13             Q.       The second bullet point is "Mr. Haney's
      14    standing in the golf industry."             What opinion are you
      15    prepared to an express regarding that topic?
      16             A.       My Haney is widely regarded as one of the
      17    most well-known and successful golf instructors in the
      18    history of the sport.         He built a global brand that was
      19    also widely regarded as perhaps the large and most
      20    successful in the golf instruction industry.                  He had been
      21    ranked by his peers as one of the greatest instructors in
      22    the history of the game every year that peer rankings
      23    were published by major media companies.
      24                      He had the most successful golf
      25    entertainment show in the history of The Golf Channel,

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 86 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 85

      1     the show of The Haney Project.           He had built a massive
      2     audience across multiple verticals and, without question,
      3     had a brand with tremendous value in golf.
      4              Q.      Is that Mr. Haney's current standing in the
      5     golf industry?
      6              A.      Some aspects of that are objective facts.
      7     Some aspects of that have been significantly diminished
      8     as a result of the labeling of him as a result of his
      9     dismissal from SiriusXM.
      10             Q.      All right.      The next bullet is "Analysis on
      11    Mr. Haney's monetization as a result of his broadcasting
      12    agreement with SiriusXM."         What did you mean by
      13    "monetization?"
      14             A.      How he was able to create incremental
      15    business opportunities with the platform that SiriusXM
      16    provided with the dedicated audience that consumed the
      17    golf programming on SiriusXM and the fairly unique and
      18    highly effective business model to integrate that
      19    platform into as many of his business relationships as
      20    possible, which included the contractual requirement in
      21    many of his endorsement agreements that, in addition to
      22    the endorsements, those companies were -- were required
      23    to also advertise on SiriusXM PG Tour Radio.
      24                     That model provided tremendous value to the
      25    brands that worked with him and led to very many

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 87 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                  86

      1     successful and long-term sustainable business
      2     relationships and long-term sustainable business
      3     relationship for SiriusXM and for Mr. Haney.
      4              Q.      The next bullet point is "An analysis of
      5     the immediate and long-term financial and professional
      6     damage sustained by Plaintiffs following Mr. Haney being
      7     removed from SiriusXM," and we've just spent a whole
      8     bunch of time going through your financial damages
      9     calculation.
      10                     Other than what we've gone through on the
      11    financial damages calculation, do you have anything to
      12    add to that?
      13             A.      Certainly -- well, no.           No.
      14             Q.      Next bullet point is "an analysis of
      15    SiriusXM's monetization as a result of Mr. Haney's
      16    broadcasting agreement with SiriusXM."               What do you mean
      17    by "SiriusXM's monetization?"
      18             A.      We -- as also, expressed by many SiriusXM
      19    executives, the dedicated efforts of Haney in association
      20    with SiriusXM PGA TOUR Radio in bringing on board new
      21    advertisers and promoting the platform of SiriusXM PGA
      22    TOUR Radio within the industry with the other major
      23    companies across the sport of golf and the industry as a
      24    whole, the stature of SiriusXM PGA TOUR Radio as one of
      25    the premier-media entities in the sport of golf rose

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 88 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                     87

      1     significantly and both my expert opinion, as well as
      2     expressed by many people directly employed at SiriusXM
      3     and senior leadership, that it all started with the
      4     investment and time and the energy that Mr. Haney made in
      5     the platform.
      6              Q.      The next bullet point is 'the unique
      7     position of Mr. Haney's book "The Big Hit."'                 He didn't
      8     write a book named "The Big Hit," did he?
      9              A.      Yeah, that's a typo.          That should be "The
      10    Big Miss."
      11             Q.      In fact, it's directly contrary to the
      12    theme of "The Big Miss," isn't it?
      13             A.      Indeed.
      14             Q.      It says, 'The unique position of Mr.
      15    Haney's book, "The Big Hit" and its financial benefit for
      16    book distribution and sellers.'            What documents have you
      17    reviewed to ascertain the financial benefit of that book
      18    to distributors and sellers?
      19             A.      The uniqueness of a number 1 best
      20    selling -- Number 1 New York Times Best Seller in the
      21    golf publishing circles is significant and drove demand
      22    for the book across a wide range of outlets and was
      23    unavailable at many retail outlets almost immediately
      24    upon release.     It sold out so quickly.            It was quite a
      25    phenomenon at the time.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 89 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                88

      1              Q.      How do you -- do you know though or what do
      2     you plan to testify to with respect to the financial
      3     benefit for book distributors and sellers?
      4              A.      They sold a lot of books and made a lot of
      5     money.
      6              Q.      And how do you know that?
      7              A.      Because I was provided with royalty reports
      8     related to Mr. Haney's participation in the revenue of
      9     that book that included line items for various sales
      10    channels.
      11             Q.      And these would have been royalty reports
      12    from whom?
      13             A.      From the publisher of said book, "The Big
      14    Miss."
      15             Q.      The next bullet point says, "The PGA TOUR's
      16    unique business and marketing relationship with golfer,
      17    Tiger Woods, and his agent, Mark Steinberg, including,
      18    but not limited to Mr. Woods' involved, including
      19    operational rights in PGA TOUR competitions."
      20                     What are you -- what do you understand that
      21    bullet point to mean?
      22             A.      The importance of Tiger Woods to the
      23    historical growth of professional golf from 1997 through
      24    at least 2010, 2009, 2010 and the -- that brought
      25    industry-broad wide concern about the diminishing stature

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 90 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                89

      1     of Tiger's role in professional golf on the backside of
      2     his personal struggles is a substantial factor in the
      3     analysis of the golf industry and has been a substantial
      4     factoring analysis of the prospects of golf, the prospect
      5     of golf audiences.
      6                      Tiger and his agent are two of the most
      7     influential people in the sport on a global level and are
      8     very involved in some of the direction of the future of
      9     the game of golf.      You know, Tiger has, through the
      10    years, hosted multiple events.           His foundation has been
      11    the beneficiary of multiple events.
      12                     It's a -- I believe Tiger's foundation is,
      13    at any given time, involved in as many events as any
      14    other third-party foundation that the PGA TOUR does
      15    business with, maybe -- I believe it's at least two at
      16    the moment.    It's been as many as three or even four,
      17    which -- and, you knows, Tiger's support of various
      18    initiatives in the sport is crucial to or has
      19    historically been crucial to the success to some of those
      20    initiatives.     So it's -- you know, the influence is
      21    substantial.
      22             Q.      And that's the opinion that you're prepared
      23    to express if we go to trial in this case?
      24             A.      Most definitely, yes.
      25             Q.      Anything else about that bullet point?

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 91 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                       90

      1              A.      I think it's not a -- it's common knowledge
      2     that, you know, Mr. Steinberg and Mr. Monahan have worked
      3     very, very closely through the years.              There's a close
      4     personal relationship there.
      5                      I would imagine -- no, I'm not imagining.
      6     I've been told that they're very close and stay in fair
      7     regular communication on a number of matters.                 I would
      8     certainly be able to speak to that.
      9              Q.      Okay.    Anything else on that topic?
      10             A.      Are you speaking?         I can't hear you.
      11             Q.      Yeah, I'm sorry if you didn't hear me.                 I
      12    said, "Is there anything else you have to testify to on
      13    that topic?"
      14             A.      I said no.
      15             Q.      Okay.
      16             A.      Sorry.
      17             Q.      All right.      The next bullet point says,
      18    "The PGA --" and we're now on the page 3.                "PGA TOUR's
      19    relationship with SiriusXM."           What are you prepared to
      20    testify to as to that bullet point as an expert in this
      21    case?
      22             A.      The PGA TOUR has a significant audio
      23    programming partnership with SiriusXM.               There's a channel
      24    branded as such under a licensing agreement.                 They're an
      25    official media partner of the PGA TOUR, which gives them

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 92 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                91

      1     eligibility for official media investments also
      2     associated with Grace brands support of professional
      3     golf, the PGA TOUR specifically, the obvious nature of
      4     the TOUR's influence in this particular situation with
      5     Mr. Haney, the success of the live golf initiatives for
      6     SiriusXM with the TOUR's audio broadcast, the involvement
      7     -- the process of involving other advertisers that -- or
      8     other brands that become advertisers that are associated
      9     with golf.
      10             Q.      Anything else?
      11             A.      Any and all of the programming that the PGA
      12    TOUR has an influence on on SiriusXM, the marking
      13    activation opportunities that are presented to SiriusXM
      14    at PGA TOUR events, the collaboration to create
      15    incremental official marketing and media deals with those
      16    companies, anything related to those subjects.
      17             Q.      The next bullet point says, "The industry
      18    distinction between programming and content and the
      19    application of those terms to the PGA TOUR, SiriusXM
      20    relationship and the right of the PGA TOUR to interfere
      21    with SiriusXM content."         First of all, are you prepared
      22    to testify on that bullet point?
      23             A.      Yes.
      24             Q.      Have you reviewed the license agreement
      25    between SiriusXM and the PGA TOUR?

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 93 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                92

      1              A.      I have.
      2              Q.      Okay.     So tell me what your opinion is or
      3     that you plan to express regarding that bullet point.
      4              A.      That the PGA TOUR has the ability to
      5     approve the programming that is added to the schedule for
      6     SiriusXM PTA Tour Radio.         Once those programs are
      7     determined, the data content of those programs is subject
      8     to the management and production, supervision of the
      9     SiriusXM PGA TOUR Radio executive team.
      10             Q.      Is your opinion, as you've just expressed
      11    it, predicated upon your analysis or review of the
      12    license agreement?
      13             A.      Yes, the license -- yes, it is, the
      14    licensing agreement specifically references programming.
      15    It does not reference content.
      16             Q.      Do you know if the license agreement puts
      17    an affirmative obligation on SiriusXM to make sure that
      18    it does not incorporate into programming any material
      19    that's detrimental to the tour?
      20                     MR. GINSBERG:       Objection, that misstates --
      21             assertively misstates the content of their
      22             licensing agreement, Bill.
      23    BY MR. DAVIS:
      24             Q.      Well, let's do this.          Let's go to the
      25    License Agreement, which is probably tab -- bear with me.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 94 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 93

      1     Go to tab 3 or 4 that's in the book.
      2               A.     Where is it?
      3               Q.     It's tab 5.
      4               A.     Tab 5.
      5               Q.     Tab 5, page 3.        Do you have the page in
      6     front of you?
      7               A.     Yes, sir.
      8               Q.     Paragraph (f).
      9               A.     Yup.
      10              Q.     It says, "SiriusXM shall ensure that
      11    SiriusXM and its representatives do not incorporate into
      12    the programming any material, which is," and if you go
      13    down to Romanesque (iv), "otherwise detrimental to the
      14    Tour or inconsistent with TOUR standards of
      15    appropriateness."       Were you aware of that?
      16              A.     Yup.
      17              Q.     And what do you understand that to mean?
      18              A.     That programs would not be created that
      19    would be a detrimental to the TOUR.              An offensive shock
      20    jock, as an example, would not be the type of programming
      21    that would be created on the channel by SiriusXM if it
      22    were --
      23              Q.     And did --
      24              A.     -- detrimental to the TOUR.
      25              Q.     I'm sorry.      What?

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 95 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                   94

      1              A.      If it were deemed to be potentially
      2     detrimental to the TOUR.
      3                      MR. GINSBERG:         According to guidelines that
      4              the document says the PGA has to provide to
      5              Sirius.
      6                      MR. DAVIS:      No, it's in the disjunctive.
      7              It says "or."
      8                      MR. GINSBERG:         No.   You can interpret it
      9              that way, but it --
      10                     MR. DAVIS:      That's what it says.
      11                     MR. GINSBERG:         You didn't read the entire
      12             provision, Bill.
      13                     MR. DAVIS:      Well, I'll read the entire
      14             provision just to --
      15                     MR. GINSBERG:         Well, let's not argue.   Just
      16             go ahead.
      17                     MR. DAVIS:      No.     Now I'm gonna read it so
      18             it's clear.      "SiriusXM shall ensure that SiriusXM
      19             and its representatives do not incorporate into
      20             the programming any material which is," Romanesque
      21             iv, "otherwise detrimental to TOUR or, in the
      22             disjunctive, inconsistent with the TOUR's
      23             standards of appropriate," and it says, "may be
      24             provided to SiriusXM in writing."
      25    BY MR. DAVIS:

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 96 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                95

      1                Q.    Do you have an understanding, sir, as to
      2     whether or not detrimental to the TOUR could be separate
      3     and apart from inconsistent with standards of
      4     appropriateness in terms of --
      5                      MR. GINSBERG:       Objection as to form.
      6                      MR. DAVIS:      -- the reasonable reading of
      7                that provision?
      8                      MR. GINSBERG:       It relates solely to the
      9                creation of programming.         That's what the document
      10               says, Bill.
      11                         THE WITNESS:      Yeah, my interpretation of
      12               that provision is that a program of the title and
      13               nature that would be viewed as detrimental to the
      14               TOUR would not be introduced to the programming
      15               lineup.    Hank Haney's program was first on air in
      16               2013 I believe, and at the time that it was
      17               approved to be added to the programming lineup, it
      18               clearly was not viewed as detrimental and,
      19               therefore, it was added to the programming lineup.
      20    BY MR. DAVIS:
      21               Q.    And you would not view that as applying to
      22    content, which is injected during the course of a
      23    program, which is deemed to be detrimental; is that
      24    correct?
      25               A.    That's not the way it reads.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 97 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                     96

      1              Q.      Okay.    And, so, your opinions based on this
      2     bullet point are predicated upon your reading of the
      3     License Agreement; is that correct?
      4                      MR. GINSBERG:       Objection.       You haven't
      5              asked him what the basis of his opinion is.
      6                      MR. DAVIS:      You can answer the question.
      7                      THE WITNESS:       My interpretation is based
      8              on, yeah, industry standard practices delineating
      9              the difference between programming and content,
      10             and the programming executives at a network
      11             determine the lineup of the programs.
      12                     The producers of said network create the
      13             content of each program, and it's a very distinct
      14             or influence the content of each program.              It's a
      15             very distinct difference in my experience.
      16    BY MR. DAVIS:
      17             Q.      So, now, are you saying that your review of
      18    the License Agreement is not relevant to the expression
      19    of your opinion in this bullet point?
      20                     MR. GINSBERG:       Objection, misstates the
      21             testimony.
      22                     MR. DAVIS:      I'm asking.
      23                     MR. GINSBERG:       Well, you didn't ask.          You
      24             made a statement.
      25                     MR. DAVIS:      I asked.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 98 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                97

      1                      MR. GINSBERG:       Objection as to form.
      2                      THE WITNESS:       The -- can I -- this is
      3               Exactly consistent -- this language is exactly
      4               consistent with the industry standard
      5               understanding of programming versus content.
      6     BY MR. DAVIS:
      7               Q.     Next bullet point.         "The dependency of
      8     SiriusXM on the PGA TOUR."          What is your opinion in that
      9     regard, and what's it based on?
      10              A.     It references a number of factors related
      11    to how SiriusXM could be impacted by any type of conflict
      12    with the PGA TOUR, the dynamic of SiriusXM's relationship
      13    with the TOUR, the widely-held belief that audio
      14    streaming rights of the PGA TOUR may change hands over
      15    time as the PGA TOUR takes more control over their media
      16    assets, which ultimately all those factors create a very
      17    -- a very interesting dynamic between the two
      18    organizations.
      19              Q.     If called upon to express an opinion of the
      20    dependency of SiriusXM on the PGA TOUR, what specific
      21    documents have you reviewed in order to articulate such
      22    an opinion, if any?
      23              A.     Any and every media, sorts media
      24    industry-related argument referencing the PGA TOUR media
      25    rights.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 99 of
                                     183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                98

      1              Q.      Can you name one in specific?
      2              A.      It was very closely covered, as an example,
      3     by Sports Business Journal.          SiriusXM --
      4              Q.      Next bullet point.
      5                      MR. GINSBERG:       Wait.     He's still answering
      6              the question, Bill.
      7                      THE WITNESS:       SiriusXM's ongoing efforts to
      8              acquire additional golf rights, the dynamics of --
      9              in direct conversation with SiriusXM's executives
      10             regarding their decision to maintain their license
      11             with the PGA TOUR or not to maintain their license
      12             with the PGA TOUR and direct personal, private
      13             conversations with the SiriusXM executive team.
      14                     MR. GINSBERG:       Hey, Bill, do you want the
      15             witness, also, to go through all of the documents
      16             that have been produced in this case with the
      17             communications between Sirius and PGA or are you
      18             asking him apart from those documents?
      19                     MR. DAVIS:      I'm asking him, from his best
      20             recollection, what he's relying on in his opinion.
      21                     MR. GINSBERG:       Your question wasn't clear.
      22             So do you want him to remunerate for you the
      23             emails, for instance, and the other documents in
      24             this case as well?
      25                     MR. DAVIS:      Not at this point.

                                        PLANET DEPOS
                           888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 100 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                  99

      1                      MR. GINSBERG:       Okay.
      2     BY MR. DAVIS:
      3               Q.     Next is "the impact of SiriusXM both
      4     financially and in terms of listenership and reaction to
      5     the broadcast by Mr. Haney on May 30th, 2019 and the
      6     impact on SiriusXM both financially and in terms of
      7     listenership, if SiriusXM had not been forced to remove
      8     Mr. Haney's program from its platform."               What opinion are
      9     you prepared to express in that regard?
      10              A.     I have specific data related to advertisers
      11    that reduced their investments in SiriusXM as a result of
      12    Haney's show being terminated.           I have specific data
      13    related to the lack of popularity of the shows that were
      14    added in its place, specific reports from advertisers and
      15    SiriusXM sales executives regarding the lack of interest
      16    in advertising on the programs that replaced Hank's show,
      17    and I will testify as such.
      18              Q.     The next one is "PGA TOUR's reaction and
      19    efforts to protect its brand in response to highly
      20    publicized and controversial statements by members of the
      21    PGA TOUR industry and sphere."           What opinion are you
      22    prepared to express regarding that topic?
      23              A.     Numerous instances of embarrassing --
      24    potentially embarrassing instances of various incidents
      25    with PGA TOUR members that have been proactively managed

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 101 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 100

      1     in the -- in the media landscape, very proactive efforts
      2     by PGA TOUR representatives to ensure that members of the
      3     media that are in association with the TOUR or are TOUR
      4     media partners are not to address anything that could be
      5     viewed as unfavorable to a member of the PGA TOUR or --
      6     whether factual or not.
      7               Q.     Do you believe PGA TOUR is active in
      8     protecting its brand?
      9               A.     I believe, yes, that they are -- they are
      10    incredibly active in protecting their brand such that it,
      11    in many cases, costs the TOUR credibility.
      12              Q.     Is there any -- in any of the instances
      13    where you're talking about highly publicized and
      14    controversial statements, do they involve broadcasters on
      15    the PGA TOUR Radio?
      16              A.     Not specifically, no.
      17              Q.     The next one is "the structure and business
      18    operations of the PGA TOUR, including efforts with regard
      19    to gender, ethnic and racial equality and hiring and
      20    promotional practices."         What opinions are you prepared
      21    to express in that regard?
      22              A.     I have firsthand knowledge of multiple
      23    instances where an opportunity was presented to the TOUR
      24    to present a more diverse face to its executive team, its
      25    tournament operators and institutionalized lack of

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 102 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                       101

      1     opportunity was ultimately the reason for certain
      2     individuals of a divers background to be given
      3     opportunities to work with the TOUR --
      4               Q.     Can you give me some examples of that?
      5                      MR. GINSBERG:       He's not done, Bill.
      6                      MR. DAVIS:      He takes -- he hesitates, and
      7               he indicates -- it seems like he's done.               I'm not
      8               doing this intentionally.
      9                      MR. GINSBERG:       Go ahead, Jeremy.
      10                     THE WITNESS:       There is an example of a
      11              search for a tournament director for an event that
      12              was contemplated to take place in California in
      13              association with one of Octagon's clients.                  The
      14              client is a very prominent professional basketball
      15              player.
      16                     The client wanted to ensure that the
      17              tournament director of a diverse background would
      18              be identified and selected.            There were only two
      19              diverse applicants for the position.               It was
      20              shared with the applicant that they wanted someone
      21              with experience.
      22                     So one of the -- one of the applicants
      23              had -- an African-American gentleman had never
      24              been a PGA TOUR tournament director.               The other
      25              gentleman had experience as a PGA TOUR tournament

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 103 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 102

      1               director and was told he didn't have enough
      2               experience to be a PGA TOUR director, tournament
      3               director, and, therefore, a Caucasian individual,
      4               who was previously a tournament director, was
      5               selected.      That is an example.
      6     BY MR. DAVIS:
      7               Q.     Who was the basketball player?
      8               A.     Our client, Stephen Curry.
      9               Q.     And who were the two applicants?
      10              A.     One of the applicants was Wendell Haskins.
      11    The other applicant was formerly the -- formerly the
      12    Director of the -- a Champion store event in Pebble
      13    Beach, the -- I believe it was called the Nature Valley
      14    Event at one point.
      15              Q.     Okay.
      16              A.     I don't know the gentleman's name off the
      17    top of my head.
      18              Q.     What was the tournament?
      19              A.     The tournament was -- there was an effort
      20    put forth to establish an event in the Bay area that
      21    Stephen Curry would have become the host of the event.
      22    The event ultimately fell through when talks with the
      23    sponsor fell apart, but efforts were well on their way
      24    with the planning and development of that event.
      25              Q.     How do you know what drove the decision to

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 104 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 103

      1     select the TOUR -- a TOUR director?
      2               A.     I had access to information from one of the
      3     applicants, and, also, we were very involved in the
      4     potential management of the event and the establishment
      5     of the event, and I, through other Octagon executives,
      6     had knowledge of the hiring process.
      7               Q.     Did you have communications with
      8     representatives of the PGA TOUR?
      9               A.     No.
      10              Q.     Do you know if anybody at Octagon did?
      11              A.     Yeah, absolutely.         Many, many people were
      12    dealing everyday with the TOUR on that.
      13              Q.     And do you know who got information
      14    concerning the decisionmaking process for the TOUR
      15    director?
      16              A.     My client, or -- excuse me -- my colleague,
      17    Jeff Kleiber, who, at the time, was running Octagon's
      18    golf event operations team out of our Cary, North
      19    Carolina office.
      20              Q.     Was he directing -- interacting with the
      21    PGA TOUR?
      22              A.     I believe, yes.
      23              Q.     Do you know who he was interacting with?
      24              A.     I believe it was a number of individuals,
      25    Brian Alder.     I believe that one of our associate

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 105 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 104

      1     executives of Octagon, David Schwab, was also interacting
      2     with Brian as well as the Commissioner.
      3               Q.     Did your colleague tell you that it was his
      4     view that the PGA TOUR had discriminated with regard to
      5     the selection of a TOUR director?
      6               A.     The characterization was if the requirement
      7     is to hire someone with experience, it was gonna be very
      8     difficult to identify a minority applicant who met that
      9     standard as it was -- as it was established by the TOUR.
      10              Q.     Moving on to the next bullet point, it
      11    says, "Efforts by the PGA TOUR to support the LPGA."
      12    What do you know about that or what do you -- what
      13    opinions do you plan to express in that regard?
      14              A.     It's my opinion that the TOUR's support of
      15    the LPGA TOUR is one of optics and public relations, not
      16    a concerted, dedicated effort to help the PGA TOUR grow.
      17              Q.     And what's your opinion based on?
      18              A.     My 20 plus years in this industry and
      19    multiple relationships with various stakeholders in
      20    women's professional golf, ah --
      21              Q.     Do you have any knowledge as to the --
      22                     MR. GINSBERG:       He's not done, Bill.
      23                     THE WITNESS:       Numerous observations of a
      24              lack of effort to support the LPGA TOUR in any
      25              prominent fashion despite the incredible resources

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 106 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 105

      1               and capabilities of the PGA TOUR to do so.
      2     BY MR. DAVIS:
      3               Q.     Anything else?
      4               A.     The lack of any conversation coming out of
      5     this particular incident to -- with Mr. Haney to
      6     genuinely change the discourse around professional golf,
      7     women's professional golf rather than the action being to
      8     destroy a man's career, the action here by the PGA TOUR
      9     could have been to take the advantage of Scott
      10    Greenstein's offer to create programming related to
      11    women's golf, to promote put personalities and athletes
      12    associated with women's golf.
      13                     It -- there was no follow through on a
      14    number of very reasonable proposals that were put forth
      15    by a number of individuals, including Scott Greenstein,
      16    including Jerry Tarde, including former Executive
      17    Director of the United States Golf Association, David
      18    Fay, all of whom had discussed and shared with Mike Whan,
      19    the LPGA Commissioner, that is SiriusXM was prepared to
      20    use this as an opportunity to create a significant
      21    dialogue around women's golf and the need to educate
      22    audiences about the women that played on the LPGA TOUR.
      23    It could have been used as a tremendous opportunity to
      24    help the LPGA instead of the simply just destroying a
      25    human being's career.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 107 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 106

      1               Q.     Did you have any specific knowledge as to
      2     the nature of the contractual relationship between the
      3     LPGA and the PGA TOUR?
      4               A.     Yes.
      5               Q.     And what do you understand that to be?
      6               A.     The PGA TOUR acquired the right to
      7     represent the LP TOUR's media assets in their medica
      8     rights and negotiations.
      9               Q.     Do you know when the negotiations for that
      10    were going on?
      11              A.     My understanding is fairly contemporaneous
      12    to the issues at hand with Mr. Haney's telecast on
      13    Sirius --
      14              Q.     The --
      15              A.     I'm done.
      16              Q.     Now, with respect to your projections here,
      17    I want to ask you, very specifically, does Octagon, Inc.
      18    have any interest in the outcome of this case, and by
      19    that I mean in the event that Mr. Haney were to prevail
      20    in some way, will Octagon receive compensation based upon
      21    whatever recovery would occur in this case?
      22              A.     The only conversation related to this was
      23    at the time that Mr. Haney filed his lawsuit he asked if
      24    Octagon was prepared to incur any of the legal fees
      25    associated with the lawsuit, and the answer to that was

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 108 of
                                      183

                                Transcript of Jeremy Aisenberg, Volume II
                                     Conducted on March 31, 2021                 107

      1     no, and it was made fairly clear at that time that unless
      2     we were prepared to incur the legal costs, we would not
      3     be participating in any settlement.
      4                         I'm here simply to provide facts and
      5     perspective because I believe that Mr. Haney was treated
      6     very unfairly here, not for some monetary benefit to
      7     Octagon or me indirectly.
      8                Q.       So you're saying that if Mr. Haney should
      9     recover in this case, an increment of damage relating to
      10    his loss of business opportunity with VooDoo Labs or his
      11    inability to secure endorsements and what have you, that
      12    Octagon would not share in any of that; is that correct?
      13               A.       Octagon would have zero entitlement to any
      14    of that.        Whether or not he elected to pay some fee to
      15    Octagon for our time and activity in support of his case
      16    has not been discussed --
      17               Q.       Okay.
      18               A.       -- should he prevail or at all.
      19                        MR. DAVIS:      Let's take a break.
      20                        MR. GINSBERG:       Okay.     Thank you.
      21                        THE VIDEOGRAPHER:         We are going off the
      22               record at 13:24.
      23                        (Thereupon, the following proceedings took
      24               place at 1:36 p.m., following a short recess at
      25               1:24 p.m.)

                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 109 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                      108

      1                      THE VIDEOGRAPHER:         We are back on the
      2               record at 13:36.
      3                      MR. DAVIS:      I don't have any further
      4               questions.     Thank you, Mr. Aisenberg.
      5                      THE WITNESS:       Thank you.
      6                      MR. GINSBERG:       I have a few questions.
      7                              CROSS-EXAMINATION
      8     BY MR. GINSBERG:
      9               Q.     Mr. Aisenberg, in the early part of your
      10    deposition, you testified that you had spent perhaps less
      11    than 10 hours preparing your expert report.                  Was that an
      12    accurate estimation?
      13              A.     No.   I spent hundreds of hours thinking
      14    about this since the case was filed and not tracking
      15    precisely, but it's been substantially more time in
      16    analyzing and reviewing everything than 10 hours for
      17    sure.
      18              Q.     And can you give us a rough estimate in
      19    terms of analyzing the data and putting together the
      20    expert reports that you've put together?
      21              A.     25, 30 plus hours, reasonably.
      22              Q.     In terms of Mr. Haney losing his platform,
      23    you've testified a few times that he had been labeled by
      24    the PGA, and at one point you said that it was not worth
      25    the risk to others in the golf industry.                What did you

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 110 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 109

      1     mean by that?
      2               A.     There's a few layers to the meaning of
      3     that.    One is the perception that Haney remarks were
      4     equatable to -- as derogatory and deplorable sort of
      5     comments as some of the most offensive things that were
      6     leading to cancellations of people in that window of
      7     time.
      8                      The perception of his comments was far
      9     worse than the realty of his comments, but perception in
      10    this case became reality.         So associating in any way with
      11    Hank, one is viewed as associating with someone who is
      12    racist, xenophobic, sexist when the actual facts are very
      13    different from that.
      14                     A company making an aggressive decision to
      15    align themselves with Mr. Haney would subject themselves
      16    to a significant amount of potential criticism, something
      17    that if -- something that those businesses would really
      18    have to question whether or not it's worth the risk of
      19    offending some segment of their potential consumer base,
      20    and, you know, fundamentally a personality like Mr. Haney
      21    is a discretionary component of a brand's marketing
      22    strategy for the most part.          So everything that Hank had
      23    done to build his business and his brand over many, many,
      24    many years created that in terms of value and demand for
      25    him in the marketplace.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 111 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                    110

      1                      The moment that a significant reason, even
      2     if it was simply perceived and not real, to not work with
      3     him presented itself -- it really eliminated the ability
      4     to drive his business in the marketplace.                It was --
      5     again, as I said, wasn't worth the risk to companies
      6     that -- no company's marketing mix needs to create a
      7     potential PR crisis if they -- if it -- as evidenced by
      8     this situation, one extremely irrational, over-the-top
      9     press report related to the PGA TOUR's association by
      10    Christine Brennan with Hank and his show on SiriusXM led
      11    to -- led to this.
      12                     You know, any other company that associates
      13    themselves with Hank opens themselves up to the similar
      14    type of PR crisis as a result of how all of this was
      15    handled, and that's simply not worth the risk to any
      16    company that wants to protect their brand at this point.
      17              Q.     You testified about a sentiment report.              Is
      18    that the other -- that data available to not only
      19    yourself, but to the PGA and are readily accessible?
      20              A.     Yes, there are dozens of different
      21    platforms that can be used to analyze the same data.                 The
      22    data is publicly accessible.
      23              Q.     And does data such as that, is that
      24    available, for instance, with regard to the popularity of
      25    Jay Monahan in the wake of this crisis?

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 112 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                   111

      1               A.     Sure.    You could analyze that or any other
      2     number of other people, stories, topics.                You could run a
      3     sentiment analysis, and you could see the relative impact
      4     of how loud was this negative sentiment, how many
      5     instances of that negative sentiment existed.
      6                      As an example, we ran a similar sentiment
      7     analysis and compared Justin Thomas' comments in January,
      8     and there was more than 10X negative sentiment in
      9     relation to Justin Thomas' remarks in comparison to Hank
      10    Haney's remarks, and I have firsthand knowledge that the
      11    PGA TOUR's position on Justin Thomas was that he was
      12    being treated unfairly by the media for his remark.
      13              Q.     Did the PGA take any disciplinary action
      14    with regard to Mr. Thomas after he used the word "faggot"
      15    on live television?
      16              A.     The PGA TOUR doesn't disclose their
      17    disciplinary actions.
      18              Q.     Are you aware of Mr. Thomas missing any
      19    tournaments or being fined in any way?
      20              A.     Mr. Thomas was absent from several
      21    tournaments following his comments.
      22              Q.     Was that as a result of any PGA discipline?
      23                     MR. DAVIS:      Objection, absence of
      24              foundation.
      25                     THE WITNESS:       It would be reasonable to

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 113 of
                                      183

                               Transcript of Jeremy Aisenberg, Volume II
                                    Conducted on March 31, 2021                      112

      1               concluded that there was some disciplinary action
      2               taken.
      3     BY MR. GINSBERG:
      4               Q.       And a media member talked about a lynching
      5     in the context of talking about Tiger Woods.                   Are you
      6     aware of the PGA taking any action to keep that member of
      7     the media off the air?
      8               A.       I'm not aware that there was any long
      9     term -- there was no long-term consequence for Kelly
      10    Tilghman in relation to that comment.                She was -- which
      11    happened live during a PGA TOUR telecast on another -- on
      12    the Golf Channel on another PGA TOUR media partner
      13    platform during the live airing of their event.                   I
      14    believe she may have been suspended for a short period of
      15    time and returned to the air without any long-term
      16    impact.
      17              Q.       Is there sentiment data available with
      18    regard to her and her comments?
      19              A.       Those comments took place before the
      20    incredible rise of social media over the last ten years
      21    or so.    So I'm sure a comparable analysis of media could
      22    be conducted through a LexisNexis search, but it would be
      23    more manual.       It wouldn't be possible on one of these
      24    social media analytics tools.
      25              Q.       Do you know who Kevin Kisner is?

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 114 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                   113

      1               A.     I do.
      2               Q.     Who is he?
      3               A.     He is a member of -- a player on the PGA
      4     TOUR, I believe also on the Player Advisory Council,
      5     which is the committee of players who oversee the TOUR's
      6     operation or oversee the TOUR.
      7               Q.     Are you aware of Mr. Kisner saying
      8     something with regard to deaths related to COVID, that
      9     the people who died got what they deserved?
      10              A.     I'm aware of some --
      11                     MR. DAVIS:      Objection, mischaracterizes.
      12                     THE WITNESS:       I'm aware that there were
      13              very insensitive remarks related to COVID-19 and
      14              its impact on some people that I believe Mr.
      15              Kisner has to address publicly on social media.
      16    BY MR. GINSBERG:
      17              Q.     Has Mr. Kisner been allowed to remain part
      18    of the Player's Committee you mentioned?
      19              A.     I believe he has, yes.
      20              Q.     You said something earlier about whether
      21    financial forecasts could ever be -- I think you said
      22    that they could never be scientific.              Can you explain
      23    what you meant by that?
      24              A.     My point is that there are a number of
      25    permutations of financial models that can be created to

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 115 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                   114

      1     project any number of business opportunities, revenue
      2     projections of that any kind, any nature, and there's no
      3     absolutely perfect and precise projections that will
      4     match what actually happens perfectly.
      5               Q.     Were your projections based on data and
      6     experience and provided -- are they based upon -- let me
      7     strike that.     Let me try again.
      8                      Are your projections based with reasonable
      9     certainty on facts and data that you have reviewed?
      10              A.     They are, yes.
      11                     MR. DAVIS:      Object to the form.
      12    BY MR. GINSBERG:
      13              Q.     And is the data not only --
      14              A.     Did you hear him?         He said, "Objection to
      15    form."    I just want to make sure --
      16              Q.     Is the data not only based upon historical
      17    revenue, but trends and experience the marketplace and in
      18    the media world with which you are familiar as a fact
      19    witness and as an expert?
      20                     MR. DAVIS:      Objection to form.
      21                     THE WITNESS:       Yes.    Yes, there's a
      22              significant shift in advertising dollars to
      23              talent-driven media enterprises.              It is the direct
      24              result of the incredibly competitive nature of
      25              major media companies and their need to provide

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 116 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 115

      1               more efficient models.
      2                      They have struggled to do so, and they,
      3               with the rise of social media and the rise of
      4               virtually infinite number of digital platforms
      5               with which to reach audiences, the -- the
      6               potential business opportunity for people like
      7               Hank Haney and other talent with a high degree of
      8               affinity audiences who have a high degree of
      9               affinity for those people, there's an unlimited
      10              amount of growth happening for those types of
      11              platforms and the talent associated with those
      12              types of platforms.
      13                     It's given rise to things like Barstool
      14              Sports and The Ringer and the acquisition of a
      15              newly platforms on a daily basis because of the
      16              power of these new channels that are being
      17              developed, and our clients have truly thrived in
      18              being able to leverage those types of
      19              opportunities.
      20    BY MR. GINSBERG:
      21              Q.     And in rendering your expert report, did
      22    you apply data based upon Mr. Haney's revenue and
      23    development to the trends that you have studied in the
      24    media and golf industries?
      25              A.     I did.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 117 of
                                      183

                              Transcript of Jeremy Aisenberg, Volume II
                                   Conducted on March 31, 2021                116

      1                      MR. DAVIS:       Form.
      2                      THE WITNESS:        Though, as I've stated, I was
      3               quite conservative in applying the overall growth
      4               metrics of those trends so as to, you know, be
      5               reasonable in assessing the potential damages to
      6               him.   I think it's very -- it would be very
      7               reasonable to apply those same growth metrics to
      8               all of these categories of revenue and produce
      9               much larger potential damages.
      10    BY MR. GINSBERG:
      11              Q.     At one point I think you used the word
      12    "arbitrary" in response to one of Mr. Davis' questions.
      13    Was there anything arbitrary about your analysis?
      14              A.     No.
      15                     MR. DAVIS:       Objection to form.
      16                     THE WITNESS:        No.    The point I was
      17              attempting to make is that at that point the --
      18              the exact nature of a model that could be used to
      19              provide this type of a pro forma analysis could
      20              take almost infinite number of forms that would be
      21              reasonable, none of which are going to be
      22              scientifically precise when measured against the
      23              real-world outcome over time, all of which are
      24              based on some assumptions.
      25                     You do the best you can to base those

                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 118 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                    117

      1               assumptions in the data experience, expertise,
      2               history of those businesses that you can -- that
      3               you can refer to, but to suggest that one model is
      4               going to be the perfect and precise model is
      5               simply a fallacy.
      6     BY MR. GINSBERG:
      7               Q.     You said that you based your projections in
      8     this report not only on your experience, but also on
      9     historical revenue and particular data.               Was the data
      10    that you reviewed for the purpose of your report found on
      11    documents and records that were created in the normal
      12    course of Siris or Octagon's business?
      13              A.     They were.
      14              Q.     And are they -- the spreadsheets and data
      15    produced, are those documents that you have regularly
      16    used and that Octagon regularly uses in your businesses?
      17              A.     Yes.
      18              Q.     Did you rely upon regularity and accuracy
      19    of those documents that have been produced in this case?
      20              A.     Yes.    And Octagon is a public company held
      21    to a very high standard in -- in its accounting practices
      22    and is audited regularly, and any potential discrepancy
      23    is researched exhaustively; and I've been with the
      24    company now since 2006 and have never seen any error in
      25    any of the data that is produced through our accounting

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 119 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                      118

      1     department.
      2               Q.     Mr. Davis asked you questions about
      3     advertising and your projections of the advertising for
      4     Mr. Haney's product VooDoo would increase.                   Do you recall
      5     that testimony?
      6               A.     I do.
      7               Q.     What was the basis for your projections
      8     that the advertising would increase?
      9               A.     The basis was a -- an anticipated increase
      10    month over month in advertising that Haney would be
      11    purchasing from SiriusXM because of the very successful
      12    return on that investment, and he had refined his
      13    advertising over the course of many months such that
      14    he -- the more he spent, the more he made; and, again,
      15    because his goal was to drive top-line sales, the only --
      16    the key element in driving top line was gonna be driving
      17    the advertising funnel.
      18              Q.     And upon what did you base the actual
      19    projection you used for your analysis?
      20              A.     I believe I created a monthly model that
      21    projected out a year-over-year incremental increase, you
      22    know, more in the initial years and flattening as he got
      23    further out into the timeline.
      24              Q.     And why was that the model that you decided
      25    to use to support your expert opinion?

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 120 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 119

      1               A.     It was reasonable based upon on the
      2     financial resources, the sales, the enthusiasm for the
      3     brand, the growing databases.           You know, it -- I did not
      4     want to provide some unreasonably high growth metric that
      5     would add zeros, that there are many instances where
      6     companies scale from hundreds of thousands to millions to
      7     tens of millions to hundreds of millions of dollars that
      8     would have been to provide a projected damage that
      9     suggested that Hank could generate $100 million in sales
      10    in 2026of VooDoo.
      11                     Is it possible?        Actually, it could have
      12    been possible if he had maintained the type of growth
      13    that he was seeing and had he elected, as an example, to
      14    take on some growth capital if investors had identified
      15    the opportunity he had to continue to grow that business.
      16                     Very -- there are a number scenarios that
      17    we could have taken into consideration when we created
      18    the projection here, the most conservative of which
      19    seemed to be a steady and consistent increase in sales
      20    almost exclusively driven by the success of his SiriusXM
      21    platform.
      22              Q.     Mr. Davis also went through the bullet
      23    points on pages 2 and 3 of our expert report, and you
      24    provided an answer, and you said that there were other
      25    aspects of each bullet point.           I think Mr. Davis finally

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 121 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                  120

      1     went on to the next bullet point.
      2                      I just want to ask you whether -- well, we
      3     can go through them one by one.            "SiriusXM's business
      4     prior to Mr. Haney joining the outlet and then the impact
      5     on Sirius' financial position that Mr. Haney's program
      6     had on Sirius."      What are the bases upon which you have
      7     knowledge regarding that topic?
      8               A.     At the time, prior to Haney joining
      9     SiriusXM's golf network, there was -- there were very few
      10    companies specifically advertising on that network.               The
      11    majority of the advertising that ran on that channel was
      12    broad audience-wide ad units being placed by advertisers
      13    who didn't care who was listening.             They were just buying
      14    ears.
      15                     When Mr. Haney joined SiriusXM, the
      16    credibility that was instantly brought to the non-live
      17    golf programming on the channel increased substantially.
      18    The -- for the first time endemic advertisers, like major
      19    golf retailers, like major golf equipment brands were
      20    making SiriusXM a meaningful element of their advertising
      21    mix, and from 2013 through 2019, in fact, continuing to
      22    this day, SiriusXM is now, without question, objectively
      23    one of the premier golf-specific media platforms in the
      24    sport.    They were not even relevant or in the
      25    consideration set prior to Hank Haney joining the

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 122 of
                                      183

                                Transcript of Jeremy Aisenberg, Volume II
                                     Conducted on March 31, 2021                121

      1     network.
      2                Q.       And has anyone from Sirius ever confirmed
      3     to you your conclusion that Mr. Haney was significantly
      4     responsible for that growth and legitimacy of Sirius?
      5                A.       Yes, Scott Greenstein and many other
      6     executives of Sirius had shared that, voiced that same
      7     opinion.        Not until Hank Haney made it an essential
      8     element of his business model, integrated all of his
      9     endorsement relationships into incremental advertising
      10    relationships with Sirius, attracted other high-profile
      11    talent based on the significant commitment that he had
      12    already made, all of those things were -- Haney's joining
      13    the network was a catalyst to all of those -- all of
      14    those attributes of the success of Sirius.
      15               Q.       A number of the bullet points relates to
      16    "The Big Miss" and the financial benefit it was having
      17    for book distributors and sellers.                What is the basis for
      18    your opinion as to -- what is the basis for your ability
      19    to provide expert opinion regarding the positions of Mr.
      20    Haney's book in that regard?
      21               A.       I had a very direct role in launching that
      22    book.    I was directly involved in the marketing plan,
      23    worked closely, as an example, with Golf Digest to plan
      24    and execute the serial rights for the excerpt of the
      25    book, which ran in Golf Digest and on Golf Digest's

                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 123 of
                                      183

                              Transcript of Jeremy Aisenberg, Volume II
                                   Conducted on March 31, 2021                122

      1     website, which, to this day, remains the most read
      2     article in the history of Golf Digest, both on line and
      3     in print.      The significance of that, of Hank's book in
      4     the pantheon of golf publications and books is pretty
      5     significant.
      6               Q.      What was the significance of that book, in
      7     your expert opinion, becoming a New York Times best
      8     seller, specifically with regard to the golf industry?
      9               A.      It was the very first inside account of the
      10    world of Tiger Woods with a favorable and unfavorable, at
      11    times, insight into what made Tiger great, and some of
      12    those same elements that impacted his ability to continue
      13    to be great.      It was -- to that point there had never
      14    been anything that came close to revealing what the man
      15    was really like, and even that book was fairly unfairly
      16    characterized as a takedown book.
      17                      It most definitely was not a takedown book.
      18    Any personal anecdotes that were related to Tiger's
      19    private life in that book were very specifically relevant
      20    to his mindset as a competitor, not in an effort to
      21    reveal something personal about Tiger Woods.
      22                      As an example, there was an anecdotal in
      23    that book about Tiger's conversation with his wife, Elin,
      24    at the time flying home from a PGA TOUR victory where it
      25    was early in their relationship, and Elin said something

                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 124 of
                                      183

                              Transcript of Jeremy Aisenberg, Volume II
                                   Conducted on March 31, 2021                     123

      1     to the effect, let's celebrate, and it was not a major,
      2     and it wasn't a world golf championship.                 It was, you
      3     know, kind of a regular PGA TOUR event, and Tiger said,
      4     "We don't celebrate these victories.               We're supposed to
      5     win these events."
      6                       And, so, that may have been perceived as a
      7     personal -- a personal story that violated some level of
      8     confidence that a coach and a student should have, but
      9     that showed you more about the mindset of Tiger Woods'
      10    approach to tournament golf, which, you know, for people
      11    who just read the headlines about the -- written by
      12    people who didn't think the book should be written, would
      13    be lost if they didn't dig a little deeper.
      14              Q.      Incidentally, I think my connection just
      15    went out.      Are you all hearing okay?
      16                      MR. DAVIS:      Yeah, I'm fine.
      17                      MR. GINSBERG:         I'm not sure why that
      18              happened, but I'm just going to keep going, if you
      19              don't mind because it's only --
      20                      MR. DAVIS:      No.     Go ahead.
      21    BY MR. GINSBERG:
      22              Q.      Did "The Big Miss" have -- based on your
      23    expertise, as well as your experience, have a benefit to
      24    PGA book outlets and PGA Superstores, for instance?
      25              A.      It drove -- it sold out at everywhere it

                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 125 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                    124

      1     was available initially.         So anyone, including those
      2     outlets who carried it, sold them instantly, as we
      3     discussed in previous testimony, in my previous
      4     deposition, the PGA TOUR shops, as an example, were
      5     instructed to cancel.
      6                      MR. DAVIS:      I'm gonna object to this and
      7               move to strike.
      8                      MR. GINSBERG:         Please let --
      9                      MR. DAVIS:      It's beyond the scope.
      10                     MR. GINSBERG:         Please let the witness
      11              finish.    You can --
      12                     MR. DAVIS:      No.     It's beyond the scope of
      13              expert testimony.
      14                     MR. GINSBERG:         All right.     Then make an
      15              objection at the proper time and the proper way
      16              instead of being rude.
      17                     THE WITNESS:       The book sold quite well
      18              everywhere it was available.            That included PGA
      19              TOUR licensed sales outlets.
      20    BY MR. GINSBERG:
      21              Q.     And, in your expert opinion, was there --
      22    well, let me ask you.        Do you have factual knowledge as
      23    to whether those superstores reordered supplies of the
      24    book?
      25                     MR. DAVIS:      Objection, beyond the scope,

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 126 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                   125

      1               move to -- well --
      2                      THE WITNESS:       Yeah.     My understanding is
      3               they immediately reordered until the direction was
      4               received to cancel their reorder.
      5     BY MR. GINSBERG:
      6               Q.     And, based on your experience in the media
      7     industry and your expertise, was there any bona fide
      8     business reason why those orders should have been
      9     cancelled?
      10                     MR. DAVIS:      Objection to form, absence of a
      11              foundation, hearsay.
      12                     THE WITNESS:       No.
      13                     MR. GINSBERG:       You can answer.
      14                     THE WITNESS:       No.
      15    BY MR. GINSBERG:
      16              Q.     I'm sorry?
      17              A.     No, there would be no business rationale to
      18    cancel the reorder of inventory that was selling very
      19    well up until that point.
      20              Q.     You testified -- Mr. Davis asked you about
      21    your expertise with regard to the PGA's unique business
      22    and marketing relationship with Tiger Woods and his
      23    agent, Mark Steinberg, and during that testimony you said
      24    that Mr. Woods was provided sponsorship opportunity at
      25    certain tournaments; is that right?

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 127 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                   126

      1               A.     His foundation was provided management
      2     rights or involvement with events.
      3               Q.     How many such events?
      4               A.     It's ebb and flowed through the years.             I
      5     believe his -- his foundation now currently is involved
      6     with events in Los Angeles, the Riviera.                I believe he's
      7     involved in the events, the -- I believe it was called
      8     "The Hero World Challenge" most recently in the Bahamas.
      9                      He's been involved with the event in
      10    Boston, which has now changed into a FedEx Cup event that
      11    rotates -- a playoff event that rotates locations, I
      12    believe sponsored now by Northern Trust.                I don't believe
      13    his foundation is involved at the present time.
      14              Q.     Has any other PGA player ever been given
      15    similar opportunities?
      16              A.     Not that I'm aware of.
      17              Q.     Based on your experience and expertise,
      18    what would a consequence to Sirius be if the PGA severed
      19    its relationship with SiriusXM?
      20                     MR. DAVIS:      Objection, beyond the scope of
      21              his expertise.
      22                     THE WITNESS:        I would -- it would depend
      23              upon the nature of that severing or the
      24              relationship.      If --
      25    BY MR. GINSBERG:

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 128 of
                                      183

                              Transcript of Jeremy Aisenberg, Volume II
                                   Conducted on March 31, 2021                     127

      1               Q.      What do you mean by that?
      2               A.      If it was in the midst of some type of
      3     conflict, it could have impact on Sirius.                 If it were
      4     simply a business decision based on not renewing the
      5     media rights partnership, it may have little or no
      6     potential impact.
      7               Q.      Well, one of the areas of your -- yeah, one
      8     of the areas of which your report says that you were
      9     gonna be testifying is the dependency of Sirius on the
      10    PGA TOUR.      What do you mean by that?
      11              A.      Well, the PGA TOUR is incredibly
      12    influential in the business landscape with major
      13    corporate global corporations at the Board level.                 So
      14    it's -- it is reasonable to conclude that a hostile or
      15    damaged business relationship between SiriusXM and PGA
      16    TOUR could have a negative impact on SiriusXM's business.
      17                      In particular, the automobile manufacturers
      18    are the most crucial business relationship that SiriusXM
      19    has, without the integration of their technology in new
      20    automobiles, it could significantly impact Sirius'
      21    ability to continue to add new subscribers, and anyone
      22    with a high degree of influence among auto manufacturers
      23    is someone that SiriusXM needs to do their best to stay
      24    in a harmonious relationship with.
      25              Q.      The last two bullet points Mr. Davis asked

                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 129 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 128

      1     you about, one was the structure and business operations
      2     of the PGA TOUR, including efforts with regard to gender,
      3     ethnic and racial equality and hiring promotional
      4     practices.     Based on your experience and what you've
      5     reviewed as an expert, will you be prepared to opine at
      6     trial as to the hiring practices of the PGA TOUR and any
      7     efforts the PGA TOUR has made, for instance, to provide
      8     leadership positions at the PGA TOUR to minority, gender,
      9     ethnic and racial equality members?
      10              A.     Yes.
      11              Q.     And based upon your experience with PGA
      12    TOUR, will you be prepared to opine as to hiring and
      13    promotional practices in the PGA TOUR in that regard?
      14              A.     Yes.
      15              Q.     And with regard to efforts by the PGA TOUR
      16    to support the LPGA, will you be prepared, in your expert
      17    capacity, to testify about effort or lack of effort by
      18    the PGA TOUR to support the LPGA TOUR?
      19              A.     Yes.
      20              Q.     And what is the basis of the expert
      21    opinions that you will be able to render with regard to
      22    that topic?
      23              A.     Firsthand involvement with senior
      24    executives across all aspects of the stakeholders in
      25    professional golf, from the networks to the advertisers

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 130 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 129

      1     to the tournament directors, the tournament owners, title
      2     sponsors, executive teams across the landscape.
      3                      MR. GINSBERG:       I have no further questions.
      4               Thank you.
      5                      MR. DAVIS:      One question directed at that.
      6                             REDIRECT EXAMINATION
      7     BY MR. DAVIS:
      8               Q.     On May 29th, 2019, did, to your knowledge,
      9     the PGA TOUR have a business relationship with the LPGA?
      10              A.     Yes.
      11                     MR. DAVIS:      Thank you.
      12                            RECROSS EXAMINATION
      13    BY MR. GINSBERG:
      14              Q.     After that time period, are you aware of
      15    the PGA doing anything to support the LPGA in terms of
      16    getting programming on Sirius or providing fair treatment
      17    in their media rights agreement or anything of that sort?
      18              A.     Other than any potential incremental
      19    benefit to the LPGA from the media rights aspect of their
      20    business relationship, you know, no substantive platform
      21    growth has materialized since then.              They still have very
      22    few events on network.        All of their events are on cable.
      23                     The investment and production resources for
      24    LPGA events is a fraction of the production investment in
      25    men's events.     There's no more than seven cameras on

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 131 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 130

      1     average at an LPGA event versus many times that at a PGA
      2     TOUR event on a weekly basis.           The broadcast windows are
      3     generally shorter.
      4                      Mike Whan noted that it was one of his big
      5     disappointments in his tenure as the LPGA TOUR
      6     Commissioner, which he announced his resignation to
      7     ultimately become the CEO or Executive Director of the
      8     United States Golf Association later this summer, Mike
      9     specifically referenced the fact that they haven't been
      10    able to add more tournaments to national network
      11    broadcasts has been one of his great disappointments as
      12    Commissioner of the LPGA.
      13              Q.     And, in your expert opinion based upon your
      14    knowledge of the media and the sports industry, do you
      15    think it showed support or the lack of a support that the
      16    Commissioner of the PGA was not able to name the winner
      17    of the U.S. Ladies' Open Tournament in 2019 or any of the
      18    top ten-ranged players in the LPGA TOUR other than one
      19    person?
      20                     MR. DAVIS:      Objection to form, absence of
      21              predicate.
      22                     THE WITNESS:       It's certainly disappointing
      23              to learn that that was the case in -- certainly in
      24              the context of this situation with Mr. Haney, I
      25              would have expected a higher degree of knowledge

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 132 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 131

      1     of that particular issue.
      2             MR. GINSBERG:     I have no further questions.
      3             MR. DAVIS:    Okay.     Then I guess we're
      4     concluded.     Obviously you have the right to read a
      5     copy.    We are going to order it expedited.
      6             THE STENOGRAPHER:       For when, expedited?
      7             MR. DAVIS:    Yes.
      8             THE STENOGRAPHER:       What expedited?         How
      9     many days, one?
      10            MR. DAVIS:    What does expedited mean to
      11    you?
      12            THE STENOGRAPHER:       Well, they have expedite
      13    one day, two day, same day.
      14            MR. DAVIS:    No, I'd say two to three days
      15    would be fine.
      16            THE STENOGRAPHER:       Okay.
      17            And, Peter -- are you a pdf or do you like
      18    ETran, Mr. Davis?
      19            MR. DAVIS:    Pdf is fine.
      20            THE STENOGRAPHER:       Okay.
      21            THE VIDEOGRAPHER:       Mr. Davis, would you
      22    like a copy of the sync'd video?
      23            MR. DAVIS:    Yes, I think we will.
      24            THE STENOGRAPHER:       Did other counsel leave?
      25            MR. GINSBERG:     I'm here.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 133 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 132

      1            THE STENOGRAPHER:        Oh, do you want a copy?
      2     Is he gonna read?
      3            MR. GINSBERG:      Yes, Mr. Davis said we're
      4     gonna read, and I'll have my office contact you
      5     but how -- whether we want it expedited or not.
      6            THE STENOGRAPHER:        Okay.
      7            THE VIDEOGRAPHER:        And, Mr. Ginsberg, would
      8     you like a copy of the sync'd video?
      9            MR. GINSBERG:      No thanks.
      10           THE VIDEOGRAPHER:        If there are no further
      11    questions, we are going off the record at 14:20.
      12           MR. GINSBERG:      Thank you.
      13           MR. DAVIS:     Thank you.
      14           (Thereupon, the proceedings concluded at
      15    2:20 p.m.)
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 134 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                    133

      1                       ACKNOWLEDGEMENT OF DEPONENT
      2
      3                      I, JEREMY AISENBERG, do hereby acknowledge
      4     that I have read and examined the foregoing testimony,
      5     and the same is a true, correct and complete
      6     transcription of the testimony given by me and any
      7     corrections appear on the attached Errata sheet signed by
      8     me.
      9
      10
      11
      12
      13          (Date)                                      JEREMY AISENBERG
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 135 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 134

      1
      2                            CERTIFICATE OF OATH
      3     THE STATE OF FLORIDA )
      4     COUNTY OF DUVAL           )
      5                      I, the undersigned authority, certify that
      6     JEREMY AISENBERG appeared before me remotely via
      7     videoconference, and was duly sworn on the 31st day of
      8     March, 2021.
      9                      Signed this 5th day of April, 2021.
      10
      11
      12
      13                     _________________________________
      14                     LORA LEE KNORR-FIERRO, RPR/FPR
      15                     Notary Public - State of Florida
      16                     My Commission No. GG303687
      17                     My Commission Expires: 04/30/23
      18
      19
      20
      21
      22
      23
      24
      25

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 136 of
                                      183

                             Transcript of Jeremy Aisenberg, Volume II
                                  Conducted on March 31, 2021                 135

      1                          CERTIFICATE OF REPORTER
      2     THE STATE OF FLORIDA )
      3     COUNTY OF DUVAL           )
      4                        I, LORA LEE KNORR-FIERRO, Registered
      5     Professional Reporter and Florida Professional Reporter,
      6     certify that I was authorized to and did stenographically
      7     report the videotaped deposition of JEREMY AISENBERG,
      8     pages 1 through 132; that a review of the transcript was
      9     requested; and that the transcript is a true and complete
      10    record of my stenographic notes.
      11                       I further certify that I am not a
      12    relative, employee, attorney, or counsel of any of the
      13    parties, nor am I a relative or employee of any of the
      14    parties' attorney or counsel connected with the action,
      15    nor am I financially interested in the action.
      16                     DATED this 5th day of April, 2021.
      17
      18
      19
      20
      21                     _____________________________
      22                     LORA LEE KNORR-FIERRO, RPR/FPR
      23
      24
      25

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 137 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                             136
           A          academy                85:2, 86:23,          100:4, 113:15
  abilities           13:6                   87:22, 128:24,        addressing
  9:21                accelerated            129:2                 17:21
  ability             61:21, 71:3            action                administer
  11:9, 11:14,        accepted               1:3, 30:13,           6:8
  46:9, 62:21,        71:4                   105:7, 105:8,         administered
  63:2, 92:4,         access                 111:13, 112:1,        6:7
  110:3, 121:18,      33:20, 34:2,           112:6, 135:14,        administrative
  122:12, 127:21      49:15, 77:3,           135:15                6:10
  able                83:13, 103:2           actions               advantage
  11:18, 32:9,        accessible             26:18, 29:19,         57:19, 58:6,
  42:12, 46:6,        110:19, 110:22         39:24, 111:17         59:15, 62:22,
  46:13, 48:5,        according              activation            63:1, 68:8,
  55:14, 57:25,       94:3                   91:13                 68:18, 74:10,
  63:1, 63:23,        account                active                74:23, 78:15,
  64:6, 65:11,        53:12, 60:24,          100:7, 100:10         105:9
  76:24, 85:14,       78:9, 79:3,            activities            advertise
  90:8, 115:18,       122:9                  40:12, 40:13,         62:25, 78:14,
  128:21, 130:10,     accounted              49:5                  78:16, 85:23
  130:16              78:23, 79:17           activity              advertiser
  about               accounting             36:1, 49:7,           57:25
  6:22, 17:17,        12:19, 12:25,          107:15                advertisers
  20:25, 27:20,       13:25, 14:5,           actual                24:17, 24:20,
  28:22, 41:25,       14:14, 14:21,          18:15, 21:1,          24:21, 26:6,
  47:3, 66:20,        15:19, 53:18,          24:22, 28:18,         27:17, 28:12,
  69:2, 88:25,        54:10, 117:21,         40:14, 40:16,         37:20, 37:23,
  89:25, 100:13,      117:25                 40:21, 65:23,         40:7, 79:20,
  104:12, 105:22,     accruing               109:12, 118:18        86:21, 91:7,
  108:14, 110:17,     67:25                  actually              91:8, 99:10,
  112:4, 112:5,       accuracy               28:4, 36:2,           99:14, 120:12,
  113:20, 116:13,     37:9, 117:18           46:21, 49:2,          120:18, 128:25
  118:2, 122:21,      accurate               114:4, 119:11         advertising
  122:23, 123:9,      21:12, 43:6,           ad                    23:17, 24:1,
  123:11, 125:20,     63:8, 74:19,           120:12                26:5, 27:15,
  128:1, 128:17       80:13, 108:12          add                   43:18, 43:19,
  above               aches                  86:12, 119:5,         46:3, 57:17,
  36:2, 74:1          81:6, 81:7             127:21, 130:10        57:18, 57:21,
  absence             acknowledge            added                 57:23, 58:1,
  11:8, 111:23,       6:3, 6:6, 133:3        15:15, 92:5,          58:4, 58:5,
  125:10, 130:20      acknowledgement        95:17, 95:19,         59:13, 59:15,
  absent              4:21, 133:1            99:14                 59:16, 62:23,
  111:20              acquire                adding                68:5, 68:6,
  absolutely          63:22, 98:8            72:22                 68:7, 68:11,
  72:9, 103:11,       acquired               addition              68:20, 68:21,
  114:3               77:4, 106:6            29:5, 85:21           70:17, 70:24,
  academic            acquisition            additional            71:2, 71:6,
  66:19               115:14                 36:3, 98:8            71:9, 71:12,
                      across                 address               71:17, 72:5,
                      30:3, 55:6,            17:10, 80:3,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 138 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                             137
  72:15, 72:17,       125:23                 alder                 already
  74:8, 75:20,        aggregate              103:25                26:2, 67:1,
  76:6, 76:13,        45:9                   alerted               79:24, 121:12
  76:21, 77:2,        aggregates             66:2                  also
  77:5, 77:16,        81:7                   algorithmic           4:1, 11:10,
  78:15, 79:22,       aggressive             17:12                 39:24, 46:3,
  83:20, 99:16,       109:14                 algorithms            57:6, 57:20,
  114:22, 118:3,      aggressively           15:25, 16:4           72:18, 79:22,
  118:8, 118:10,      23:15, 42:18           align                 80:23, 84:10,
  118:13, 118:17,     ago                    109:15                84:19, 85:23,
  120:10, 120:11,     9:22                   all                   86:18, 91:1,
  120:20, 121:9       agree                  9:14, 10:13,          98:15, 103:3,
  advising            6:17, 6:18             12:8, 13:8,           104:1, 113:4,
  77:11               agreement              23:12, 24:8,          117:8, 119:22
  advisory            2:20, 6:14,            24:12, 28:3,          ambiguous
  113:4               7:23, 25:21,           29:5, 30:3,           66:17, 66:19,
  affecting           42:1, 42:12,           30:11, 31:2,          66:22
  28:19               43:10, 43:23,          31:18, 33:16,         amended
  affinity            44:12, 44:24,          40:16, 41:6,          4:15, 10:23,
  115:8, 115:9        45:16, 45:19,          41:7, 41:8,           13:16, 19:5,
  affirmative         85:12, 86:16,          45:4, 46:14,          19:7, 19:12,
  92:17               90:24, 91:24,          47:23, 51:25,         81:20, 81:24
  african-american    92:12, 92:14,          52:8, 54:9,           among
  101:23              92:16, 92:22,          55:8, 56:8,           29:1, 80:25,
  after               92:25, 96:3,           64:16, 69:18,         82:19, 127:22
  26:21, 34:5,        96:18, 129:17          74:11, 76:24,         amount
  36:1, 42:20,        agreements             77:5, 85:10,          11:3, 11:5,
  69:19, 72:23,       85:21                  87:3, 90:17,          12:7, 30:2,
  73:19, 81:9,        ah                     91:11, 91:21,         40:24, 41:3,
  82:21, 111:14,      23:21, 78:17,          97:16, 98:15,         52:1, 55:13,
  129:14              104:20                 105:18, 107:18,       60:1, 68:2,
  again               ahead                  110:14, 116:8,        71:12, 109:16,
  26:2, 26:3,         58:10, 94:16,          116:23, 121:8,        115:10
  40:21, 46:21,       101:9, 123:20          121:12, 121:13,       analyses
  47:7, 48:13,        air                    123:15, 124:14,       33:4
  51:1, 54:12,        25:8, 95:15,           128:24, 129:22        analysis
  54:23, 61:14,       112:7, 112:15          allow                 4:17, 21:14,
  68:7, 70:6,         airing                 83:13                 23:2, 23:12,
  72:25, 78:13,       112:13                 allowance             24:1, 24:6,
  83:16, 110:5,       aisenberg              45:20                 28:24, 29:25,
  114:7, 118:14       1:15, 2:1, 4:6,        allowed               30:17, 33:1,
  against             5:4, 6:19, 7:6,        45:17, 113:17         33:9, 33:11,
  63:24, 68:8,        7:12, 32:9,            almost                33:22, 34:23,
  78:14, 116:22       79:3, 82:18,           38:5, 56:13,          39:9, 39:11,
  age                 108:4, 108:9,          87:23, 116:20,        52:11, 52:12,
  22:18               133:3, 133:13,         119:20                61:24, 62:15,
  agent               134:6, 135:7           along                 62:16, 74:3,
  88:17, 89:6,        al                     67:6, 67:9            74:16, 78:8,
                      5:5



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 139 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              138
  85:10, 86:4,        anticipated            anybody               applicants
  86:14, 89:3,        17:2, 118:9            103:10                101:19, 101:22,
  89:4, 92:11,        any                    anyhow                102:9, 102:10,
  111:3, 111:7,       6:12, 8:10,            31:17                 103:3
  112:21, 116:13,     8:14, 8:15, 9:4,       anymore               application
  116:19, 118:19      10:22, 12:25,          75:24                 91:19
  analytics           13:25, 14:2,           anyone                apply
  112:24              14:4, 15:3,            18:7, 63:21,          115:22, 116:7
  analyze             15:17, 21:9,           74:5, 121:2,          applying
  14:9, 18:20,        21:12, 22:20,          124:1, 127:21         95:21, 116:3
  23:9, 75:14,        27:15, 28:5,           anything              approach
  110:21, 111:1       33:16, 36:16,          14:13, 17:9,          123:10
  analyzed            36:20, 36:23,          21:9, 45:15,          approaching
  24:25, 29:25        38:17, 39:7,           50:21, 52:24,         22:19
  analyzing           40:6, 47:9,            66:20, 86:11,         appropriate
  36:12, 108:16,      51:18, 54:24,          89:25, 90:9,          38:23, 39:22,
  108:19              55:3, 55:16,           90:12, 91:10,         94:23
  anecdotal           57:25, 62:5,           91:16, 100:4,         appropriateness
  122:22              62:24, 64:9,           105:3, 116:13,        93:15, 95:4
  anecdotes           67:21, 68:8,           122:14, 129:15,       approve
  122:18              68:14, 69:1,           129:17                92:5
  angeles             70:19, 71:4,           anywhere              approved
  126:6               75:21, 76:4,           65:6, 80:4            95:17
  announced           78:9, 81:12,           aosc                  approximate
  130:6               82:22, 83:5,           6:10                  45:6
  annual              83:20, 89:13,          apart                 approximately
  70:15               91:11, 92:18,          95:3, 98:18,          25:1, 25:3,
  another             93:12, 94:20,          102:23                25:4, 25:7,
  13:13, 22:9,        97:11, 97:22,          appear                34:14, 35:17,
  44:17, 75:13,       97:23, 100:12,         13:18, 60:2,          36:24, 44:6,
  77:6, 112:11,       104:21, 104:24,        60:19, 133:7          45:25, 49:22,
  112:12              105:4, 106:1,          appearance            57:24, 59:17,
  answer              106:18, 106:24,        46:17, 47:10,         61:8, 61:18,
  9:10, 22:24,        107:3, 107:12,         47:17, 48:6           68:5
  39:10, 50:12,       107:13, 108:3,         appearances           april
  65:1, 66:8,         109:10, 110:12,        3:1, 40:10,
                      110:15, 111:1,                               59:1, 59:13,
  66:10, 66:24,                              41:20, 41:21,         134:9, 135:16
  67:15, 73:5,        111:13, 111:18,        43:18, 44:8,
                      111:19, 111:22,                              arbitrary
  73:11, 73:18,                              45:7, 46:4,           25:17, 70:17,
  73:21, 74:2,        112:6, 112:8,          46:24, 47:12,
                      112:15, 114:1,                               71:5, 71:8,
  96:6, 106:25,                              77:20                 116:12, 116:13
  119:24, 125:13      114:2, 117:22,         appeared
                      117:24, 117:25,                              area
  answered                                   134:6                 24:21, 102:20
  67:1                122:18, 125:7,         appearing
                      126:14, 128:6,                               areas
  answering                                  3:9, 3:20             15:18, 127:7,
                      129:18, 130:17,
  9:13, 98:5          133:6, 135:12,         applicant             127:8
  anticipate          135:13                 101:20, 102:11,       arguably
  39:12                                      104:8                 38:7




                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 140 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              139
  argue               49:4, 56:6,            athletes              august
  68:21, 72:1,        56:7, 56:8,            105:11                59:19
  72:24, 94:15        129:19                 atlas                 author
  argument            aspects                33:9                  65:13
  97:24               42:11, 85:6,           attached              authoritative
  argumentative       85:7, 119:25,          19:1, 32:23,          38:7
  66:6                128:24                 58:13, 82:20,         authority
  around              aspercreme             133:7                 134:5
  24:18, 105:6,       80:21                  attempted             authorized
  105:21              aspirin                21:13                 135:6
  arrangement         80:17                  attempting            auto
  6:9, 6:12,          assertively            116:17                127:22
  57:10               92:21                  attention             automatic
  arrive              assess                 15:6, 19:4,           43:9
  26:1, 38:14,        28:25                  19:9, 30:2,           automatically
  41:21, 51:16        assessing              30:9, 58:9            33:24
  arriving            52:7, 63:19,           attorney              automobile
  63:9                116:5                  9:20, 135:12,         127:17
  arthritic           assets                 135:14                automobiles
  81:8                97:16, 106:7           attorneys             13:4, 127:20
  article             assistant              6:2, 39:1,            available
  122:2               5:21                   39:14                 110:18, 110:24,
  articles            assisted               attract               112:17, 124:1,
  15:17, 15:18,       14:21                  20:22                 124:18
  33:12, 33:15        associate              attracted             avenue
  articulate          103:25                 121:10                3:4
  97:21               associated             attractive            average
  articulated         17:3, 40:17,           81:3                  130:1
  82:23               51:25, 53:20,          attributable          aware
  ascertain           91:2, 91:8,            43:22, 44:5           39:7, 71:4,
  23:9, 87:17         105:12, 106:25,        attribute             71:24, 83:19,
  asked               115:11                 42:23                 93:15, 111:18,
  20:9, 27:22,        associates             attributes            112:6, 112:8,
  39:4, 39:10,        110:12                 121:14                113:7, 113:10,
  40:8, 62:19,        associating            audience              113:12, 126:16,
  63:14, 67:1,        109:10, 109:11         29:23, 77:6,          129:14
  75:1, 81:21,        association            81:4, 84:11,          away
  82:4, 96:5,         28:16, 45:17,          85:2, 85:16           69:10, 74:9
  96:25, 106:23,      50:24, 86:19,          audience-wide         axis
  118:2, 125:20,      100:3, 101:13,         120:12                34:8, 34:12,
  127:25              105:17, 110:9,         audiences             35:7
  asking              130:8                  29:1, 46:9,                    B
  12:12, 12:14,       assumed                89:5, 105:22,         back
  64:18, 65:13,       72:16                  115:5, 115:8          21:2, 31:19,
  66:17, 74:17,       assumption             audio                 31:25, 32:7,
  96:22, 98:18,       27:6, 79:9             90:22, 91:6,          34:16, 35:19,
  98:19               assumptions            97:13                 36:18, 42:24,
  aspect              116:24, 117:1          audited
  17:4, 18:10,                               117:22


                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 141 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              140
  50:23, 68:19,       bases                  82:4, 112:19,         112:14, 113:4,
  70:4, 70:12,        120:6                  134:6                 113:14, 113:19,
  74:1, 76:17,        basically              began                 118:20, 126:5,
  81:19, 108:1        20:17                  5:2, 56:15            126:6, 126:7,
  background          basis                  begin                 126:12
  101:2, 101:17       26:17, 28:20,          79:10                 beneficiary
  backside            65:7, 65:11,           beginning             54:24, 89:11
  89:1                66:3, 67:18,           58:5                  benefit
  backups             96:5, 115:15,          begins                69:21, 87:15,
  75:7                118:7, 118:9,          5:3                   87:17, 88:3,
  bahamas             121:17, 121:18,        behalf                107:6, 121:16,
  126:8               128:20, 130:2          3:2, 3:12,            123:23, 129:19
  baked               basketball             5:16, 5:18,           best
  79:8                101:14, 102:7          8:21, 18:3,           12:14, 21:10,
  balance             bates                  52:8, 53:22           41:10, 70:22,
  14:5                60:16                  being                 87:19, 87:20,
  bank                bay                    8:3, 8:6,             98:19, 116:25,
  53:20               102:20                 25:12, 29:14,         122:7, 127:23
  banking             beach                  38:8, 38:10,          better
  53:24               102:13                 51:6, 51:23,          75:5
  barstool            bear                   66:6, 79:9,           between
  115:13              31:8, 92:25            86:6, 99:12,          8:14, 25:1,
  base                became                 105:7, 111:12,        71:18, 72:6,
  23:11, 80:1,        34:19, 37:8,           111:19, 115:16,       76:14, 91:18,
  81:6, 109:19,       47:5, 109:10           115:18, 120:12,       91:25, 96:9,
  116:25, 118:18      because                124:16                97:17, 98:17,
  based               10:17, 11:5,           being's               106:2, 127:15
  9:25, 22:1,         23:11, 29:11,          105:25                beyond
  23:1, 23:6,         29:20, 35:15,          belief                40:12, 70:20,
  26:5, 36:19,        35:22, 37:7,           97:13                 72:19, 124:9,
  40:14, 40:16,       38:5, 38:12,           believe               124:12, 124:25,
  48:8, 57:15,        43:3, 45:3,            13:17, 13:22,         126:20
  63:16, 64:21,       46:17, 59:14,          19:6, 24:14,          big
  64:22, 68:24,       60:15, 61:14,          31:4, 31:8,           55:22, 87:7,
  70:20, 71:11,       63:21, 68:18,          33:13, 34:17,         87:8, 87:10,
  72:14, 74:15,       68:22, 73:18,          39:23, 42:4,          87:12, 87:15,
  74:21, 77:10,       74:11, 81:4,           42:5, 43:10,          88:13, 121:16,
  81:1, 96:1,         88:7, 107:5,           44:6, 46:19,          123:22, 130:4
  96:7, 97:9,         115:15, 118:11,        47:17, 50:8,          bill
  104:17, 106:20,     118:15, 123:19         53:17, 54:9,          9:12, 23:24,
  114:5, 114:6,       become                 56:22, 57:6,          47:21, 54:17,
  114:8, 114:16,      91:8, 102:21,          57:8, 57:10,          58:15, 60:5,
  115:22, 116:24,     130:7                  72:12, 77:17,         62:6, 65:9,
  117:7, 119:1,       becoming               89:12, 89:15,         68:15, 69:11,
  121:11, 123:22,     122:7                  95:16, 100:7,         69:22, 73:3,
  125:6, 126:17,      before                 100:9, 102:13,        73:7, 73:15,
  127:4, 128:4,       2:20, 8:21,            103:22, 103:24,       74:2, 78:21,
  128:11, 130:13      8:25, 81:21,           103:25, 107:5,        79:12, 84:4,




                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 142 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              141
  92:22, 94:12,       67:19                  build                 58:7, 59:1,
  95:10, 98:6,        bottom-line            11:19, 109:23         61:2, 63:5,
  98:14, 101:5,       64:23                  building              63:13, 63:16,
  104:22              boulevard              49:12, 63:14,         63:17, 64:1,
  binder              3:14                   79:25                 66:21, 68:24,
  13:18, 31:10,       box                    built                 69:6, 69:8,
  50:9, 50:12,        55:22                  24:18, 69:5,          71:11, 71:22,
  50:13               brand                  74:12, 74:14,         72:2, 72:3,
  biscayne            64:3, 79:25,           84:18, 85:1           74:6, 74:22,
  3:14                84:18, 85:3,           bullet                74:24, 75:1,
  bit                 99:19, 100:8,          17:10, 17:13,         76:10, 76:11,
  37:15               100:10, 109:23,        17:16, 17:21,         76:12, 78:12,
  blackballing        110:16, 119:3          17:25, 82:15,         79:10, 83:2,
  30:14               brand's                83:1, 84:3,           83:7, 83:8,
  blue                109:21                 84:6, 84:13,          83:11, 83:22,
  63:4                branded                85:10, 86:4,          85:15, 85:18,
  blueprint           90:24                  86:14, 87:6,          85:19, 86:1,
  48:23               brands                 88:15, 88:21,         86:2, 88:16,
  board               46:6, 46:7,            89:25, 90:17,         89:15, 98:3,
  55:6, 86:20,        85:25, 91:2,           90:20, 91:17,         100:17, 107:10,
  127:13              91:8, 120:19           91:22, 92:3,          109:23, 110:4,
  bona                break                  96:2, 96:19,          114:1, 115:6,
  125:7               69:12, 69:19,          97:7, 98:4,           117:12, 119:15,
  book                69:21, 107:19          104:10, 119:22,       120:3, 121:8,
  19:10, 87:7,        brennan                119:25, 120:1,        125:8, 125:17,
  87:8, 87:15,        110:10                 121:15, 127:25        125:21, 127:4,
  87:16, 87:17,       brian                  bunch                 127:12, 127:15,
  87:22, 88:3,        103:25, 104:2          86:8                  127:16, 127:18,
  88:9, 88:13,        bridge                 business              128:1, 129:9,
  93:1, 121:17,                              10:9, 10:10,          129:20
                      39:16                                        businesses
  121:20, 121:22,     bringing               10:12, 10:17,
  121:25, 122:3,                             11:6, 11:13,          10:15, 14:22,
                      86:20                                        16:1, 16:20,
  122:6, 122:15,      broad                  11:18, 12:17,
  122:16, 122:17,                            13:4, 13:5,           23:13, 46:10,
                      120:12                                       49:25, 50:1,
  122:19, 122:23,     broadcast              15:2, 15:5,
  123:12, 123:24,                            16:19, 16:25,         55:5, 56:9,
                      83:21, 91:6,                                 63:15, 64:7,
  124:17, 124:24      99:5, 130:2            17:2, 17:5,
  books                                      18:12, 18:23,         69:4, 76:22,
                      broadcasters                                 109:17, 117:2,
  47:25, 88:4,        100:14                 20:10, 20:17,
  122:4                                      20:18, 20:20,         117:16
                      broadcasting                                 butch
  boston              43:4, 85:11,           21:15, 22:3,
  126:10                                     23:2, 23:6,           22:8
                      86:16                                        buy
  both                broadcasts             23:7, 23:13,
  10:10, 35:13,                              23:14, 30:16,         68:12
                      130:11                 38:4, 40:17,          buyer
  37:6, 84:9,         brought
  87:1, 99:3,                                41:9, 46:15,          20:22, 70:25
                      41:5, 88:24,           49:12, 53:1,          buying
  99:6, 122:2         120:16
  bottom                                     56:3, 56:7,           57:19, 66:20,
                      budgets
  20:6, 64:11,        18:14


                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 143 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                               142
  120:13              campaign               7:25, 8:4, 8:7,       135:11
           C          57:18                  8:9, 8:11, 8:16,      challenge
  cable               campaigns              9:5, 9:19, 10:2,      126:8
  129:22              62:23                  10:13, 29:13,         champion
  calculate           can't                  33:8, 33:13,          41:23, 43:13,
  49:17, 77:7         9:22, 12:4,            39:20, 55:4,          43:14, 47:6,
  calculated          18:20, 50:12,          63:17, 71:2,          77:19, 102:12
  20:10, 25:9,        57:6, 60:13,           72:11, 77:10,         championship
  45:11, 51:20        73:7, 73:9,            78:19, 79:16,         123:2
  calculating         74:13, 84:5,           89:23, 90:21,         chance
                      90:10                  98:16, 98:24,         50:11
  24:12, 61:12,                              106:18, 106:21,
  62:10, 63:12,       cancel                                       change
                      124:5, 125:4,          107:9, 107:15,        77:21, 97:14,
  71:14, 72:16,                              108:14, 109:10,
  79:5                125:18                                       105:6
                      cancellations          117:19, 130:23        changed
  calculation                                cases
  15:18, 18:22,       109:6                                        126:10
                      cancelled              73:2, 100:11          channel
  19:22, 20:8,                               catalyst
  20:16, 20:24,       125:9                                        43:5, 62:24,
  51:24, 53:14,       candidly               121:13                83:17, 83:18,
  61:25, 62:3,        10:18                  categories            84:25, 90:23,
  62:5, 66:2,         cannot                 116:8                 93:21, 112:12,
  71:16, 72:6,        73:17                  category              120:11, 120:17
  72:14, 76:21,       capabilities           15:7, 17:7,           channels
  86:9, 86:11         105:1                  49:20                 58:25, 70:21,
  calculations        capability             caucasian             88:10, 115:16
  21:7, 52:10,        23:9                   102:3                 characterization
  59:7, 70:13,        capacity               cbs                   104:6
  76:20               7:21, 11:21,           17:19                 characterize
  california          11:24, 23:4,           celebrate             20:8
  101:12              28:7, 128:17           123:1, 123:4          characterized
  callaway            capital                ceo                   122:16
  41:23, 41:25,       16:17, 119:14          130:7                 characterizes
  42:1, 42:8,         care                   certain               65:17
  42:12, 42:17,       120:13                 39:15, 72:19,         charged
  43:6, 47:4,         career                 76:22, 101:1,         37:16
  47:5, 77:18         16:23, 21:8,           125:25                charles
  called              48:21, 55:21,          certainly             41:23, 44:19,
  17:7, 32:12,        69:5, 105:8,           39:23, 61:12,         44:20, 77:19
  42:17, 48:22,       105:25                 63:19, 86:13,         chart
  79:11, 79:16,       carolina               90:8, 130:22,         35:18
  97:19, 102:13,      103:19                 130:23                check
  126:7               carried                certainty             42:24, 76:17
  came                43:3, 124:2            114:9                 child
  49:6, 49:15,        carrier                certificate           22:6
  122:14              80:18                  4:22, 4:23,           choose
  cameras             cary                   134:2, 135:1          33:11, 36:20,
  129:25              103:18                 certify               39:14
                      case                   134:5, 135:6,         chose
                      5:7, 7:15,                                   23:25, 26:19,


                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 144 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              143
  62:25               43:14, 47:6,           35:1, 35:4,           67:18, 68:25,
  chosen              77:19                  37:1, 37:3,           74:7, 109:14,
  68:23               coach                  37:9, 37:10,          110:12, 110:16,
  christine           123:8                  37:11, 109:5,         117:20, 117:24
  110:10              coincides              109:8, 109:9,         company's
  circles             34:12                  111:7, 111:21,        110:6
  87:21               collaboration          112:18, 112:19        comparable
  circumstance        30:8, 49:11,           commercial            79:21, 112:21
  9:16                91:14                  13:7                  compared
  circumstances       collaborator           commission            111:7
  77:1                57:4                   8:12, 51:18,          comparison
  civil               colleague              134:16, 134:17        111:9
  1:3                 5:18, 103:16,          commissioner          compel
  clarification       104:3                  104:2, 105:19,        20:19
  27:25, 52:20,       collected              130:6, 130:12,        compensated
  73:16               25:11                  130:16                8:3, 8:6
  clear               column                 commitment            compensation
  11:6, 11:7,         24:16, 27:17,          121:11                8:16, 25:23,
  11:8, 29:8,         28:12, 37:20,          committee             106:20
  34:19, 34:21,       38:15, 40:7,           113:5, 113:18         competing
  37:19, 43:7,        48:18, 49:18,          common                80:1
  47:5, 94:18,        50:25, 51:13,          33:23, 80:25,         competitions
  98:21, 107:1        52:13, 54:21,          90:1                  88:19
  clearly             56:12, 59:7,           communication         competitive
  11:10, 18:20,       61:10, 63:8,           90:7                  68:8, 78:11,
  95:18               65:7, 67:17,           communications        78:12, 79:4,
  client              70:14, 77:20           98:17, 103:7          79:7, 79:18,
  16:24, 18:4,        columns                companies             79:21, 79:24,
  18:23, 53:12,       54:23                  12:20, 16:17,         80:2, 80:3,
  53:25, 101:14,      com                    17:19, 47:2,          81:2, 81:10,
  101:16, 102:8,      3:10, 3:21,            47:7, 61:4,           114:24
  103:16              3:22                   64:2, 68:24,          competitor
  clients             come                   72:21, 83:25,         122:20
  8:21, 14:9,         20:25, 21:19,          84:23, 85:22,         competitors
  18:11, 18:19,       31:19, 42:20,          86:23, 91:16,         74:10, 78:10,
  41:2, 47:13,        49:3, 78:8, 83:5       110:5, 114:25,        78:13, 78:16,
  52:9, 53:23,        comes                  119:6, 120:10         78:23, 80:9,
  56:8, 63:15,        33:17, 52:24,          company               80:11, 80:14
  83:11, 101:13,      53:22                  12:22, 16:15,         compilation
  115:17              coming                 17:1, 20:19,          54:3, 54:4
  close               105:4                  43:17, 45:18,         compiling
  90:3, 90:6,         comment                56:14, 57:1,          14:22
  122:14              35:5, 37:1,            57:2, 57:22,          complete
  closely             112:10                 58:8, 61:3,           133:5, 135:9
  90:3, 98:2,         commentary             61:16, 63:3,          completely
  121:23              34:5                   63:17, 63:19,         38:5
  club                comments               63:22, 64:15,         complex
  41:23, 42:17,       34:10, 34:23,          64:22, 65:8,          11:12




                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 145 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                             144
  component           connected              contemplates          27:15, 42:4,
  18:18, 109:21       135:14                 72:5                  42:5, 42:9,
  concept             connection             contemporaneous       44:15, 44:16
  64:22, 65:25,       123:14                 106:11                contracts
  77:15               consent                contemporaneously     40:11
  concern             6:11                   33:5, 34:6            contractual
  88:25               consequence            content               85:20, 106:2
  concerning          36:13, 36:23,          17:18, 18:4,          contractually
  103:14              112:9, 126:18          18:6, 33:16,          40:23
  concerted           conservative           38:3, 44:23,          contrary
  26:3, 104:16        21:14, 23:12,          46:5, 48:20,          87:11
  conclude            23:25, 45:8,           49:14, 91:18,         contributing
  35:21, 127:14       45:12, 45:25,          91:21, 92:7,          84:1
  concluded           46:11, 46:22,          92:15, 92:21,         control
  112:1, 131:4,       56:9, 59:18,           95:22, 96:9,          97:15
  132:14              68:22, 72:25,          96:13, 96:14,         controversial
  conclusion          74:5, 74:24,           97:5                  99:20, 100:14
  121:3               116:3, 119:18          content-driven        conversation
  conclusions         conservatively         18:11                 37:8, 37:17,
  83:6                25:24, 26:4            content-related       98:9, 105:4,
  condition           consider               49:25                 106:22, 122:23
  83:4, 83:15         18:24, 39:21           context               conversations
  conditions          consideration          112:5, 130:24         98:13
  81:8                28:10, 40:6,           continue              convince
  conduct             45:7, 51:13,           22:2, 23:3,           18:23
  28:5, 33:4,         119:17, 120:25         23:20, 35:11,         cooling
  33:11               considered             46:13, 56:5,          80:24
  conducted           34:22, 35:3            68:11, 72:17,         copy
  28:24, 33:1,        consistent             74:23, 76:11,         30:23, 131:5,
  112:22              68:5, 97:3,            83:10, 119:15,        131:22, 132:1,
  conducts            97:4, 119:19           122:12, 127:21        132:8
  33:9                consumed               continued             core
  conference          85:16                  11:10, 22:13,         17:4, 18:18,
  2:2                 consumer               22:15, 26:18,         23:13, 71:12,
  conferences         49:5, 69:1,            30:11, 37:4,          83:9
  15:14               71:15, 72:20,          56:10, 59:12,         corporate
  confidence          74:6, 80:1,            59:14, 68:10,         127:13
  123:8               109:19                 70:21, 77:11,         corporations
  confirm             consumers              77:12                 127:13
  26:20, 34:16        59:23                  continuing            correct
  confirmed           consumption            49:10, 70:23,         7:12, 7:16,
  121:2               55:7                   120:21                9:1, 20:8,
  conflict            contact                continuously          22:24, 26:12,
  97:11, 127:3        132:4                  11:24, 16:23          27:11, 34:24,
  confused            contained              contract              34:25, 35:2,
  29:11               49:17, 59:7,           24:23, 26:7,          35:4, 35:5,
  confusing           67:17, 80:17           26:11, 26:21,         35:8, 35:12,
  11:11               contemplated           27:6, 27:13,          37:24, 38:15,
                      8:18, 101:12



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 146 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                            145
  40:19, 40:20,       78:16, 95:2,           courtroom             cross
  41:18, 45:5,        97:11, 100:4,          8:25                  39:16
  48:15, 48:16,       105:9, 105:23,         cover                 cross-examination
  50:19, 51:1,        111:1, 111:2,          40:10                 4:8, 108:7
  51:4, 51:7,         111:3, 112:21,         covered               crucial
  51:8, 52:14,        113:21, 113:22,        98:2                  89:18, 89:19,
  53:5, 53:9,         116:18, 116:19,        covid                 127:18
  53:11, 53:15,       119:9, 119:11,         41:6, 46:17,          cultivation
  54:5, 55:1,         119:17, 127:3,         113:8, 113:13         18:16
  56:18, 60:4,        127:16, 127:20         cpa                   cup
  60:10, 60:22,       couldn't               14:21, 14:22,         126:10
  62:1, 62:3,         11:16                  14:25                 current
  62:17, 76:19,       council                cream                 85:4
  77:16, 77:17,       113:4                  20:17, 56:14,         currently
  78:2, 78:6,         counsel                57:9, 59:1,           47:9, 126:5
  81:13, 81:17,       4:2, 5:13,             59:5, 61:20,          curriculum
  81:18, 95:24,       5:21, 5:22,            79:20, 80:16,         82:20
  96:3, 107:12,       6:11, 7:2,             80:23, 80:24          curry
  133:5               131:24, 135:12,        creams                102:8, 102:21
  corrections         135:14                 79:21                 custom-club-fitt-
  133:7               count                  create                ing
  corresponding       9:2                    27:16, 36:11,         43:17
  51:19, 53:19        county                 69:3, 85:14,          customers
  cost                134:4, 135:3           91:14, 96:12,         59:21, 59:24
  17:3, 57:23,        coupled                97:16, 105:10,        cut
  57:25, 60:24,       59:25                  105:20, 110:6         76:1
  63:10, 63:24        course                 created               cutting
  costs               10:11, 11:13,          12:23, 42:16,         75:24
  51:9, 51:13,        14:8, 14:9,            51:3, 53:9,           cv
  51:15, 51:22,       14:10, 21:8,           93:18, 93:21,
  57:11, 62:2,                                                     13:22, 15:7,
                      21:16, 39:1,           109:24, 113:25,       17:7
  81:16, 100:11,      39:12, 39:13,          117:11, 118:20,
  107:2                                                            cv--rar
                      49:19, 55:21,          119:17                1:3, 5:8
  could               58:1, 69:4,            creating
  10:21, 13:21,       74:19, 82:11,                                         D
                                             20:20, 83:22
  21:11, 22:12,       83:7, 95:22,           creation              daily
  22:13, 23:15,       117:12, 118:13         15:25, 16:3,          115:15
  24:2, 25:14,        courses                95:9                  damage
  28:6, 30:24,        13:25, 14:2,           creators              15:18, 20:8,
  37:25, 40:24,       14:4                   18:4                  38:21, 38:24,
  46:20, 55:19,       coursework             credibility           39:2, 72:14,
  55:20, 61:16,       14:11                  100:11, 120:16        86:6, 107:9,
  68:13, 68:21,       court                  crisis                119:8
  68:23, 68:25,       1:1, 5:6, 5:23,        110:7, 110:14,        damaged
  69:3, 71:1,         6:10, 9:4, 9:9,        110:25                127:15
  71:22, 77:1,        14:12, 62:17,          criticism             damages
  77:2, 77:5,         64:20, 64:21,          109:16                8:11, 10:1,
  77:8, 78:14,        73:22                  crocs                 19:21, 20:7,
                                             12:22



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 147 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                            146
  20:23, 21:1,        131:14                 delineating           desire
  24:12, 39:8,        de                     96:8                  23:3, 46:4
  40:4, 61:25,        11:6                   demand                despite
  62:11, 62:20,       dealing                46:18, 46:20,         104:25
  63:8, 65:18,        103:12                 87:21, 109:24         destroy
  65:21, 67:24,       deals                  department            105:8
  70:13, 76:21,       91:15                  53:18, 54:10,         destroying
  81:12, 86:8,        deaths                 118:1                 105:24
  86:11, 116:5,       113:8                  depend                determination
  116:9               december               126:22                11:17, 21:24
  data                42:6                   dependency            determine
  24:5, 24:11,        decided                97:7, 97:20,          23:1, 68:1,
  24:15, 34:16,       69:9, 118:24           127:9                 96:11
  35:14, 35:19,       decision               depicted              determined
  36:6, 36:9,         98:10, 102:25,         34:22                 92:7
  52:10, 52:12,       109:14, 127:4          depiction             determining
  76:8, 92:7,         decisionmaking         35:12                 52:6
  99:10, 99:12,       103:14                 deplorable            detrimental
  108:19, 110:18,     decisive               38:10, 109:4          92:19, 93:13,
  110:21, 110:22,     30:13                  deponent              93:19, 93:24,
  110:23, 112:17,     dedicated              4:21, 133:1           94:2, 94:21,
  114:5, 114:9,       18:7, 85:16,           depos                 95:2, 95:13,
  114:13, 114:16,     86:19, 104:16          5:11, 5:25            95:18, 95:23
  115:22, 117:1,      deduction              deposition            develop
  117:9, 117:14,      61:17, 62:2            1:14, 2:1, 5:4,       18:11
  117:25              deductions             5:12, 6:3, 6:4,       developed
  databases                                  6:5, 28:1,            17:18, 46:8,
                      51:25, 61:14
  119:3               deemed                 108:10, 124:4,        49:10, 49:14,
  date                                       135:7                 58:4, 64:3,
                      94:1, 95:23
  5:9, 11:25,         deeper                 deputy                76:5, 115:17
  34:18, 36:3,                               5:21                  developing
  59:2, 133:13        123:13
                      defendant              derivative            10:8
  dated                                      80:17                 development
  13:17, 135:16       1:11, 3:12,
                      4:13                   derived               16:18, 48:23,
  david               defendant's            24:22                 57:5, 102:24,
  104:1, 105:17                              derogatory            115:23
  day                 18:25, 32:22,
                      58:12                  109:4                 developments
  16:23, 34:14,       define                 describe              42:15
  34:17, 36:16,                              16:13                 devices
  36:25, 120:22,      18:21
                      defined                described             44:14
  122:1, 131:13,                                                   dialogue
  134:7, 134:9,       11:7, 11:8,            17:6, 22:22,
                      11:10                  45:23                 105:21
  135:16                                                           dick's
  day-to-day          definitely             description
                      89:24, 122:17          4:14, 26:25           55:24
  83:10                                                            died
  days                degree                 deserved
                      115:7, 115:8,          38:10, 113:9          113:9
  29:3, 36:3,                                                      difference
  37:17, 131:9,       127:22, 130:25         desirable
                      degrees                81:8                  76:15, 96:9,
                      16:21


                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 148 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              147
  96:15               87:11, 121:22          discovery             diverse
  different           director               17:20                 100:24, 101:17,
  33:3, 55:20,        101:11, 101:17,        discrepancy           101:19
  109:13, 110:20      101:24, 102:1,         117:22                document
  difficult           102:2, 102:3,          discretionary         7:24, 19:21,
  18:22, 21:10,       102:4, 102:12,         109:21                20:23, 30:19,
  30:15, 35:21,       103:1, 103:15,         discriminated         31:2, 31:19,
  104:8               104:5, 105:17,         104:4                 32:10, 32:13,
  difficulty          130:7                  discuss               50:15, 53:3,
  29:13               directors              64:9                  53:7, 53:8,
  dig                 129:1                  discussed             58:20, 58:23,
  123:13              dis-favorable          8:13, 8:17,           59:6, 60:16,
  digest              28:17                  9:23, 105:18,         60:20, 64:19,
  121:23, 121:25,     disappeared            107:16, 124:3         64:20, 64:24,
  122:2               63:3                   discussing            65:2, 65:6,
  digest's            disappears             37:9, 82:12           65:10, 65:14,
  121:25              37:18                  discussion            65:16, 65:17,
  digital             disappointing          21:21, 37:15          65:19, 66:5,
  55:7, 115:4         130:22                 discussions           66:15, 66:16,
  diminished          disappointments        55:23                 70:12, 71:16,
  38:5, 59:23,        130:5, 130:11          disjunctive           81:23, 82:23,
  85:7                disciplinary           94:6, 94:22           94:4, 95:9
  diminishing         111:13, 111:17,        disk                  documentation
  88:25               112:1                  5:3                   33:8
  dineen              discipline             dismissal             documents
  3:24, 5:11,         111:22                 10:2, 28:16,          15:3, 27:14,
  32:3, 70:7          disclose               29:4, 29:21,          27:16, 49:16,
  direct              111:16                 41:10, 49:5,          50:5, 53:14,
  4:7, 7:9, 15:6,     disclosure             85:9                  54:3, 83:12,
  19:4, 29:9,         10:24, 62:17,          dismissed             87:16, 97:21,
  49:4, 51:9,         64:13, 65:23,          38:11                 98:15, 98:18,
  58:9, 71:11,        67:16, 67:17,          displayed             98:23, 117:11,
  71:14, 83:25,       67:20, 67:22,          37:22                 117:15, 117:19
  98:9, 98:12,        76:19, 77:14,          distance              doing
  114:23, 121:21      77:18, 78:6,           44:14                 10:13, 15:5,
  direct-consumer     80:5                   distinct              17:11, 62:15,
  48:20, 49:7         disclosures                                  73:19, 101:8,
                                             96:13, 96:15          129:15
  directed            4:16, 13:16,           distinction
  69:1, 129:5         19:5, 19:7,                                  dollar
                                             91:18                 70:19
  directing           19:12, 81:20,          distribution
  19:8, 103:20        81:25                                        dollars
                                             87:16                 51:21, 51:22,
  direction           discount               distributors
  36:17, 89:8,        39:3, 39:15,                                 57:22, 68:7,
                                             87:18, 88:3,          70:18, 72:17,
  125:3               41:16                  121:17
  directly            discourse                                    114:22, 119:7
                                             district              done
  8:8, 9:15,          36:13, 36:18,          1:1, 1:2, 5:6,
  10:10, 12:18,       37:13, 76:23,                                16:13, 23:23,
                                             5:7                   33:5, 33:6,
  83:21, 87:2,        76:25, 105:6           divers
                                             101:2


                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 149 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                            148
  61:24, 79:12,       each                   99:19, 100:1,         135:12, 135:13
  79:14, 101:5,       53:20, 96:13,          100:18, 102:23,       encompass
  101:7, 104:22,      96:14, 119:25          104:11, 128:2,        48:18
  106:15, 109:23      earlier                128:7, 128:15         encompasses
  double-check        113:20                 eighth                48:3
  25:10               early                  13:21                 end
  down                21:4, 25:13,           either                35:11, 36:7
  22:7, 93:13         108:9, 122:25          29:12, 81:17          endemic
  dozens              earn                   elected               120:18
  80:15, 110:20       25:8                   25:17, 107:14,        ending
  drafting            earned                 119:13                29:7
  82:7                25:22, 40:1            element               endorse
  drive               earning                83:9, 118:16,         45:15
  20:18, 46:9,        28:6                   120:20, 121:8         endorsement
  61:15, 110:4,       ears                   elements              40:9, 41:20,
  118:15              120:14                 122:12                42:1, 43:3,
  driven              easily                 eligibility           43:12, 43:16,
  61:4, 119:20        23:15, 24:2,           91:1                  44:12, 44:17,
  driver              24:5, 24:6, 80:1       eliminated            44:22, 46:12,
  76:10, 76:11        ebb                    110:3                 47:9, 48:6,
  driving             126:4                  elin                  48:23, 85:21,
  118:16              econometrics           122:23, 122:25        121:9
  drove               14:2, 14:16,           else                  endorsement-rela-
  87:21, 102:25,      15:22                  52:24, 89:25,         ted
  123:25              economist              90:9, 90:12,          46:2
  duly                66:19, 75:13           91:10, 105:3          endorsements
  7:7, 134:7          eddie                  elucidated            44:7, 45:13,
  during              22:14                  82:19                 46:1, 46:24,
  46:17, 54:25,       educate                emails                48:10, 77:20,
  55:9, 80:4,         105:21                 98:23                 85:22, 107:11
  95:22, 112:11,      education              embarrassing          ends
  112:13, 125:23      13:24                  99:23, 99:24          36:6
  duval               effect                 emotion               energy
  134:4, 135:3        80:24, 123:1           37:17                 87:4
  dynamic             effective              empirically           engage
  97:12, 97:17        57:23, 58:4,           34:4                  23:22, 38:17,
  dynamics            85:18                  employ                76:25
  29:20, 98:8         efficiency             68:1                  engaged
           E          71:13                  employability         7:15, 9:18
  e-commerce          efficient              28:20                 engagement
  20:15, 20:16,       115:1                  employable            7:18, 7:19,
  56:11, 56:12,       effort                 37:23, 38:1           7:23, 9:24,
  58:25, 59:7,        71:15, 102:19,         employed              14:18
  61:11, 62:3,        104:16, 104:24,        21:24, 22:21,         engages
  62:13, 63:13,       122:20, 128:17         22:25, 29:14,         7:24
  65:7, 67:17,        efforts                45:22, 70:15,         enough
  70:13               48:20, 83:25,          77:15, 87:2           102:1
                      86:19, 98:7,           employee              ensure
                                             7:21, 21:19,          93:10, 94:18,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 150 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              149
  100:2, 101:16       essentially            126:9, 126:10,        example
  entered             23:12, 35:25,          126:11, 130:1,        12:19, 12:22,
  34:3                36:13, 45:19,          130:2                 22:9, 47:4,
  enterprise          49:6, 49:22,           events                51:18, 52:23,
  10:9, 10:11,        57:21                  46:18, 89:10,         54:19, 59:12,
  12:18, 63:13        establish              89:11, 89:13,         80:21, 93:20,
  enterprises         22:21, 102:20          91:14, 123:5,         98:2, 101:10,
  10:12, 69:6,        established            126:2, 126:3,         102:5, 111:6,
  114:23              80:2, 104:9            126:6, 126:7,         119:13, 121:23,
  entertainment       establishing           129:22, 129:24,       122:22, 124:4
  84:25               14:5, 20:25,           129:25                examples
  enthusiasm          24:16, 69:3            ever                  13:2, 22:16,
  119:2               establishment          8:20, 14:12,          101:4
  entire              103:4                  113:21, 121:2,        exceed
  18:1, 19:7,         estate                 126:14                12:3
  49:4, 50:24,        13:3                   every                 except
  94:11, 94:13        estimate               16:22, 16:24,         20:14
  entirely            12:13, 41:13,          17:13, 18:10,         excerpt
  57:2                43:1, 45:13,           20:14, 23:18,         121:24
  entities            46:11, 108:18          49:4, 71:10,          exclusively
  52:21, 86:25        estimates              72:22, 74:14,         56:13, 119:20
  entitled            21:10, 46:22,          84:22, 97:23          excuse
  65:14, 66:7         55:2                   everybody             5:22, 67:4,
  entitlement         estimation             69:22                 67:8, 103:16
  107:13              108:12                 everyday              execute
  entity              et                     103:12                46:4, 121:24
  52:17, 56:18        5:5                    everything            execution
  environment         ethnic                 18:19, 68:12,         18:13
  79:4, 79:18,        100:19, 128:3,         108:16, 109:22        executive
  80:3, 80:8          128:9                  everywhere            92:9, 98:13,
  epidermis           etran                  123:25, 124:18        100:24, 105:16,
  80:19               131:18                 evidenced             129:2, 130:7
  equality            evaluation             38:1, 64:5,           executives
  100:19, 128:3,      28:5                   110:7                 86:19, 96:10,
  128:9               even                   exact                 98:9, 99:15,
  equatable           36:9, 71:3,            12:9, 33:7,           103:5, 104:1,
  109:4               81:15, 89:16,          72:2, 116:18          121:6, 128:24
  equipment           110:1, 120:24,         exactly               exercise
  41:6, 120:19        122:15                 9:22, 12:4,           38:17, 43:9
  errata              event                  40:24, 55:2,          exhaustive
  133:7               33:6, 34:13,           59:2, 77:2, 97:3      15:10
  error               45:14, 101:11,         exaggerates           exhaustively
  117:24              102:12, 102:14,        81:7                  117:23
  escrow              102:20, 102:21,        examination           exhibit
  53:12               102:22, 102:24,        4:7, 4:9, 4:10,       4:14, 18:25,
  esquire             103:4, 103:5,          7:9, 129:6,           19:6, 19:8,
  3:8, 3:18, 3:19     103:18, 106:19,        129:12                19:12, 30:21,
  essential           112:13, 123:3,         examined              32:21, 32:22,
  27:9, 121:7                                7:7, 133:4



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 151 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                             150
  37:22, 53:5,        39:19, 48:9,           extrapolate           106:11, 107:1,
  58:11, 58:12,       66:3, 66:12,           71:6                  122:15
  60:3, 60:9,         81:24, 82:18,          extremely             fallacy
  60:13, 60:14,       87:1, 90:20,           110:8                 117:5
  81:19, 81:24        108:11, 108:20,                 F            familiar
  exhibits            114:19, 115:21,        f                     52:9, 83:8,
  4:13, 44:16,        118:25, 119:23,        93:8                  114:18
  82:20               121:19, 122:7,         face                  far
  existed             124:13, 124:21,                              50:2, 109:8
                      128:5, 128:16,         10:20, 79:23,
  83:20, 111:5                               100:24                fashion
  existing            128:20, 130:13                               104:25
                      expertise              facebook
  26:5, 59:21,                               17:20, 33:15          faster
  59:24               9:8, 10:9,                                   71:3
                      10:14, 10:18,          facilitate
  expect                                     22:3                  favorable
  11:14               38:3, 117:1,                                 122:10
                      123:23, 125:7,         fact
  expected                                   18:19, 25:20,         favored
  25:7, 130:25        125:21, 126:17,                              57:20, 68:18
                      126:21                 28:3, 34:5,
  expedite                                   38:1, 52:8,           fay
  131:12              experts                                      105:18
                      64:9                   59:20, 87:11,
  expedited                                  114:18, 120:21,       february
  131:5, 131:6,       expiration                                   26:8, 26:21,
                      42:10                  130:9
  131:8, 131:10,                             factor                59:3
  132:5               expire                                       fedex
                      42:1, 45:17            28:18, 63:10,
  experience                                 89:2                  126:10
  10:1, 17:6,         expired                factored              fee
  17:7, 17:10,        42:5, 43:23,                                 8:12, 107:14
                      44:25                  57:11
  23:7, 27:21,                               factoring             feedback
  28:14, 40:15,       expires                                      29:5
                      134:17                 89:4
  72:20, 96:15,                              factors               feel
  101:21, 101:25,     explain                                      75:5
                      17:25, 70:14,          97:10, 97:16
  102:2, 104:7,                              facts                 fees
  114:6, 114:17,      113:22                                       51:22, 106:24
  117:1, 117:8,       exponential            85:6, 107:4,
                                             109:12, 114:9         fell
  123:23, 125:6,      72:19                                        102:22, 102:23
  126:17, 128:4,      express                factual
                                             26:16, 100:6,         felt
  128:11              78:19, 84:2,                                 21:6
  experienced         84:15, 89:23,          124:22
                                             factually             few
  41:3, 46:20         92:3, 97:19,                                 36:3, 108:6,
  expert              99:9, 99:22,           37:10
                                             faggot                108:23, 109:2,
  4:15, 7:15,         100:21, 104:13                               120:9, 129:22
  7:25, 8:2, 8:4,     expressed              111:14
                                             fair                  fide
  8:7, 8:9, 8:20,     28:11, 86:18,                                125:7
  9:1, 9:3, 9:5,      87:2, 92:10            24:8, 27:4,
                                             65:5, 90:6,           field
  9:7, 9:18, 9:21,    expression                                   15:22
  10:5, 13:16,        96:18                  129:16
                                             fairly                fierro
  19:5, 19:7,         extensions                                   2:21
  19:12, 21:11,       18:17                  45:8, 61:22,
  24:24, 37:21,                              74:5, 85:17,          figure
                      extensive                                    12:9, 45:23,
                      49:13



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 152 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                             151
  76:16               16:15, 36:23,          forced                foundation
  figures             60:2, 83:1,            99:7                  89:10, 89:12,
  20:21, 21:2,        84:6, 91:21,           forecast              89:14, 111:24,
  23:11, 51:18        95:15, 120:18,         11:9, 41:11           125:11, 126:1,
  filed               122:9                  forecasted            126:5, 126:13
  10:24, 13:16,       firsthand              57:16                 founded
  62:17, 64:20,       100:22, 111:10,        forecasts             56:14, 57:1
  81:22, 82:5,        128:23                 113:21                four
  106:23, 108:14      flattening             foregoing             9:22, 49:23,
  filming             118:22                 133:4                 89:16
  51:22               floor                  forensic              fourth
  filter              3:5                    13:25, 14:13,         67:5
  33:10               florida                15:19                 fpr
  final               1:2, 2:22,             forgets               1:24, 2:21,
  34:18               3:16, 5:7, 6:9,        29:23                 134:14, 135:22
  finally             134:3, 134:15,         forgives              fraction
  119:25              135:2, 135:5           29:23                 55:12, 55:15,
  financial           flow                   form                  129:24
  14:5, 15:3,         13:8, 56:2             17:22, 53:16,         frankly
  16:19, 17:14,       flowed                 81:12, 95:5,          21:14, 30:13,
  19:21, 20:23,       53:2, 126:4            97:1, 114:11,         34:3
  61:25, 70:13,       flying                 114:15, 114:20,       front
  72:14, 83:4,        122:24                 116:1, 116:15,        13:19, 30:20,
  83:15, 86:5,        focus                  125:10, 130:20        32:18, 50:9,
  86:8, 86:11,        10:21, 20:20,          forma                 58:18, 76:16,
  87:15, 87:17,       41:14, 41:17,          116:19                93:6
  88:2, 113:21,       46:1                   former                functioned
  113:25, 119:2,      focused                105:16                80:21
  120:5, 121:16       23:14                  formerly              fund
  financially         foley                  102:11                16:17
  99:4, 99:6,         3:13                   forms                 fundamental
  135:15              follow                 30:3, 116:20          79:8
  find                8:24, 69:16,           formulate             fundamentally
  12:9, 31:4,         69:19, 105:13          59:6, 72:13           109:20
  31:7, 31:14,        followed               formulating           funded
  31:19               61:21                  10:4, 10:23,          57:2
  fine                following              11:2, 28:11           funnel
  123:16, 131:15,     5:2, 31:22,            formulation           118:17
  131:19              31:23, 42:18,          56:21, 57:5,          further
  fined               49:5, 59:22,           81:1                  6:6, 108:3,
  111:19              70:1, 70:2,            forth                 118:23, 129:3,
  finish              82:20, 86:6,           25:16, 52:13,         131:2, 132:10,
  16:8, 16:10,        107:23, 107:24,        61:25, 102:20,        135:11
  73:15, 124:11       111:21                 105:14                future
  firms               follows                forward               29:14, 39:8,
  47:13               7:8                    43:9, 48:12,          89:8
  first               followup               55:11                          G
  7:7, 11:20,         53:19                  found                 galaxy
                                             117:10                55:24


                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 153 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              152
  gambling            9:12, 9:20,            40:6, 52:21,          48:12, 50:23,
  74:15               12:12, 16:8,           101:4, 108:18         54:24, 55:11,
  game                16:10, 17:22,          given                 69:24, 70:12,
  84:22, 89:9         19:15, 21:6,           28:17, 29:22,         76:3, 76:11,
  gary                23:23, 27:19,          30:6, 36:20,          76:13, 86:8,
  22:11               27:24, 30:24,          44:1, 54:18,          106:10, 107:21,
  gender              31:11, 31:15,          61:20, 63:4,          116:21, 117:4,
  100:19, 128:2,      32:5, 47:19,           66:4, 89:13,          123:18, 131:5,
  128:8               47:21, 53:16,          101:2, 115:13,        132:11
  general             54:11, 54:17,          126:14, 133:6         golf
  5:21, 5:22,         58:15, 60:5,           gives                 13:6, 18:4,
  10:6, 10:25,        62:6, 62:18,           90:25                 18:7, 22:14,
  27:20, 28:14,       64:24, 65:9,           global                22:17, 29:1,
  81:7                65:15, 65:19,          17:19, 84:18,         30:9, 30:15,
  generally           66:1, 66:9,            89:7, 127:13          38:3, 38:8,
  37:1, 52:16,        66:12, 66:18,          globally              41:4, 41:6,
  71:4, 81:5,         66:25, 67:4,           38:13                 41:8, 41:24,
  130:3               67:8, 68:15,           go                    43:20, 44:9,
  generate            69:11, 69:14,          13:21, 17:16,         44:13, 46:9,
  11:15, 40:1,        69:18, 73:3,           28:22, 31:13,         50:17, 51:19,
  40:3, 45:9,         73:7, 73:14,           31:18, 32:6,          52:23, 55:6,
  46:13, 52:21,       75:15, 78:20,          34:16, 35:19,         55:8, 55:24,
  55:14, 75:21,       78:24, 79:12,          40:9, 42:24,          77:19, 81:3,
  76:6, 76:14,        82:11, 84:4,           46:4, 48:17,          81:6, 83:4,
  119:9               92:20, 94:3,           54:17, 58:10,         83:9, 83:20,
  generated           94:8, 94:11,           70:10, 72:22,         84:14, 84:17,
  27:14, 45:8,        94:15, 95:5,           75:3, 76:17,          84:20, 84:24,
  53:8, 57:16,        95:8, 96:4,            81:9, 81:19,          84:25, 85:3,
  59:4, 82:11         96:20, 96:23,          82:9, 82:13,          85:5, 85:17,
  generating          97:1, 98:5,            82:21, 82:22,         86:23, 86:25,
  39:12, 47:14,       98:14, 98:21,          89:23, 92:24,         87:21, 88:23,
  50:2, 50:3          99:1, 101:5,           93:1, 93:12,          89:1, 89:3,
  gentleman           101:9, 104:22,         94:16, 98:15,         89:4, 89:5,
  101:23, 101:25      107:20, 108:6,         101:9, 120:3,         89:9, 91:3,
  gentleman's         108:8, 112:3,          123:20                91:5, 91:9,
                      113:16, 114:12,        go-forward            98:8, 103:18,
  102:16              115:20, 116:10,
  genuinely                                  28:20                 104:20, 105:6,
                      117:6, 123:17,         goal                  105:7, 105:11,
  105:6               123:21, 124:8,                               105:12, 105:17,
  getting                                    61:15, 63:17,
                      124:10, 124:14,        118:15                105:21, 108:25,
  47:4, 65:12,        124:20, 125:5,                               112:12, 115:24,
  129:16                                     goals
                      125:13, 125:15,        63:16                 120:9, 120:17,
  gg                  126:25, 129:3,                               120:19, 121:23,
  134:16                                     god
                      129:13, 131:2,         6:24                  121:25, 122:2,
  giant               131:25, 132:3,                               122:4, 122:8,
  74:15                                      going
                      132:7, 132:9,          21:2, 26:11,          123:2, 123:10,
  ginsberg            132:12                                       128:25, 130:8
  3:8, 4:8, 4:10,                            31:20, 43:8,
                      give                   47:6, 48:5,           golf-specific
  5:15, 6:16,         6:22, 28:10,                                 120:23



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 154 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              153
  golfer              105:15, 121:5          guest                 51:10, 51:12,
  88:16               greenstein's           15:8                  52:1, 52:8,
  gone                105:10                 guidelines            53:5, 54:8,
  16:20, 86:10        gross                  94:3                  54:24, 55:25,
  gonna               12:3, 20:13,           guys                  56:4, 56:14,
  7:2, 13:13,         48:14, 51:21,          39:16, 73:14          57:8, 60:17,
  19:8, 21:12,        58:24, 60:3,                    H            61:6, 61:13,
  73:10, 82:23,       60:9, 61:9,            half                  63:13, 63:25,
  94:17, 104:7,       65:7, 65:12,                                 74:4, 74:22,
                                             78:15                 75:4, 83:25,
  118:16, 124:6,      70:15, 71:6,           halfway
  127:9, 132:2,       72:7                                         84:16, 85:1,
                                             35:17                 86:3, 86:6,
  132:4               group                  halt
  good                38:7, 45:18,                                 86:19, 87:4,
                                             49:6                  91:5, 99:5,
  7:11, 69:20         56:23                  hand
  goods               grow                                         105:5, 106:19,
                                             6:20, 106:12          106:23, 107:5,
  55:24, 60:25,       23:21, 24:3,           handful
  63:10, 74:6,        56:5, 59:12,                                 107:8, 108:22,
                      59:14, 61:2,           47:11, 80:20          109:3, 109:15,
  81:16                                      handled
  gospel              63:2, 74:24,                                 109:20, 115:7,
                      104:16, 119:15         110:15                118:10, 120:4,
  38:11                                      hands
  gotta               growing                                      120:8, 120:15,
                      23:15, 46:2,           68:13, 97:14          120:25, 121:3,
  73:3                                       haney
  gotten              56:16, 70:25,                                121:7, 130:24
                      84:10, 119:3           1:5, 5:5, 8:10,       haney's
  57:17, 66:9                                8:15, 11:1,
  grace               grown                                        9:20, 10:9,
                      23:18                  11:21, 11:23,         12:3, 12:17,
  91:2                                       12:7, 14:18,
  graduate            growth                                       20:10, 20:18,
                      23:14, 23:16,          15:5, 19:21,          21:15, 22:1,
  16:16                                      20:15, 21:4,
  graft               25:17, 26:6,                                 23:2, 25:21,
                      41:4, 55:3,            21:5, 22:4,           30:3, 37:9,
  34:22                                      22:18, 23:13,
  granted             55:6, 61:5,                                  39:1, 41:9,
                      61:15, 61:21,          24:23, 25:2,          43:17, 43:20,
  13:3                                       26:14, 28:6,          45:3, 46:16,
  graph               61:22, 70:19,
                      70:21, 71:2,           28:14, 28:17,         50:23, 55:5,
  35:7, 35:11,                               29:1, 29:13,          55:21, 56:6,
  36:5, 36:7,         72:19, 74:5,
                      75:6, 76:9,            30:6, 30:15,          56:7, 56:24,
  36:15                                      33:17, 34:3,          58:25, 61:1,
  gray                76:10, 76:12,
                      84:1, 88:23,           34:13, 36:17,         61:14, 72:2,
  35:1                                       37:22, 38:9,          74:7, 79:23,
  great               115:10, 116:3,
                      116:7, 119:4,          39:11, 39:14,         80:16, 80:22,
  52:23, 122:11,                             39:25, 41:21,         83:3, 83:14,
  122:13, 130:11      119:12, 119:14,
                      121:4, 129:21          43:4, 44:22,          83:19, 84:8,
  greater                                    45:15, 45:17,         84:13, 85:4,
  40:22, 41:12        guaranteed
                                             46:1, 48:9,           85:11, 86:15,
  greatest            68:18                  48:10, 48:21,
                      guaranties                                   87:7, 87:15,
  84:21                                      48:22, 48:23,         88:8, 95:15,
  green               25:5                   49:1, 49:9,
                      guess                                        99:8, 99:12,
  34:22, 35:13                               50:3, 50:15,          106:12, 111:10,
  greenstein          131:3
  26:14, 26:20,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 155 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              154
  115:22, 118:4,      he'll                  58:14                 84:25, 117:2,
  120:5, 121:12,      55:14                  hereto                122:2
  121:20              head                   19:2, 32:24,          hit
  hang                42:3, 48:1,            58:14                 87:7, 87:8,
  31:12               57:7, 102:17           hero                  87:15
  hank                headlines              126:8                 hm
  1:5, 9:20,          123:11                 hesitates             32:5
  10:9, 12:17,        healthy                101:6                 hold
  15:5, 19:21,        22:5                   hey                   31:1
  21:15, 22:1,        hear                   69:11, 98:14          holdings
  22:18, 23:2,        84:5, 90:10,           high                  12:21
  25:1, 29:7,         90:11, 114:14          34:17, 115:7,         home
  30:15, 33:17,       hearing                115:8, 117:21,        122:24
  34:3, 36:17,        123:15                 119:4, 127:22         horizon
  41:9, 43:20,        hearsay                high-profile          21:5
  43:22, 48:10,       125:11                 18:3, 22:9,           horizontal
  56:14, 95:15,       heavily                22:14, 22:17,         35:7
  109:11, 109:22,     37:16                  83:10, 121:10         host
  110:10, 110:13,     held                   higher                102:21
  111:9, 115:7,       2:1, 117:20            130:25                hosted
  119:9, 120:25,      help                   highest               89:10
  121:7               6:23, 46:9,            12:7                  hostile
  hank's              104:16, 105:24         highlighted           127:14
  10:1, 10:2,         helped                 21:1                  hot
  10:10, 10:16,       57:4                   highly                80:25
  27:1, 37:3,         helping                17:18, 85:18,         hour
  42:21, 72:15,       18:11                  99:19, 100:13         31:17
  99:16, 122:3        here                   highs                 hours
  happen              5:3, 10:19,            41:7, 41:8            11:4, 20:5,
  33:25, 34:1         17:6, 17:13,           himself               37:4, 108:11,
  happened            18:2, 30:22,           49:13                 108:13, 108:16,
  34:13, 55:8,        34:21, 37:22,          hire                  108:21
  112:11, 123:18      39:24, 41:13,          104:7                 house
  happening           47:20, 48:3,           hiring                4:2, 74:15
  115:10              48:13, 49:17,          100:19, 103:6,        however
  happens             50:17, 52:13,          128:3, 128:6,         74:21
  114:4               54:7, 54:8,            128:12                huge
  happy               57:12, 61:11,          historic              77:6
  47:7, 76:24,        67:24, 70:7,           11:7, 24:5,           human
  79:19               72:14, 74:3,           24:11, 24:15          105:25
  harmon              81:11, 105:8,          historical            hundreds
  22:9                106:16, 107:4,         40:15, 40:16,         16:20, 80:15,
  harmonious          107:6, 119:18,         49:19, 50:6,          108:13, 119:6,
  127:24              131:25                 50:16, 88:23,         119:7
  harvey              hereby                 114:16, 117:9
  22:15
                                                                            I
                      133:3                  historically
  haskins             hereof                                       icy
                                             89:19                 80:25
  102:10              19:2, 32:24,           history
                                             84:18, 84:22,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 156 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                               155
  idea                74:13                  93:11, 94:19          independent
  18:13, 55:16,       inability              increase              9:7
  69:20               107:11                 25:15, 41:5,          index
  identification      inc                    46:16, 55:7,          4:5
  19:1, 32:23,        1:10, 4:2, 5:5,        64:6, 68:2,           indicate
  58:13               7:20, 106:17           68:4, 68:10,          6:13
  identified          incident               70:17, 70:23,         indicated
  101:18, 119:14      105:5                  71:5, 71:6,           67:16
  identify            incidentally           71:9, 71:17,          indicates
  5:13, 104:8         123:14                 71:19, 72:5,          101:7
  iheart              incidents              74:8, 75:18,          indirectly
  17:19, 38:2         99:24                  75:20, 76:6,          26:23, 107:7
  ii                  include                76:7, 77:11,          individual
  1:13                33:12, 33:13,          77:12, 118:4,         102:3
  illustrated         39:9, 61:14,           118:8, 118:9,         individuals
  29:24               75:22                  118:21, 119:19        101:2, 103:24,
  imagine             included               increased             105:15
  90:5                28:3, 33:14,           46:21, 68:7,          industries
  imagining           34:11, 43:17,          76:14, 77:7,          115:24
  90:5                43:19, 43:21,          77:15, 120:17         industry
  immediate           80:23, 85:20,          increasing            66:20, 83:5,
  86:5                88:9, 124:18           57:17, 70:15,         83:9, 84:14,
  immediately         includes               72:7                  84:20, 85:5,
  87:23, 125:3        18:13, 42:15,          incredible            86:22, 86:23,
  impact              81:5                   57:19, 68:17,         89:3, 91:17,
  10:15, 28:15,       including              104:25, 112:20        96:8, 97:4,
  28:18, 28:23,       17:19, 29:25,          incredibly            99:21, 104:18,
  29:9, 30:11,        33:14, 51:3,           62:22, 69:2,          108:25, 122:8,
  38:5, 74:4,         55:5, 88:17,           69:7, 69:8,           125:7, 130:14
  83:3, 83:14,        88:18, 100:18,         78:12, 100:10,        industry-broad
  84:8, 99:3,         105:15, 105:16,        114:24, 127:11        88:25
  99:6, 111:3,        124:1, 128:2           increment             industry-related
  112:16, 113:14,     income                 38:20, 107:9          97:24
  120:4, 127:3,       24:22, 25:7,           incremental           infegy
  127:6, 127:16,      26:4, 39:11,           26:6, 40:25,          33:8
  127:20              40:1, 40:2,            41:3, 43:22,          infinite
  impacted            40:3, 42:25,           46:16, 57:16,         115:4, 116:20
  97:11, 122:12       47:18, 48:6,           59:25, 68:4,          inflammation
  implore             50:3, 52:22,           85:14, 91:15,         80:19
  64:9                61:13, 62:11           118:21, 121:9,        influence
  import              income-producing       129:18                46:8, 89:20,
  66:14               23:9                   increments            91:4, 91:12,
  importance          incoming               67:25                 96:14, 127:22
  88:22               53:10                  incur                 influenced
  important           inconsistent           39:5, 51:11,          77:2
  11:16               93:14, 94:22,          106:24, 107:2         influential
  impossible          95:3                   indeed                18:6, 38:7,
  18:23, 74:12,       incorporate            87:13                 38:12, 89:7,
                      76:5, 92:18,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 157 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                               156
  127:12              instead                interpret             131:1
  influx              105:24, 124:16         94:8                  issued
  59:22               institutionalized      interpretation        52:17
  inform              100:25                 95:11, 96:7           issues
  59:9, 59:11         instructed             interrupt             106:12
  information         124:5                  73:7, 73:15,          item
  14:24, 72:2,        instruction            73:18                 20:14,   53:21
  76:18, 83:16,       84:20                  interrupting          items
  103:2, 103:13       instructor             68:16, 73:4           88:9
  informed            22:15                  intimately            itself
  52:10, 52:12        instructors            83:8                  64:25,   65:10,
  infrastructure      50:2, 84:17,           introduce             65:16,   66:5,
  63:23               84:21                  25:17, 63:23          66:15,   110:3
  initial             integrate              introduced            iv
  36:14, 61:21,       85:18                  95:14                 93:13, 94:21
  118:22              integrated             inventory                      J
  initially           77:8, 121:8            125:18                january
  61:1, 124:1         integration            investing             30:5, 111:7
  initiatives         127:19                 56:16                 jay
  15:2, 16:25,        intended               investment            110:25
  18:16, 18:17,       42:19                  68:6, 70:24,          jeff
  89:18, 89:20,       intent                 71:10, 76:22,         103:17
  91:5                61:2, 68:11,           87:4, 118:12,         jeremy
  injected            75:6                   129:23, 129:24        1:15, 2:1, 4:6,
  95:22               intention              investments           5:4, 7:6, 47:22,
  inquired            22:6, 29:7,            91:1, 99:11           101:9, 133:3,
  9:21                74:23                  investors             133:13, 134:6,
  insensitive         intentionally          119:14                135:7
  113:13              101:8                  involve               jerry
  inside              interacting            14:19, 17:11,         105:16
  122:9               103:20, 103:23,        100:14                job
  insight             104:1                  involved              1:22, 17:6,
  122:11              interest               15:24, 16:3,          26:15
  instagram           56:24, 99:15,          16:4, 16:18,          jock
  33:14               106:18                 48:21, 51:9,          93:20
  instance            interested             83:22, 88:18,         jodi
  35:22, 36:24,       135:15                 89:8, 89:13,          5:11, 32:3,
  98:23, 110:24,      interesting            103:3, 121:22,        32:5, 70:7
  123:24, 128:7       97:17                  126:5, 126:7,         jodie
  instances           interests              126:9, 126:13         3:24
  15:12, 34:10,       24:7                   involvement           johnson
  49:11, 49:12,       interfere              83:19, 91:6,          64:1, 64:2
  49:24, 55:4,        91:20                  126:2, 128:23         joined
  99:23, 99:24,       interference           involving             120:15
  100:12, 100:23,     39:6                   14:13, 91:7           joining
  111:5, 119:5        internal               irrational            83:2, 120:4,
  instantly           53:25                  110:8                 120:8, 120:25,
  120:16, 124:2       international          issue
                      15:13, 83:24           17:11, 37:12,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 158 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                             157
  121:12              134:14, 135:4,         48:11, 85:8           launched
  journal             135:22                 laboratory            42:19, 49:13,
  98:3                know                   56:22                 58:2, 68:25,
  july                9:9, 12:9,             labs                  78:12
  32:15, 35:8,        21:7, 23:6,            56:18, 56:20,         launching
  59:19               30:4, 33:10,           56:25, 80:8,          121:21
  june                34:6, 36:3,            107:10                law
  34:15, 34:17,       36:8, 37:1,            lack                  9:4, 14:12
  59:19               37:8, 37:14,           37:11, 83:19,         lawsuit
  jury                45:14, 46:1,           99:13, 99:15,         106:23, 106:25
  39:20, 39:23        52:3, 54:18,           100:25, 104:24,       lawyers
  justification       60:15, 65:20,          105:4, 128:17,        20:10
  79:9                65:23, 66:20,          130:15                layers
  justify             67:15, 70:21,          ladies                109:2
  71:18               75:24, 77:18,          130:17                leadership
  justin              80:1, 81:5,            landscape             87:3, 128:8
  29:25, 111:7,       88:1, 88:6,            15:13, 38:4,          leading
  111:9, 111:11       89:9, 89:20,           78:11, 78:12,         109:6
           K          90:2, 92:16,           79:24, 80:11,         learn
                      102:16, 102:25,        81:2, 81:10,          130:23
  keep                103:10, 103:13,
  76:2, 112:6,                               100:1, 127:12,        learning
                      103:23, 104:12,        129:2                 14:8
  123:18              106:9, 109:20,
  kelly                                      lane                  lease
                      110:12, 112:25,        53:21                 43:19
  3:19, 5:18,         116:4, 118:22,
  112:9                                      language              leaseholds
                      119:3, 123:3,          97:3
  kevin               123:10, 129:20                               13:6
  112:25                                     lardner               least
                      knowledge              3:13
  key                 24:13, 58:23,                                22:10, 25:22,
  118:16                                     large                 27:9, 35:11,
                      90:1, 100:22,          79:25, 84:19
  kind                103:6, 104:21,                               40:23, 42:25,
  14:24, 23:8,                               larger                50:24, 59:8,
                      106:1, 111:10,         20:19, 30:2,
  24:15, 28:5,        120:7, 124:22,                               66:3, 78:15,
  47:14, 62:5,                               49:21, 116:9          88:24, 89:15
                      129:8, 130:14,         largest
  74:12, 114:2,       130:25                                       leave
  123:3                                      20:21                 40:5, 131:24
                      known                  last
  kisner              56:18, 80:18                                 lectures
  112:25, 113:7,                             19:4, 19:9,           15:8
                      knows                  19:10, 19:11,
  113:15, 113:17      89:17                                        led
  kleiber                                    19:18, 19:20,         30:14, 85:25,
                               L             41:4, 47:12,          110:10, 110:11
  103:17
  kmilliron@foley     lab                    55:8, 73:23,          ledger
  3:22                4:18, 57:10,           112:20, 127:25        50:14, 53:10,
  knew                58:21                  late                  53:11, 53:13,
  77:10
                      labeled                31:10                 53:21, 58:24
  knorr               29:18, 48:11,          later                 lee
                      108:23                 130:8                 1:24, 2:20,
  2:20                labeling
  knorr-fierro                               launch                5:24, 34:19,
                      38:6, 38:9,            59:1, 68:23           134:14, 135:4,
  1:24, 5:24,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 159 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              158
  135:22              98:10, 98:11           51:15                 looks
  lee6                licensed               listenership          35:10, 36:6,
  34:19, 37:6         50:1, 55:22,           99:4, 99:7            54:6
  lees                124:19                 listening             lora
  37:12               licensing              120:13                1:24, 2:20,
  left                48:17, 49:18,          little                5:24, 134:14,
  20:6, 25:6,         50:25, 51:10,          123:13, 127:5         135:4, 135:22
  34:8                51:14, 52:13,          live                  los
  legal               52:22, 54:21,          91:5, 111:15,         126:6
  106:24, 107:2       54:25, 90:24,          112:11, 112:13        lose
  legitimacy          92:14, 92:22           living                41:21, 49:2
  121:4               licensing-related      18:9                  losing
  less                55:14                  llc                   108:22
  11:4, 50:2,         licensors              1:6, 4:18,            loss
  59:18, 61:23,       55:17                  56:18, 56:20,         14:19, 14:23,
  108:10              lieu                   56:25, 58:21          25:6, 25:12,
  let's               6:6                    llp                   29:9, 41:18,
  17:17, 31:18,       life                   3:13                  42:13, 42:20,
  31:19, 32:20,       122:19                 locate                45:3, 57:14,
  40:9, 41:14,        likelihood             32:9                  59:22, 62:21,
  41:17, 41:25,       22:1                   location              62:25, 65:22,
  48:17, 56:11,       likely                 43:21                 65:25, 107:10
  58:10, 69:11,       17:3, 35:14,           locations             losses
  81:19, 82:13,       35:19, 46:14,          126:11                10:16, 45:6,
  82:21, 92:24,       49:23, 55:13,          logged                65:8
  94:15, 107:19,      55:19, 61:8,           34:2                  lost
  123:1               71:1                   long                  20:10, 21:2,
  letter              likeness               20:4, 26:15,          29:8, 29:15,
  43:11               43:18                  26:19, 27:2,          38:15, 44:3,
  level               limited                27:3, 112:8           44:8, 55:12,
  11:14, 36:9,        88:18                  long-term             56:1, 58:3,
  89:7, 123:7,        line                   18:16, 49:20,         123:13
  127:13              20:14, 64:11,          86:1, 86:2,           lot
  levelled            64:12, 64:22,          86:5, 112:9,          88:4
  37:5                67:19, 75:6,           112:15                lots
  levels              75:8, 75:9,            longer                46:4, 77:1
  16:21               88:9, 118:16,          22:12, 36:10          loud
  leverage            122:2                  look                  111:4
  115:18              lines                  21:15, 43:8,          low
  lexisnexis          55:22                  63:22, 64:3,          35:22
  112:22              lineup                 74:6                  lowest
  library             95:15, 95:17,          looking               57:24
  49:13               95:19, 96:11           9:7, 31:11,           lp
  license             liquidated             36:5, 48:4,           106:7
  52:18, 91:24,       12:23                  56:3, 57:12,          lpga
  92:12, 92:13,       list                   60:16, 64:8,          30:8, 104:11,
  92:16, 92:25,       18:5                   64:11, 64:12,         104:15, 104:24,
  96:3, 96:18,        listed                 65:10                 105:19, 105:22,
                      47:19, 50:17,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 160 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                             159
  105:24, 106:3,      making                 71:22                 mathematical
  128:16, 128:18,     109:14, 120:20         mark                  15:25, 16:4,
  129:9, 129:15,      man                    19:8, 30:21,          17:11
  129:19, 129:24,     122:14                 58:10, 88:17,         matter
  130:1, 130:5,       man's                  125:23                5:5, 6:22,
  130:12, 130:18      105:8                  marked                10:6, 10:18,
  lucrative           managed                19:1, 32:23,          26:18, 37:15,
  69:8, 83:22         99:25                  53:4, 58:13           63:21
  lying               management             market                mattered
  74:21               92:8, 103:4,           42:18, 42:20,         63:18, 63:20
  lynching            126:1                  58:7, 64:4,           matters
  112:4               manner                 78:1, 78:10,          9:8, 90:7
           M          6:13, 78:22            80:7, 81:4            maybe
  made                manual                 marketed              89:15
  19:2, 27:1,         112:23                 56:17                 mean
  28:19, 32:24,       manufactured           marketing             11:21, 17:24,
  47:5, 47:8,         56:20, 56:21           15:12, 18:15,         19:7, 20:12,
  58:14, 87:4,        manufacturers          33:23, 42:16,         54:14, 82:10,
  88:4, 96:24,        41:7, 127:17,          44:23, 48:20,         85:12, 86:16,
  107:1, 118:14,      127:22                 49:5, 49:7,           88:21, 93:17,
  121:7, 121:12,      many                   56:15, 70:21,         106:19, 109:1,
  122:11, 128:7       11:4, 12:2,            71:15, 88:16,         127:1, 127:10,
  maintain            12:4, 12:5,            91:15, 109:21,        131:10
  98:10, 98:11        22:16, 33:21,          110:6, 121:22,        meaning
  maintained          40:24, 41:9,           125:22                109:2
  119:12              45:13, 47:2,           marketing-related     meaningful
  maintaining         47:7, 49:24,           40:12                 48:25, 64:4,
  23:12, 68:5         52:9, 55:4,            marketplace           120:20
  major               64:2, 69:5,            28:15, 38:12,         meant
  29:6, 38:2,         72:19, 85:19,          48:10, 56:5,          113:23
  41:6, 55:20,        85:21, 85:25,          68:8, 79:8,           measured
  55:22, 80:10,       86:18, 87:2,           81:9, 109:25,         34:9, 116:22
  80:14, 83:24,       87:23, 89:13,          110:4, 114:17         measuring
  84:23, 86:22,       89:16, 100:11,         marketplace's         44:14
  114:25, 120:18,     103:11, 109:23,        48:8                  mechanism
  120:19, 123:1,      109:24, 111:4,         marking               80:22
  127:12              118:13, 119:5,         91:12                 media
  majority            121:5, 126:3,          massive               1:5, 15:12,
  120:11              130:1, 131:9           85:1                  17:19, 23:16,
  make                march                  match                 24:1, 24:16,
  11:16, 21:24,       1:17, 5:9,             114:4                 24:21, 24:23,
  32:20, 33:25,       13:17, 134:8           material              27:17, 28:8,
  46:23, 58:10,       margin                 92:18, 93:12,         28:11, 30:3,
  77:19, 92:17,       61:7, 61:10,           94:20                 33:13, 33:14,
  114:15, 116:17,     63:20, 64:1,           materialized          34:5, 36:21,
  124:14              64:23, 67:20,          42:12, 129:21         37:19, 37:23,
  makes               75:1, 75:2             materials             38:2, 40:7,
  56:11, 75:5         margins                14:23, 43:11          40:13, 46:3,
                      59:16, 63:24,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 161 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                               160
  55:7, 71:13,        22:20, 22:22,          mischar               monetization
  84:23, 90:25,       23:6, 24:9,            71:8                  85:11, 85:13,
  91:1, 91:15,        33:7, 39:8,            mischaracterizes      86:15, 86:17
  97:15, 97:23,       45:22, 68:1,           113:11                money
  97:24, 100:1,       70:14                  misdescription        41:16, 88:5
  100:3, 100:4,       metric                 71:9                  monitor
  106:7, 111:12,      23:16, 24:3,           miss                  5:10
  112:4, 112:7,       25:17, 63:18,          34:19, 87:10,         month
  112:12, 112:20,     119:4                  87:12, 88:14,         59:17, 118:10
  112:21, 112:24,     metrics                121:16, 123:22        month-over-month
  113:15, 114:18,     116:4, 116:7           missing               57:15
  114:23, 114:25,     miami                  111:18                monthly
  115:3, 115:24,      3:16                   misstates             58:24, 118:20
  120:23, 125:6,      michelman              92:20, 92:21,         months
  127:5, 129:17,      3:3                    96:20                 41:4, 42:19,
  129:19, 130:14      midst                  mix                   47:12, 55:9,
  medica              41:4, 127:2            110:6, 120:21         58:2, 118:13
  106:7               might                  model                 more
  member              62:3                   38:24, 46:3,          10:19, 17:20,
  100:5, 112:4,       mike                   58:4, 59:15,          21:9, 21:24,
  112:6, 113:3        105:18, 130:4,         68:24, 69:8,          23:4, 30:9,
  members             130:8                  70:19, 71:11,         37:16, 46:14,
  99:20, 99:25,       million                72:5, 72:8,           50:3, 71:2,
  100:2, 128:9        12:3, 25:3,            74:5, 74:13,          73:21, 80:1,
  men's               25:22, 38:21,          74:14, 74:18,         97:15, 100:24,
  129:25              70:16, 70:19,          76:5, 77:8,           108:15, 111:8,
  menthol             71:19, 72:7,           77:9, 77:15,          112:23, 115:1,
  80:25, 81:1         75:3, 75:19,           85:18, 85:24,         118:14, 118:22,
  menthol-based-to-   81:16, 119:9           116:18, 117:3,        123:9, 129:25,
  pical               millions               117:4, 118:20,        130:10
  80:23               72:23, 119:6,          118:24, 121:8         morning
  mention             119:7                  modeled               7:11, 10:20
  62:4                milliron               64:14, 64:21,         morrison
  mentioned           3:19, 5:18             65:7, 67:17           3:25
  24:25, 30:17,       mind                   models                most
  43:13, 44:18,       52:24, 123:19          15:25, 16:4,          18:3, 18:6,
  61:1, 62:9,         mindset                17:1, 18:12,          28:13, 38:7,
  113:18              122:20, 123:9          46:15, 71:21,         38:12, 59:20,
  merrins             minimal                76:17, 113:25,        76:8, 84:17,
  22:14               47:16, 68:4            115:1                 84:19, 84:24,
  met                 miniscule              molecular             89:6, 89:24,
  104:8               80:10                  80:18                 109:5, 109:22,
  method              minority               moment                119:18, 122:1,
  70:20, 71:5         104:8, 128:8           35:22, 36:14,         122:17, 126:8,
  methodologies       minute                 89:16, 110:1          127:18
  23:1                41:25, 69:12,          monahan               motion
  methodology         69:13, 69:21           90:2, 110:25          33:25
  21:19, 21:23,       minutes                monetary              mouth
                      31:16                  107:6                 59:25



                                   PLANET DEPOS
                      888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 162 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                            161
  move                95:13, 102:13,         61:12, 61:18,         noise
  56:11, 67:5,        106:2, 114:2,          61:19, 62:10,         35:25, 36:2,
  67:8, 73:10,        114:24, 116:18,        62:12, 64:23,         36:9, 36:19
  73:17, 124:7,       126:23                 65:8, 75:2, 75:3      non-live
  125:1               nbc                    net-margin            83:20, 120:16
  moving              17:19                  64:5                  none
  104:10              near                   netted                8:13, 8:17,
  much                41:7                   51:16                 76:18, 116:21
  10:3, 10:19,        necessary              netting               nonexistent
  11:1, 11:18,        14:23                  81:16                 48:12
  42:22, 44:4,        need                   network               nonresponsive
  63:20, 76:13,       25:10, 29:17,          27:2, 96:10,          73:10
  77:2, 116:9         31:14, 37:12,          96:12, 120:9,         nope
  multiple            42:24, 74:8,           120:10, 121:1,        14:17, 15:20
  67:10, 67:13,       105:21, 114:25         121:13, 129:22,       normal
  79:19, 85:2,        needed                 130:10                11:13, 83:7,
  89:10, 89:11,       29:16                  networks              117:11
  100:22, 104:19      needs                  128:25                north
  mute                110:6, 127:23          neutral               103:18
  7:2                 neena                  29:12, 35:1,          northern
  myself              4:2                    37:15                 126:12
  7:2, 46:25,         neera                  never                 notary
  83:25               5:20                   8:25, 9:10,           2:21, 134:15
           N          negative               9:15, 101:23,         noted
  name                35:4, 35:5,            113:22, 117:24,       130:4
  6:14, 7:11,         35:6, 35:10,           122:13                notes
  43:17, 47:3,        35:21, 36:25,          new                   135:10
  56:23, 57:6,        37:2, 37:7,            3:6, 59:22,           nothing
  98:1, 102:16,       111:4, 111:5,          59:23, 83:22,         6:23
  130:16              111:8, 127:16          86:20, 87:20,         november
  named               negativity             115:16, 122:7,        59:19
  87:8                37:4                   127:19, 127:21        nowhere
  namely              negligible             newly                 77:14, 77:17
  42:17               60:1                   115:15                number
  names               negotiate              news                  5:3, 5:7,
  52:21               39:1, 39:15            33:12, 33:15          13:19, 15:13,
  national            negotiating            next                  15:14, 18:25,
  15:13, 83:24,       39:13, 39:18           19:19, 37:4,          19:6, 19:13,
  130:10              negotiations           38:21, 74:16,         25:9, 25:15,
  nations             106:8, 106:9           85:10, 86:4,          25:18, 29:15,
  57:20, 68:19        neighborhood           86:14, 87:6,          32:22, 33:3,
  nature              25:11                  88:15, 90:17,         45:8, 46:20,
  10:17, 37:11,       net                    91:17, 97:7,          47:12, 48:14,
  44:10, 44:20,       17:3, 20:15,           98:4, 99:3,           51:20, 53:4,
  64:2, 66:13,        27:14, 29:2,           99:18, 100:17,        53:5, 55:19,
  73:10, 76:23,       30:4, 45:6,            104:10, 120:1         57:13, 58:9,
  79:22, 91:3,        51:12, 51:23,          night                 58:11, 58:12,
                      52:6, 61:7,            31:3                  58:18, 61:18,




                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 163 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              162
  61:19, 62:9,        124:6                  15:3, 15:4,           72:10, 77:25,
  62:12, 63:4,        objection              16:25, 33:2,          81:19, 82:3,
  63:21, 64:5,        17:22, 62:18,          46:25, 50:24,         82:14, 82:17,
  64:9, 65:12,        64:24, 65:9,           53:2, 53:9,           82:25, 90:9,
  66:3, 67:19,        92:20, 95:5,           53:14, 103:5,         90:15, 92:2,
  67:20, 69:1,        96:4, 96:20,           103:10, 104:1,        96:1, 99:1,
  75:4, 75:7,         97:1, 111:23,          106:17, 106:20,       102:15, 107:17,
  78:9, 81:15,        113:11, 114:14,        106:24, 107:7,        107:20, 123:15,
  87:19, 87:20,       114:20, 116:15,        107:12, 107:13,       131:3, 131:16,
  90:7, 97:10,        124:15, 124:25,        107:15, 117:16,       131:20, 132:6
  103:24, 105:14,     125:10, 126:20,        117:20                oklahoma
  105:15, 111:2,      130:20                 octagon's             56:22, 57:6
  113:24, 114:1,      objections             12:19, 12:25,         old
  115:4, 116:20,      6:12                   53:12, 53:18,         22:10, 22:11
  119:16, 121:15      objective              53:23, 54:10,         older
  numbered            20:18, 63:5,           101:13, 103:17,       81:5
  37:12               85:6                   117:12                omega
  numbers             objectively            october               45:18
  23:18, 23:20,       120:22                 59:19                 once
  40:14, 40:19,       obligation             offending             70:6, 92:6
  40:20, 40:21,       92:17                  109:19                one
  40:22, 41:11,       obligations            offensive             8:21, 17:17,
  49:17, 49:21,       42:9                   93:19, 109:5          23:14, 26:16,
  51:12, 51:16,       observations           offer                 31:5, 31:12,
  57:12, 59:8,        104:23                 105:10                32:16, 35:19,
  59:10, 59:11,       observed               office                36:11, 41:15,
  59:18, 59:20,       34:4, 34:7             103:19, 132:4         47:19, 47:24,
  60:2, 60:3,         obvious                official              50:14, 50:18,
  60:19, 61:8,        91:3                   90:25, 91:1,          53:22, 68:21,
  66:4, 66:13,        obviously              91:15                 74:15, 84:16,
  66:14, 71:2,        15:2, 131:4            oh                    84:21, 86:24,
  72:25, 74:19,       occasions              132:1                 98:1, 99:18,
  74:25, 75:9,        9:6                    okay                  100:17, 101:13,
  76:24               occur                  6:19, 7:4,            101:22, 102:10,
  numerous            106:21                 7:14, 8:24,           102:14, 103:2,
  9:6, 10:11,         occurred               13:14, 13:23,         103:25, 104:15,
  12:17, 15:11,       37:6                   15:24, 17:15,         108:24, 109:3,
  48:24, 83:23,       occurrences            19:14, 19:23,         109:11, 110:8,
  99:23, 104:23                              20:6, 27:4,           112:23, 116:11,
  nurse               35:14, 35:20
                      occurring              28:22, 32:2,          116:12, 117:3,
  57:5                                       32:17, 32:20,         120:3, 120:23,
                      36:14
           O          octagon                35:6, 35:24,          127:7, 128:1,
  oath                7:20, 7:22,            40:5, 42:7,           129:5, 130:4,
  4:22, 6:7, 6:8,     8:6, 8:12, 8:14,       48:13, 53:13,         130:11, 130:18,
  9:15, 134:2         8:15, 8:22,            54:14, 54:21,         131:9, 131:13
  object              11:21, 11:24,          60:19, 69:12,         ongoing
  53:16, 114:11,      12:8, 13:9,            69:23, 70:6,          22:3, 24:19,
                      14:8, 14:11,           70:10, 70:12,         27:2, 35:25,




                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 164 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              163
  37:15, 42:15,       opinions               47:13, 50:1,          outlets
  46:12, 59:24,       10:4, 28:11,           52:8, 53:14,          87:22, 87:23,
  98:7                96:1, 100:20,          54:23, 55:4,          123:24, 124:2,
  only                104:13, 128:21         56:8, 57:25,          124:19
  31:9, 45:16,        opportunities          62:24, 63:14,         outlined
  73:1, 101:18,       17:2, 17:4,            63:15, 64:2,          50:4
  106:22, 110:18,     22:3, 38:4,            68:23, 69:1,          outside
  114:13, 114:16,     40:18, 40:25,          69:5, 75:21,          18:7
  117:8, 118:15,      43:13, 55:3,           76:4, 76:5,           over
  123:19              55:11, 56:6,           78:13, 78:16,         21:16, 22:4,
  open                83:23, 85:15,          82:19, 82:22,         24:3, 38:21,
  34:18, 130:17       91:13, 101:3,          86:10, 86:22,         39:12, 40:2,
  opening             114:1, 115:19,         89:14, 91:7,          40:9, 41:4,
  34:20               126:15                 91:8, 98:23,          42:19, 46:9,
  opens               opportunity            101:24, 102:11,       48:6, 49:19,
  77:6, 110:13        20:11, 29:22,          103:5, 110:12,        50:23, 58:1,
  operated            30:6, 55:25,           110:18, 111:1,        61:11, 61:20,
  63:25, 80:24        62:22, 65:22,          111:2, 115:7,         62:13, 68:2,
  operates            100:23, 101:1,         119:24, 121:5,        69:4, 70:19,
  75:2                105:20, 105:23,        121:10, 126:14,       71:10, 74:10,
  operation           107:10, 115:6,         129:18, 130:18,       77:5, 77:12,
  113:6               119:15, 125:24         131:24                82:11, 97:14,
  operational         opposed                others                97:15, 109:23,
  88:19               10:25, 32:3,           46:25, 80:25,         112:20, 116:23,
  operations          65:8, 67:19            108:25                118:10, 118:13
  100:18, 103:18,     optics                 otherwise             over-the-top
  128:1               104:15                 93:13, 94:21          110:8
  operators           order                  out                   overall
  100:25              6:10, 20:21,           17:9, 20:11,          36:25, 37:17,
  opine               27:16, 33:19,          21:3, 21:21,          116:3
  128:5, 128:12       76:9, 97:21,           22:12, 22:18,         overcome
  opinion             131:5                  24:7, 35:11,          30:15
  9:5, 36:20,         orders                 39:22, 42:17,         oversee
  39:19, 48:9,        125:8                  46:4, 51:16,          113:5, 113:6
  72:13, 75:10,       organization           72:8, 81:16,          own
  78:18, 78:20,       38:13                  87:24, 103:18,        42:2, 42:5,
  83:14, 84:2,        organizations          105:4, 118:21,        43:24, 44:25,
  84:14, 87:1,        55:20, 97:18           118:23, 123:15,       57:22
  89:22, 92:2,        other                  123:25                owned
  92:10, 96:5,        8:1, 10:12,            outcome               57:1, 57:2
  96:19, 97:8,        13:2, 15:3,            8:16, 106:18,         owners
  97:19, 97:22,       15:11, 22:19,          116:23                129:1
  98:20, 99:8,        22:20, 23:13,          outer                          P
  99:21, 104:14,      27:13, 27:16,          55:18
                                             outfits               pace
  104:17, 118:25,     28:7, 29:24,                                 23:3
  121:7, 121:18,      31:2, 37:23,           9:7
                                             outlet                page
  121:19, 122:7,      41:2, 42:11,                                 4:6, 4:14,
  124:21, 130:13      43:12, 44:7,           83:2, 120:4




                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 165 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              164
  13:21, 19:5,        particularly           peers                 person's
  19:9, 19:10,        81:3                   22:8, 84:21           74:15
  19:11, 19:18,       parties                pending               personal
  19:20, 60:3,        6:11, 15:4,            69:15, 69:20          14:22, 89:2,
  82:13, 82:16,       24:8, 40:11,           penick                90:4, 98:12,
  90:18, 93:5         49:11, 135:13,         22:16                 122:18, 122:21,
  pages               135:14                 people                123:7
  1:23, 119:23,       partner                10:12, 37:9,          personalities
  135:8               90:25, 112:12          56:4, 87:2,           22:17, 48:25,
  paid                partners               89:7, 103:11,         105:11
  25:4, 52:1          18:24, 41:9,           109:6, 111:2,         personality
  pain                57:3, 100:4            113:9, 113:14,        109:20
  20:17, 56:13,       partnership            115:6, 115:9,         personally
  58:25, 59:5,        24:19, 68:20,          123:10, 123:12        7:19, 8:23
  61:19, 79:20,       90:23, 127:5           people's              perspective
  79:21, 80:16        partnerships           36:19                 107:5
  pains               17:18                  perceived             peter
  81:6, 81:7          pass                   110:2, 123:6          3:8, 5:15,
  pandemic            12:18, 12:24,          percent               6:16, 9:20,
  55:9                80:18                  21:12, 36:24,         131:17
  pandora             passed                 43:6, 57:24,          pg
  77:5, 77:6          53:12                  61:7, 61:9,           85:23
  pantheon            past                   61:18, 61:22,         pga's
  122:4               22:17, 36:14           64:1, 75:2            26:15, 125:21
  paragraph           pay                    percentage            pginsberg@mrllp
  93:8                42:8, 107:14           80:12, 80:13          3:10
  parallel            paying                 perception            phenomenon
  29:17               52:18                  109:3, 109:8,         87:25
  part                payment                109:9                 physically
  10:23, 11:16,       25:2, 53:22            perfect               6:4
  13:3, 13:5,         payments               114:3, 117:4          picked
  13:7, 14:10,        50:14, 54:5            perfectly             34:23
  19:2, 32:24,        payor                  114:4                 piece
  37:12, 46:3,        53:8, 54:4             perhaps               33:20, 76:8
  58:14, 78:18,       payors                 9:21, 11:4,           pieces
  108:9, 109:22,      55:17                  30:7, 75:13,          45:20
  113:17              pdf                    84:19, 108:10         pillar
  participate         131:17, 131:19         period                48:25
  8:2, 82:7           peak                   20:24, 20:25,         pillow
  participating       34:11, 36:4,           21:25, 22:4,          68:25
  6:3, 107:3          36:23, 36:24           48:7, 72:8,           pitches
  participation       peaks                  80:4, 112:14,         46:23, 47:8
  43:19, 81:5,        35:18, 36:22           129:14                place
  88:8                pebble                 permutations          5:12, 31:23,
  particular          102:12                 113:25                39:2, 70:2,
  34:11, 91:4,        peer                   person                83:9, 99:14,
  105:5, 117:9,       84:22                  6:7, 36:11,           101:12, 107:24,
  127:17, 131:1       peer-review            130:19                112:19
                      15:18


                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 166 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                               165
  placed              115:4, 115:11,         108:24, 110:16,       power
  120:12              115:12, 115:15,        113:24, 116:11,       115:16
  plaintiff's         120:23                 116:16, 116:17,       pr
  4:15, 13:15,        played                 119:25, 120:1,        110:7, 110:14
  19:5, 19:7,         105:22                 122:13, 125:19        practical
  19:11, 81:20,       player                 points                23:6
  81:24, 83:2         22:11, 101:15,         17:10, 35:14,         practice
  plaintiffs          102:7, 113:3,          36:7, 82:15,          16:22, 33:23,
  1:7, 3:2, 5:16,     113:4, 126:14          119:23, 121:15,       48:24
  86:6                player's               127:25                practice-related
  plan                113:18                 pop                   56:2
  11:6, 18:13,        players                35:13                 practices
  18:14, 18:15,       113:5, 130:18          popularity            14:8, 96:8,
  74:22, 88:2,        playoff                41:5, 83:18,          100:20, 117:21,
  92:3, 104:13,       126:11                 99:13, 110:24         128:4, 128:6,
  121:22, 121:23      plays                  portfolio             128:13
  planet              18:7                   44:13, 45:25,         practitioner
  5:11, 5:24          please                 46:5                  57:5
  planning            5:13, 5:25,            position              precise
  102:24              6:13, 6:20,            28:17, 39:7,          70:20, 114:3,
  plans               60:6, 68:15,           39:25, 40:2,          116:22, 117:4
  16:19               124:8, 124:10          46:13, 87:7,          precisely
  plat                plenty                 87:14, 101:19,        108:15
  29:16               22:8, 22:25            111:11, 120:5         predicate
  platform            plus                   positions             130:21
  10:16, 29:8,        10:8, 104:18,          121:19, 128:8         predicated
  29:10, 29:15,       108:21                 positive              25:19, 27:5,
  29:17, 29:18,       podcast                29:2, 29:12,          65:24, 92:11,
  30:7, 30:10,        28:14, 38:2,           30:4, 34:12,          96:2
  33:2, 33:9,         60:1                   34:22, 36:1,          predict
  38:2, 42:13,        point                  36:4, 36:6,           30:10
  42:21, 43:7,        10:4, 17:9,            37:2, 37:7            premier
  43:8, 44:3,         17:21, 25:5,           possible              120:23
  45:3, 53:24,        34:17, 37:8,           20:21, 57:25,         premier-media
  55:13, 56:1,        48:9, 57:17,           85:20, 112:23,        86:25
  58:3, 59:23,        59:3, 68:12,           119:11, 119:12        preparation
  62:21, 62:25,       72:19, 78:5,           potential             62:16
  69:10, 78:13,       83:1, 84:3,            11:17, 18:21,         prepare
  84:1, 85:15,        84:7, 84:13,           20:22, 62:20,         10:19, 20:2,
  85:19, 86:21,       86:4, 86:14,           77:6, 78:10,          20:4
  87:5, 99:8,         87:6, 88:15,           103:4, 109:16,        prepared
  108:22, 112:13,     88:21, 89:25,          109:19, 110:7,        68:12, 84:2,
  119:21, 129:20      90:17, 90:20,          115:6, 116:5,         84:15, 89:22,
  platforms           91:17, 91:22,          116:9, 117:22,        90:19, 91:21,
  15:1, 33:3,         92:3, 96:2,            127:6, 129:18         99:9, 99:22,
  33:10, 33:21,       96:19, 97:7,           potentially           100:20, 105:19,
  46:7, 59:5,         98:4, 98:25,           37:25, 77:1,          106:24, 107:2,
  69:3, 110:21,       102:14, 104:10,        94:1, 99:24           128:5, 128:12,




                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 167 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                             166
  128:16              print                  product               program
  preparing           122:3                  45:19, 45:20,         95:12, 95:15,
  14:19, 17:1,        prior                  48:20, 48:22,         95:23, 96:13,
  21:7, 108:11        45:14, 50:21,          52:25, 53:13,         96:14, 99:8,
  present             83:2, 83:18,           55:6, 55:22,          120:5
  4:1, 6:4,           120:4, 120:8,          56:17, 57:11,         programming
  38:17, 38:23,       120:25                 58:7, 71:11,          29:6, 83:21,
  39:3, 39:9,         private                71:15, 74:6,          85:17, 90:23,
  39:15, 39:21,       98:12, 122:19          78:1, 79:4,           91:11, 91:18,
  40:6, 48:15,        pro                    80:16, 81:9,          92:5, 92:14,
  51:6, 81:13,        116:19                 118:4                 92:18, 93:12,
  81:17, 100:24,      proactive              product-related       93:20, 94:20,
  126:13              100:1                  50:1                  95:9, 95:14,
  presentations       proactively            production            95:17, 95:19,
  15:7                99:25                  76:15, 92:8,          96:9, 96:10,
  presented           probably               129:23, 129:24        97:5, 105:10,
  9:4, 39:19,         13:18, 36:19,          products              120:17, 129:16
  40:25, 91:13,       47:17, 92:25           42:16, 48:24,         programs
  100:23, 110:3       proceed                49:9, 53:1,           92:6, 92:7,
  president           7:3                    56:3, 68:9,           93:18, 96:11,
  5:20, 26:14         proceeding             69:1, 72:20,          99:16
  press               10:24, 13:17,          78:17, 80:2,          project
  110:9               21:16, 50:7,           80:16, 80:20,         11:14, 16:1,
  presumably          58:2                   80:22, 80:25,         21:21, 23:20,
  39:19               proceedings            81:4                  39:2, 39:8,
  presume             4:5, 5:2,              professional          47:20, 56:9,
  52:3                31:22, 70:1,           7:21, 9:25,           76:9, 85:1,
  presuppose          107:23, 132:14         18:8, 86:5,           114:1
  54:23               process                88:23, 89:1,          projected
  presupposes         51:10, 54:1,           91:2, 101:14,         10:1, 20:7,
  26:11               55:23, 91:7,           104:20, 105:6,        22:12, 23:3,
  presupposing        103:6, 103:14          105:7, 128:25,        24:12, 25:15,
  48:5                processes              135:5                 26:10, 40:24,
  pretty              13:1                   professionally        57:14, 61:19,
  22:23, 56:9,        processing             18:8                  62:10, 62:12,
  122:4               51:22                  profit                63:7, 65:18,
  prevail             produce                14:19, 14:23,         67:24, 70:18,
  106:19, 107:18      18:6, 21:11,           18:21, 61:7,          71:12, 76:7,
  previous            74:20, 116:8           61:15, 63:20          76:21, 81:11,
  39:10, 124:3        produced               profitability         118:21, 119:8
  previously          24:12, 30:19,          64:6, 68:9,           projecting
  102:4               31:2, 50:7,            68:10, 74:7           16:5, 21:3,
  price               52:2, 53:18,           profitable            24:7, 25:3,
  57:20               72:10, 98:16,          17:18, 18:12,         26:5, 38:20,
  pricing             117:15, 117:19,        62:23, 84:9           39:22, 59:16,
                      117:25                 profits               72:18
  68:19                                                            projection
  principal           producers              16:7, 17:12,
                      96:12                  20:13, 79:23          17:12, 18:14,
  71:13, 71:14




                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 168 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                             167
  20:16, 26:3,        protect                public                putting
  39:4, 48:3,         99:19, 110:16          2:21, 30:1,           108:19
  51:4, 54:12,        protecting             36:18, 104:15,                 Q
  54:22, 70:20,       100:8, 100:10          117:20, 134:15        qualification
  79:5, 118:19,       prove                  publications          9:3
  119:18              74:13, 74:18           15:7, 122:4           qualified
  projections         proves                 publicized            8:25
  10:15, 10:23,       75:7                   99:20, 100:13         quantifying
  11:2, 16:19,        provide                publicly              28:22
  17:2, 17:14,        20:9, 21:3,            110:22, 113:15        query
  20:9, 21:8,         21:13, 30:9,           publicly-traded
  21:12, 27:5,                                                     33:17, 33:18,
                      36:2, 39:4,            12:20, 17:1           34:11
  27:17, 63:16,       39:11, 47:7,           published
  74:11, 106:16,                                                   question
                      71:22, 74:3,           15:17, 84:23          9:11, 9:13,
  114:2, 114:3,       75:6, 76:17,           publisher
  114:5, 114:8,                                                    13:13, 15:21,
                      77:9, 80:19,           88:13                 16:2, 16:8,
  117:7, 118:3,       82:18, 94:4,           publishing
  118:7                                                            16:10, 17:23,
                      107:4, 114:25,         54:8, 87:21           17:24, 18:5,
  projects            116:19, 119:4,         pull
  22:18                                                            27:22, 33:24,
                      119:8, 121:19,         36:18                 39:20, 50:12,
  prominence          128:7                  pulled                66:24, 67:1,
  50:2                provided               36:9                  67:2, 67:15,
  prominent           13:5, 13:7,            purchase              67:23, 69:14,
  101:14, 104:25      15:4, 23:16,           20:19, 58:1,          69:19, 73:6,
  promote             24:2, 41:13,           64:3, 71:1            73:22, 73:23,
  105:11              41:15, 42:4,           purchased             73:25, 78:25,
  promoting           43:11, 44:15,          57:9, 68:20           79:2, 85:2,
  86:21               47:18, 52:11,          purchasing            96:6, 98:6,
  promotion           53:24, 54:10,          118:11                98:21, 109:18,
  59:25               54:16, 57:8,           purports              120:22, 129:5
  promotional         65:3, 65:6,            58:20                 questions
  100:20, 128:3,      66:2, 66:4,            purpose               108:4, 108:6,
  128:13              71:23, 71:24,          63:12, 117:10         116:12, 118:2,
  pronounce           74:4, 75:7,            purposes              129:3, 131:2,
  7:11                76:18, 83:16,          25:16, 27:20,         132:11
  proper              85:16, 85:24,          36:12, 38:23,         quickly
  124:15              88:7, 94:24,           62:10, 64:14,         29:24, 37:4,
  properties          114:6, 119:24,         72:16                 87:24
  13:6                125:24, 126:1          pursuant              quit
  property            providing              2:20, 6:9             68:15
  43:20               10:14, 14:25,          put                   quite
  proposals           49:14, 129:16                                29:23, 37:14,
                      provision              19:15, 21:4,
  105:14                                     30:24, 33:25,         41:11, 52:9,
  proprietary         43:10, 94:12,          40:2, 80:12,          59:23, 63:4,
  72:1                94:14, 95:7,           102:20, 105:11,       69:13, 87:24,
  prospect            95:12                  105:14, 108:20        116:3, 124:17
  89:4                pta                    puts
                      92:6                                                  R
  prospects                                  92:16                 racial
  89:4                                                             100:19, 128:3,


                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 169 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                            168
  128:9               read                   116:21, 119:1,        recording
  racist              74:1, 94:11,           127:14                13:1
  38:6, 109:12        94:13, 94:17,          reasonably            records
  radio               122:1, 123:11,         11:9, 23:16,          25:10, 42:24,
  24:19, 26:15,       131:4, 132:2,          25:14, 26:3,          54:16, 117:11
  43:4, 62:24,        132:4, 133:4           108:21                recover
  83:3, 83:14,        readily                rebate                8:10, 107:9
  83:23, 84:11,       110:19                 57:21, 68:19          recovery
  85:23, 86:20,       reading                rebuild               106:21
  86:22, 86:24,       95:6, 96:2             29:16, 29:17,         recross
  92:6, 92:9,         reads                  29:18                 4:10, 129:12
  100:15              95:25                  recall                red
  raise               real                   9:22, 12:4,           21:2, 24:22,
  6:20                13:3, 110:2            42:3, 47:25,          35:3, 35:12,
  raising             real-world             56:22, 82:6,          35:13, 35:18,
  16:16               16:22, 116:23          118:4                 40:14, 40:19,
  ramp                reality                receive               40:20, 59:8,
  68:11               109:10                 8:12, 8:15,           59:9, 59:11
  ran                 realized               106:20                redirect
  26:8, 111:6,        16:20                  received              4:9, 129:6
  120:11, 121:25      really                 12:7, 30:1,           reduced
  random              11:12, 37:8,           53:14, 54:4,          45:19, 48:14,
  36:10               109:17, 110:3,         57:20, 125:4          81:12, 81:17,
  range               122:15                 recent                99:11
  87:22               realty                 61:4                  refer
  ranked              109:9                  recently              13:15, 33:7,
  84:21               reason                 126:8                 39:10, 117:3
  rankings            31:9, 32:2,            recess                reference
  84:22               44:1, 101:1,           31:23, 70:2,          72:15, 92:15
  rate                110:1, 125:8           107:24                referenced
  22:2, 68:2,         reasonable             recognizing           130:9
  78:15               10:15, 11:14,          68:14                 references
  rather              11:17, 20:10,          recollection          92:14, 97:10
  21:20, 40:1,        21:3, 21:6,            12:15, 98:20          referencing
  64:22, 65:12,       21:14, 22:4,           reconciliation        97:24
  105:7               22:12, 23:2,           53:25                 referrals
  ratio               23:5, 23:20,           record                43:21
  71:13               24:4, 24:8,            6:15, 31:13,          referred
  rationale           24:9, 30:10,           31:19, 31:21,         73:25
  125:17              39:4, 41:11,           32:1, 32:7,           referring
  raw                 46:19, 61:13,          32:21, 34:21,         53:4, 54:19
  34:16, 35:19        61:17, 61:20,          53:3, 60:16,          refined
  reach               62:12, 63:4,           69:25, 70:5,          58:4, 118:12
  46:8, 77:7,         72:24, 74:3,           78:4, 107:22,         reflect
  115:5               74:25, 77:9,           108:2, 132:11,        24:22, 50:5,
  reaction            95:6, 105:14,          135:10                57:13, 67:23
  48:8, 99:4,         111:25, 114:8,         recorded              reflected
  99:18               116:5, 116:7,          74:1                  81:11



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 170 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              169
  reflects            50:23, 55:8,           relevantly            render
  71:17               61:7, 88:8,            28:13                 9:5, 83:13,
  regard              91:16, 97:10,          reliable              128:21
  15:12, 15:22,       99:10, 99:13,          21:25, 76:8           rendering
  16:14, 45:4,        105:10, 106:22,        reliably              115:21
  50:6, 75:18,        110:9, 113:8,          35:21, 40:24          renew
  97:9, 99:9,         113:13, 122:18         relied                26:21, 47:5,
  100:18, 100:21,     relates                24:11                 47:6
  104:4, 104:13,      95:8, 121:15           relief                renewal
  110:24, 111:14,     relating               20:17, 56:14,         43:10
  112:18, 113:8,      107:9                  59:1, 59:5,           renewed
  121:20, 122:8,      relation               61:20, 79:20,         26:12, 27:7
  125:21, 128:2,      8:8, 16:24,            79:21, 80:16,         renewing
  128:13, 128:15,     27:14, 47:13,          80:19                 127:4
  128:21              55:24, 80:8,           rely                  reorder
  regarded            111:9, 112:10          24:15, 49:16,         125:4, 125:18
  84:16, 84:19        relations              52:5, 117:18          reordered
  regarding           104:15                 relying               124:23, 125:3
  10:14, 27:1,        relationship           64:19, 98:20          reorders
  29:1, 34:13,        8:14, 10:25,           remain                59:21, 59:24
  64:10, 82:19,       28:8, 29:7,            29:22, 30:7,          repeat
  83:6, 83:17,        43:3, 43:16,           113:17                73:22
  84:3, 84:4,         44:11, 44:15,          remained              repeatedly
  84:6, 84:15,        44:18, 44:21,          25:8, 25:20,          16:23, 26:13
  92:3, 98:10,        53:1, 58:8,            39:25                 rephrase
  99:15, 99:22,       86:3, 88:16,           remains               79:2
  120:7, 121:19       90:4, 90:19,           122:1                 replace
  registered          91:20, 97:12,          remark                48:6
  135:4               106:2, 122:25,         111:12                replaced
  regular             125:22, 126:19,        remarks               28:6, 99:16
  14:10, 90:7,        126:24, 127:15,        28:19, 29:3,          report
  123:3               127:18, 127:24,        30:1, 30:5,           14:9, 24:25,
  regularity          129:9, 129:20          30:12, 38:10,         27:20, 47:8,
  117:18              relationships          109:3, 111:9,         47:18, 59:4,
  regularly           46:2, 47:10,           111:10, 113:13        108:11, 110:9,
  117:15, 117:16,     56:4, 85:19,           remember              110:17, 115:21,
  117:22              86:2, 104:19,          57:6                  117:8, 117:10,
  relate              121:9, 121:10          remote                119:23, 127:8,
  17:13               relative               1:14, 3:25,           135:7
  related             30:2, 38:4,            70:8                  reported
  10:1, 10:2,         71:9, 78:13,           remotely              1:24, 53:23,
  10:6, 10:9,         80:10, 111:3,          5:12, 6:6, 6:8,       59:3
  10:10, 15:1,        135:12, 135:13         134:6                 reporter
  16:19, 18:10,       release                remove                4:23, 5:23,
  18:14, 25:7,        87:24                  99:7                  5:25, 73:23,
  30:12, 33:16,       relevant               removed               74:1, 135:1,
  36:17, 43:21,       15:3, 96:18,           86:7                  135:5
  44:13, 48:19,       120:24, 122:19         remunerate            reporting
                                             98:22                 6:5, 6:13,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 171 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              170
  53:25               129:23                 12:3, 12:7,           ridiculously
  reports             respect                12:17, 17:3,          68:22
  15:1, 15:2,         14:4, 14:13,           20:11, 20:12,         right
  88:7, 88:11,        24:16, 43:12,          20:13, 20:15,         6:20, 9:14,
  99:14, 108:20       79:4, 88:2,            20:19, 24:20,         31:18, 40:7,
  represent           106:16                 25:23, 27:15,         47:23, 60:21,
  5:14, 11:15,        response               38:15, 39:5,          69:18, 74:2,
  22:10, 62:19,       71:11, 99:19,          39:21, 43:21,         74:9, 77:22,
  65:21, 106:7        116:12                 46:12, 46:17,         85:10, 90:17,
  representation      responsible            47:14, 48:19,         91:20, 106:6,
  11:13, 49:20        121:4                  48:25, 50:18,         124:14, 125:25,
  representations     responsive             51:23, 55:14,         131:4
  27:1                73:13                  57:9, 59:14,          rights
  representative      rest                   61:2, 61:19,          88:19, 97:14,
  5:19                25:8, 45:9             62:12, 63:10,         97:25, 98:8,
  representatives     restate                67:19, 68:21,         106:8, 121:24,
  93:11, 94:19,       16:2                   70:15, 70:25,         126:2, 127:5,
  100:2, 103:8        result                 71:7, 71:19,          129:17, 129:19
  represented         8:16, 25:12,           72:7, 75:3,           ringer
  11:23, 63:7         25:13, 28:15,          75:18, 76:7,          115:14
  representing        29:9, 29:18,           76:15, 77:13,         rise
  5:11, 5:24,         42:13, 48:10,          79:5, 83:17,          36:2, 112:20,
  11:20               59:20, 62:20,          84:10, 88:8,          115:3, 115:13
  represents          85:8, 85:11,           114:1, 114:17,        risk
  65:22               86:15, 99:11,          115:22, 116:8,        29:20, 108:25,
  request             110:14, 111:22,        117:9                 109:18, 110:5,
  8:1, 76:20          114:24                 revenues              110:15
  requested           results                11:7, 11:8,           riviera
  52:4, 135:9         72:6                   11:9, 14:10,          126:6
  require             retail                 16:1, 23:17,          roads
                      41:8, 55:23,           24:2, 24:3,           67:10, 67:13
  11:3, 11:5,                                25:3, 40:17,
  17:14               87:23                                        robinson
                      retailers              41:6, 49:19,          3:3
  required                                   50:6, 50:22,
  85:22               55:21, 120:19                                role
                      retained               65:8, 68:3,           26:19, 27:2,
  requirement                                75:21
  85:20, 104:6        9:6                                          89:1, 121:21
                      return                 review                romanesque
  resales                                    50:11, 81:21,
  60:20               68:6, 118:12                                 93:13, 94:20
                      returned               82:4, 83:5,           room
  research                                   92:11, 96:17,
  9:7                 29:2, 30:4,                                  6:4
                                             135:8                 rose
  researched          112:15                 reviewed
  117:23              returns                                      86:25
                                             27:16, 83:13,         rotates
  residual            29:12                  87:17, 91:24,
  59:18               reveal                 97:21, 114:9,         126:11
  resignation         122:21                 117:10, 128:5         rough
  130:6               revealing              reviewing             108:18
  resources           122:14                 82:6, 108:16          round
  104:25, 119:2,      revenue                                      34:18
                      11:15, 11:17,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 172 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                            171
  routine             65:22, 65:25           82:18, 83:1,          see
  14:7                sales                  87:14, 88:15,         10:20, 19:25,
  royal               4:18, 18:14,           90:17, 91:17,         32:5, 36:7,
  54:7                18:15, 41:7,           93:10, 94:4,          36:8, 36:10,
  royalties           41:8, 42:16,           94:7, 94:10,          36:15, 36:19,
  48:17, 49:18,       43:22, 51:18,          94:23, 95:10,         36:22, 37:14,
  50:25, 51:10,       51:22, 55:6,           104:11, 127:8         58:21, 82:15,
  51:14, 52:14,       57:14, 57:15,          scale                 82:16, 111:3
  54:22, 54:25,       58:21, 58:25,          55:10, 58:5,          seeing
  55:17               59:4, 59:18,           69:6, 72:17,          119:13
  royalty             59:22, 59:24,          119:6                 seem
  51:17, 51:23,       60:3, 60:9,            scenarios             11:11
  52:18, 52:22,       60:19, 61:3,           119:16                seemed
  53:8, 54:6,         61:9, 63:11,           schedule              22:11, 23:4,
  54:9, 54:13,        68:9, 75:8,            92:5                  119:19
  54:16, 57:21,       78:4, 79:23,           scheduled             seems
  88:7, 88:11         88:9, 99:15,           18:2                  24:8, 101:7
  rpr                 118:15, 119:2,         school                seen
  1:24, 2:21,         119:9, 119:19,         16:16                 117:24
  134:14, 135:22      124:19                 schwab                segment
  rude                same                   41:23, 44:19,         81:3, 109:19
  124:16              15:21, 26:12,          44:20, 77:19,         select
  run                 26:22, 45:23,          104:1                 103:1
  7:19, 62:23,        68:24, 110:21,         scientific            selected
  111:2               116:7, 121:6,          70:20, 113:22         101:18, 102:5
  running             122:12, 131:13,        scientifically        selection
  103:17              133:5                  74:18, 116:22         104:5
  runs                sampling               scope                 sell
  35:7                35:15                  9:24, 40:12,          61:3, 61:16,
           S          savings                55:10, 124:9,         63:3, 63:17
                      63:24                  124:12, 124:25,       seller
  s                   saw
  21:5, 22:15,                               126:20                87:20, 122:8
                      46:16                  scott                 sellers
  22:16               say
  said                                       26:13, 105:9,         87:16, 87:18,
                      21:11, 27:4,           105:15, 121:5         88:3, 121:17
  58:15, 69:17,       41:2, 41:15,
  74:8, 88:13,                               screen                selling
                      60:14, 63:9,           19:16, 30:25,         64:14, 64:22,
  90:12, 90:14,       64:17, 64:21,
  96:12, 108:24,                             32:3, 70:7            65:8, 66:21,
                      65:5, 65:24,           search                67:18, 87:20,
  110:5, 113:20,      67:20, 77:14,
  113:21, 114:14,                            101:11, 112:22        125:18
                      131:14                 second                senior
  117:7, 119:24,      saying
  122:25, 123:3,                             17:17, 31:12,         5:20, 87:3,
                      42:8, 96:17,           84:13                 128:23
  125:23, 132:3       107:8, 113:7
  sake                                       secure                sensitivity
                      says                   107:11                32:12, 37:10
  52:20, 70:24        20:6, 58:20,
  sale                                       secured               sentiment
                      67:21, 70:7,           47:11                 4:17, 28:15,
  63:18, 63:19,       74:20, 77:18,          securing              28:24, 29:1,
                                             51:10



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 173 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              172
  29:2, 29:12,        share                  signature-kzx         simulators
  29:24, 30:4,        36:20, 43:21,          135:20                44:14
  30:17, 32:13,       57:9, 64:4,            signature-usnmn       since
  33:1, 33:16,        68:21, 80:7,           134:12                11:24, 30:4,
  33:22, 34:12,       107:12                 signed                41:10, 56:16,
  35:5, 35:6,         shared                 23:19, 133:7,         58:2, 108:14,
  35:22, 36:1,        101:20, 105:18,        134:9                 117:24, 129:21
  36:4, 36:6,         121:6                  significance          single
  36:12, 36:16,       shares                 122:3, 122:6          71:10, 74:14
  36:25, 37:2,        12:23, 24:20,          significant           sir
  37:21, 110:17,      25:23, 48:19           11:3, 12:21,          13:12, 13:14,
  111:3, 111:4,       sheet                  12:24, 35:15,         13:20, 27:4,
  111:5, 111:6,       133:7                  41:3, 46:16,          32:19, 34:25,
  111:8, 112:17       sheets                 55:7, 56:4,           37:20, 38:22,
  sentiments          14:5                   56:6, 56:7,           39:7, 39:17,
  35:10, 37:7         shetty                 56:8, 63:24,          43:2, 48:5,
  separate            4:2, 5:20              84:10, 87:21,         53:6, 62:15,
  95:2                shift                  90:22, 105:20,        63:9, 66:8,
  september           114:22                 109:16, 110:1,        67:12, 72:4,
  59:19               shock                  114:22, 121:11,       73:21, 78:3,
  serial              93:19                  122:5                 78:7, 81:14,
  121:24              shoe                   significantly         93:7, 95:1
  serve               12:22                  30:2, 58:6,           siris
  9:21, 26:19         shops                  85:7, 87:1,           117:12
  services            124:4                  121:3, 127:20         sirius
  49:9, 56:3          short                  similar               17:20, 94:5,
  serving             31:23, 70:2,           9:16, 10:12,          98:17, 106:13,
  8:8                 107:24, 112:14         33:21, 36:8,          120:5, 120:6,
  set                 shorter                36:19, 44:12,         121:2, 121:4,
  52:13, 61:25,       130:3                  44:22, 46:15,         121:6, 121:10,
  120:25              should                 46:20, 49:24,         121:14, 126:18,
  settlement          15:15, 19:20,          55:4, 55:25,          127:3, 127:9,
  25:1, 25:2,         39:3, 39:13,           61:3, 64:2,           127:20, 129:16
  25:6, 39:2,         39:14, 65:11,          64:10, 69:5,          siriusxm
  39:13, 39:18,       66:2, 87:9,            72:20, 72:21,         10:2, 23:19,
  107:3               107:8, 107:18,         73:2, 79:20,          24:19, 24:23,
  seven               123:8, 123:12,         80:20, 80:22,         25:2, 25:4,
  29:3, 129:25        125:8                  110:13, 111:6,        25:21, 26:7,
  several             show                   126:15                26:14, 26:15,
  20:5, 33:10,        10:19, 51:20,          simply                26:19, 27:6,
  68:23, 111:20       51:21, 83:3,           10:13, 30:12,         27:13, 28:7,
  severed             83:14, 84:25,          39:4, 40:20,          28:16, 29:4,
  126:18              85:1, 99:12,           53:10, 53:11,         29:21, 29:23,
  severing            99:16, 110:10          58:24, 68:11,         30:7, 38:11,
  126:23              showed                 77:10, 105:24,        40:13, 43:7,
  sexist              123:9, 130:15          107:4, 110:2,         49:6, 57:19,
  38:6, 109:12        shows                  110:15, 117:5,        57:24, 58:1,
  shall               99:13                  127:4                 58:3, 58:7,
  93:10, 94:18



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 174 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              173
  62:24, 68:13,       44:13, 63:4,           112:1, 113:10,        speak
  77:4, 77:11,        77:19                  113:14, 116:24,       9:25, 60:5,
  79:22, 83:1,        slide                  119:4, 119:14,        90:8
  83:11, 83:23,       19:19                  122:11, 123:7,        speaking
  84:11, 85:9,        slowing                127:2                 90:10
  85:12, 85:15,       22:6                   somebody              speaks
  85:17, 85:23,       small                  65:10                 64:25, 65:10,
  86:3, 86:7,         35:13, 35:16,          someone               65:16, 66:5,
  86:16, 86:18,       35:18, 47:12,          29:19, 74:20,         66:15
  86:20, 86:21,       55:11, 55:12,          101:20, 104:7,        specific
  86:24, 87:2,        55:15                  109:11, 127:23        9:11, 53:20,
  90:19, 90:23,       smiling                something             62:3, 97:20,
  91:6, 91:12,        10:20                  17:14, 24:7,          98:1, 99:10,
  91:13, 91:19,       social                 31:16, 33:25,         99:12, 99:14,
  91:21, 91:25,       33:13, 33:14,          38:25, 69:17,         106:1
  92:6, 92:9,         34:4, 36:21,           109:16, 109:17,       specifically
  92:17, 93:10,       112:20, 112:24,        113:8, 113:20,        7:24, 10:22,
  93:11, 93:21,       113:15, 115:3          122:21, 122:25        24:18, 28:13,
  94:18, 94:24,       software               somewhat              33:15, 81:23,
  97:8, 97:11,        28:25, 33:20           21:14                 91:3, 92:14,
  97:20, 98:3,        sold                   somewhere             100:16, 106:17,
  98:13, 99:3,        60:25, 63:10,          71:17                 120:10, 122:8,
  99:6, 99:7,         81:16, 87:24,          sorry                 122:19, 130:9
  99:11, 99:15,       88:4, 123:25,          16:11, 60:7,          speculative
  105:19, 110:10,     124:2, 124:17          75:9, 75:10,          70:22
  118:11, 119:20,     sole                   75:16, 75:23,         spend
  120:15, 120:20,     20:18, 61:15,          75:25, 76:2,          59:13
  120:22, 126:19,     70:24                  78:20, 78:24,         spent
  127:15, 127:18,     solely                 90:11, 90:16,         10:3, 10:8,
  127:23              95:8                   93:25, 125:16         10:22, 11:1,
  siriusxm's          solemnly               sort                  58:5, 86:7,
  83:3, 83:8,         6:21                   109:4, 129:17         108:10, 108:13,
  83:15, 83:17,       some                   sorts                 118:14
  86:15, 86:17,       17:8, 21:3,            97:23                 sphere
  97:12, 98:7,        25:17, 28:7,           sought                99:21
  98:9, 120:3,        32:2, 37:2,            71:1                  spiked
  120:9, 127:16       37:3, 41:10,           sound                 37:7
  situation           45:6, 49:11,           22:23, 22:25          spoken
  64:10, 91:4,        49:12, 49:21,          sources               15:11, 15:16
  110:8, 130:24       52:21, 53:1,           12:8                  sponsor
  situations          54:6, 55:13,           south                 102:23
  63:15               55:17, 70:18,          3:14                  sponsored
  six                 71:11, 74:12,          southern              126:12
  9:22                85:6, 85:7,            1:2, 5:7              sponsors
  skill               89:8, 89:19,           span                  29:6, 129:2
  63:23               101:4, 106:20,         61:20, 62:13          sponsorship
  sky                 107:6, 107:14,         spans                 125:24
  41:24, 44:9,        109:5, 109:19,         20:24, 32:15          sport
                                                                   38:8, 38:13,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 175 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                             174
  80:23, 84:18,       134:3, 134:15,         still                 style
  86:23, 86:25,       135:2                  9:13, 38:3,           37:16
  89:7, 89:18,        stated                 47:22, 62:6,          subject
  120:24              26:2, 116:2            78:24, 98:5,          10:18, 12:25,
  sporting            statement              129:21                37:15, 92:7,
  55:24               51:19, 51:24,          stock                 109:15
  sports              52:2, 52:5,            12:19, 12:21          subjects
  15:12, 66:20,       54:7, 54:13,           stop                  91:16
  98:3, 115:14,       96:24                  49:15, 73:3,          subscribers
  130:14              statements             75:15                 127:21
  sports-media-rel-   14:6, 14:19,           stopped               subscribes
  ated                14:23, 51:17,          46:1                  33:2
  9:8                 52:6, 52:7,            store                 subscription
  spreadsheets        52:17, 54:7,           102:12                49:15, 49:25
  117:14              54:9, 54:19,           stores                subsequent
  spring              99:20, 100:14          43:18                 42:19
  56:15               states                 stories               substantial
  st                  1:1, 5:6,              111:2                 11:5, 46:18,
  5:9, 134:7          105:17, 130:8          story                 50:22, 84:9,
  stable              stating                123:7                 89:2, 89:3,
  61:22, 70:18        6:14                   straightforward       89:21
  staff               statistically          11:12                 substantially
  14:11               35:15                  strategic             41:12, 49:21,
  stakeholders        stature                57:19, 58:6,          50:3, 64:6,
  104:19, 128:24      86:24, 88:25           69:2, 74:22           71:1, 108:15,
  stamped             stay                   strategy              120:17
  60:17               90:6, 127:23           72:3, 109:22          substantiated
  standard            stayed                 stream                75:8
  96:8, 97:4,         21:16                  39:21                 substantive
  104:9, 117:21       steady                 streaming             129:20
  standards           119:19                 97:14                 success
  14:8, 93:14,        steinberg              streams               16:21, 71:14,
  94:23, 95:3         88:17, 90:2,           12:17, 50:18          89:19, 91:5,
  standing            125:23                 street                119:20, 121:14
  83:4, 84:14,        stenographer           74:14                 successful
  85:4                6:2, 6:19, 7:1,        strike                18:3, 57:18,
  standpoint          131:6, 131:8,          15:16, 73:10,         59:15, 69:5,
  22:20               131:12, 131:16,        73:17, 114:7,         84:17, 84:20,
  start               131:20, 131:24,        124:7                 84:24, 86:1,
  11:20               132:1, 132:6           structure             118:11
  started             stenographic           100:17, 128:1         successfully
  16:15, 16:16,       135:10                 struggled             79:25
  87:3                stenographically       115:2                 suffers
  starting            135:6                  struggles             81:6
  13:24               stephen                89:2                  sufficient
  starts              102:8, 102:21          student               23:5, 75:10
  36:16               steps                  123:8                 suggest
  state               19:19                  studied               64:13, 117:3
  2:21, 5:14,                                115:23


                                   PLANET DEPOS
                      888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 176 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                             175
  suggested           123:17                 takedown              technologies
  119:9               surprised              122:16, 122:17        44:13
  suggesting          21:11                  taken                 technology
  29:11, 65:15,       survey                 13:25, 14:2,          127:19
  66:1                33:11                  14:4, 14:7,           telecast
  suggestion          suspect                29:19, 30:14,         106:12, 112:11
  21:9                30:20                  38:11, 112:2,         television
  suing               suspended              119:17                111:15
  40:3                112:14                 takes                 tell
  suite               sustainable            51:13, 51:24,         60:13, 61:6,
  3:15, 80:22         86:1, 86:2             97:15, 101:6          67:12, 82:21,
  sum                 sustained              taking                92:2, 104:3
  26:1                86:6                   5:12, 112:6           telling
  summer              swatch                 talent                54:15, 64:18,
  130:8               45:18                  11:13, 11:15,         65:21, 66:23,
  superstore          swear                  11:18, 18:6,          66:25
  47:6                5:25, 6:21             46:14, 115:7,         ten
  superstores         sworn                  115:11, 121:11        11:4, 20:11,
  123:24, 124:23      7:7, 134:7             talent-driven         38:21, 39:22,
  supervision         sync'd                 114:23                112:20
  92:8                131:22, 132:8          talk                  ten-ranged
  supplies                     T             17:17, 41:25          130:18
  124:23              tab                    talked                ten-year
  support             13:19, 19:13,          112:4                 21:16, 22:21
  37:3, 46:7,         20:16, 50:14,          talking               tens
  49:10, 89:17,       53:4, 53:19,           27:19, 39:17,         72:23, 119:7
  91:2, 104:11,       54:3, 58:9,            39:18, 47:22,         tenure
  104:14, 104:24,     58:18, 82:1,           62:7, 100:13,         130:5
  107:15, 118:25,     82:2, 92:25,           112:5                 term
  128:16, 128:18,     93:1, 93:3,            talks                 20:12, 26:8,
  129:15, 130:15      93:4, 93:5             102:22                33:17, 42:10,
  supportive          table                  tarde                 112:9
  50:15               24:25, 25:16           105:16                terminate
  supposed            tabs                   taught                25:21
  123:4               50:13                  22:16, 22:17          terminated
  supreme             tailor                 teach                 43:24, 43:25,
  6:10                47:5, 50:17,           22:15                 44:25, 45:1,
  sure                51:19, 52:23           teacher               45:2, 45:16,
  12:14, 19:17,       take                   22:9                  99:12
  23:23, 31:9,        18:1, 20:4,            team                  termination
  33:21, 42:17,       31:15, 61:17,          92:9, 98:13,          25:13, 43:11,
  47:21, 50:4,        62:21, 63:1,           100:24, 103:18        44:2
  59:2, 67:21,        69:9, 69:11,           teams                 terms
  71:10, 71:22,       69:21, 71:5,           129:2                 26:12, 26:22,
  73:24, 79:15,       101:12, 105:9,         tech                  27:9, 35:12,
  81:10, 92:17,       107:19, 111:13,        70:8                  39:17, 39:18,
  108:17, 111:1,      116:20, 119:14         technician            42:2, 42:6,
  112:21, 114:15,                            3:25                  43:24, 44:25,




                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 177 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              176
  59:8, 91:19,        109:15, 110:13         three                 89:17, 122:18,
  95:4, 99:4,         theoretical            67:4, 89:16,          122:23
  99:6, 108:19,       23:7                   131:14                tilghman
  108:22, 109:24,     therefore              thrived               112:10
  129:15              26:10, 29:16,          115:17                till
  test                63:2, 63:18,           thriving              57:16
  56:15, 70:8         95:19, 102:3           79:7                  time
  testified           thereof                through               5:9, 8:3, 8:6,
  7:7, 8:20,          37:11, 51:24           10:11, 12:8,          9:23, 10:3,
  14:12, 75:20,       thereupon              12:18, 12:24,         10:4, 10:22,
  108:10, 108:23,     5:1, 7:5,              13:8, 13:11,          11:1, 11:4,
  110:17, 125:20      18:25, 31:22,          14:7, 20:24,          11:5, 16:17,
  testify             32:22, 58:12,          21:4, 21:17,          18:1, 20:25,
  7:15, 8:25,         70:1, 73:25,           21:22, 27:5,          21:5, 21:25,
  79:11, 79:16,       107:23, 132:14         28:4, 28:7,           22:4, 23:19,
  79:17, 82:24,       things                 30:9, 32:15,          31:14, 34:4,
  88:2, 90:12,        15:15, 77:23,          34:23, 35:11,         34:5, 34:7,
  90:20, 91:22,       109:5, 115:13,         37:24, 40:21,         36:11, 36:20,
  99:17, 128:17       121:12                 42:9, 43:3,           37:3, 40:2,
  testifying          think                  48:4, 53:2,           41:8, 41:15,
  8:11, 72:4,         22:22, 26:17,          53:12, 53:23,         45:20, 48:7,
  127:9               27:23, 38:25,          54:14, 56:17,         55:25, 56:16,
  testimony           43:13, 44:6,           59:2, 67:25,          61:20, 73:19,
  6:21, 37:20,        47:22, 48:9,           80:18, 82:21,         77:4, 77:12,
  38:22, 43:2,        54:18, 69:20,          82:22, 83:25,         78:5, 86:8,
  82:19, 96:21,       69:21, 72:24,          86:8, 86:10,          87:4, 87:25,
  118:5, 124:3,       90:1, 113:21,          88:23, 89:9,          89:13, 95:16,
  124:13, 125:23,     116:6, 116:11,         90:3, 98:15,          97:15, 103:17,
  133:4, 133:6        119:25, 123:12,        102:22, 103:5,        106:23, 107:1,
  texas               123:14, 130:15,        105:13, 112:22,       107:15, 108:15,
  43:20               131:23                 117:25, 119:22,       109:7, 112:15,
  th                  thinking               120:3, 120:21,        116:23, 120:8,
  3:5, 26:8,          108:13                 126:4, 135:8          120:18, 122:24,
  26:21, 28:19,       third                  throughout            124:15, 126:13,
  32:15, 35:7,        3:4, 15:4,             16:22, 21:8,          129:14
  36:15, 36:23,       40:11, 49:11           48:21, 50:15,         timeframe
  99:5, 129:8         third-party            55:21                 22:12, 39:12,
  thank               28:25, 89:14           tied                  62:13
  7:1, 77:24,         thomas                 24:20                 timeline
  107:20, 108:4,      29:25, 30:3,           tiger                 118:23
  108:5, 129:4,       111:7, 111:9,          88:17, 88:22,         times
  129:11, 132:12,     111:11, 111:14,        89:6, 89:9,           67:4, 87:20,
  132:13              111:18, 111:20         112:5, 122:10,        108:23, 122:7,
  thanks              thought                122:11, 122:21,       122:11, 130:1
  58:7, 132:9         27:25                  123:3, 123:9,         title
  theme               thoughtful             125:22                95:12, 129:1
  87:12               37:16, 69:2            tiger's               titled
  themselves          thousands              89:1, 89:12,          19:21, 20:23
  5:14, 41:1,         119:6



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 178 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              177
  today               35:20, 38:14,          transcription         102:9, 127:25,
  5:11, 5:23,         45:13, 48:13,          133:6                 131:13, 131:14
  18:2                51:1, 63:7,            translate             type
  today's             67:24                  61:10                 8:15, 52:6,
  5:9                 totaled                treated               52:8, 52:10,
  together            45:4                   107:5, 111:12         52:12, 55:25,
  108:19, 108:20      tour's                 treatment             64:10, 93:20,
  told                26:17, 28:17,          129:16                97:11, 110:14,
  25:21, 26:13,       30:14, 38:9,           tremendous            116:19, 119:12,
  90:6, 102:1         39:5, 88:15,           85:3, 85:24,          127:2
  took                90:18, 91:4,           105:23                types
  31:22, 46:11,       91:6, 94:22,           trend                 10:12, 10:14,
  70:1, 70:17,        99:18, 104:14,         36:10, 36:11,         33:4, 40:17,
  107:23, 112:19      106:7, 110:9,          72:15                 55:3, 61:4,
  tool                111:11, 113:5          trends                63:24, 69:4,
  33:22, 34:2         tournament             114:17, 115:23,       72:20, 81:4,
  tools               100:25, 101:11,        116:4                 115:10, 115:12,
  28:25, 112:24       101:17, 101:24,        trial                 115:18
  top                 101:25, 102:2,         89:23, 128:6          typo
  42:3, 48:1,         102:4, 102:18,         tried                 87:9
  57:7, 64:12,        102:19, 123:10,        77:9, 78:19                    U
  64:22, 75:6,        129:1, 130:17          true                  uh-hm
  75:8, 75:9,         tournaments            26:7, 133:5,          15:9, 50:20
  102:17, 118:16,     111:19, 111:21,        135:9                 uhm
  130:18              125:25, 130:10         truly                 9:10
  top-line            track                  115:17                ultimately
  20:19, 61:2,        78:4                   trust                 30:14, 37:10,
  61:15, 63:21,       tracking               126:12                51:23, 52:1,
  64:5, 67:19,        108:14                 truth                 97:16, 101:1,
  68:9, 70:25,        tract                  6:22, 6:23            102:22, 130:7
  77:12, 118:15       70:25                  try                   unable
  top-line-revenue    traction               75:20, 114:7          40:3, 43:9
  61:5                64:4                   trying                unavailable
  top-line-sales      training               74:3                  87:23
  20:21               14:7, 14:10,           tube                  under
  topic               48:24, 56:2            57:9                  9:15, 17:7,
  40:5, 83:6,         training-practic-      turner                17:10, 24:21,
  84:15, 90:9,        e-aid                  54:8                  27:15, 42:9,
  90:13, 99:22,       52:25                  tweet                 51:13, 82:1,
  120:7, 128:22       transacting            36:10                 90:24
  topical             56:3                   twitter               underlying
  79:20, 79:21,       transaction            33:14                 17:25
  80:16, 80:17,       13:4, 13:5,            two                   undersigned
  80:19               13:8                   3:14, 35:18,          134:5
  topics              transactions           35:20, 47:3,          understand
  82:19, 82:22,       53:11, 53:20           47:19, 47:24,         10:10, 17:23,
  111:2               transcript             89:6, 89:15,          39:24, 65:11,
  total               135:8, 135:9           97:17, 101:18,
  20:7, 25:3,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 179 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                             178
  66:13, 76:23,       29:7, 58:3,            variety               109:11
  78:25, 88:20,       69:9, 72:23,           28:25, 53:1           violated
  93:17, 106:5        121:7, 125:3,          various               123:7
  understandable      125:19                 15:1, 15:2,           virtual
  27:23, 27:25        unusual                16:21, 17:10,         46:18, 47:11,
  understanding       72:21                  24:20, 40:12,         47:17
  43:8, 95:1,         use                    48:19, 88:9,          virtually
  97:5, 106:11,       20:12, 30:7,           89:17, 99:24,         17:13, 37:18,
  125:2               33:22, 44:22,          104:19                50:23, 74:12,
  unfair              59:6, 71:25,           versus                74:13, 115:4
  59:15, 68:7,        72:13, 75:4,           74:16, 97:5,          virtue
  74:9                105:20, 118:25         130:1                 80:24
  unfairly            uses                   vertical              vis-a-via
  107:6, 111:12,      117:16                 34:8                  26:25, 46:7
  122:15              using                  verticals             visibility
  unfavorable         28:24, 63:3            85:2                  60:1
  100:5, 122:10                V             via                   vitae
  unique              vague                  1:14, 2:1, 3:9,       82:20
  58:6, 62:22,        66:16, 66:21           3:20, 134:6           voice
  69:7, 78:14,        validated              vice                  5:13
  85:17, 87:6,        24:6, 34:6,            5:20                  voiced
  87:14, 88:16,       74:18                  victories             121:6
  125:21              valley                 123:4                 volume
  uniqueness          102:13                 victory               1:13
  87:19               valuation              37:6, 122:24          voodoo
  unit                40:6, 71:5             video                 4:18, 56:13,
  41:7, 61:7          value                  3:25, 5:10,           56:18, 56:20,
  united              18:21, 38:18,          5:12, 70:8,           56:24, 57:15,
  1:1, 5:6,           38:23, 39:3,           131:22, 132:8         58:2, 58:21,
  105:17, 130:8       39:9, 39:15,           videoconference       58:25, 59:5,
  units               41:15, 45:13,          1:14, 3:9,            71:21, 77:7,
  120:12              48:15, 51:6,           3:20, 134:7           78:1, 80:8,
  university          63:13, 77:20,          videographer          107:10, 118:4,
  14:11, 48:22        81:13, 81:17,          3:24, 5:3,            119:10
  unless              85:3, 85:24,           5:10, 5:23,           vs
  107:1               109:24                 31:20, 31:25,         1:8
  unlimited           valued                 69:24, 70:4,                   W
  115:9               38:3                   107:21, 108:1,        wait
  unprecedented       values                 131:21, 132:7,        9:12, 62:6,
  41:5, 55:5          34:9                   132:10                68:15, 73:14,
  unreasonable        valuing                videotaped            98:5
  30:13, 72:18        39:21                  1:14, 5:4,            waive
  unreasonably        vane                   135:7                 6:12
  119:4               3:25                   view                  wake
  unstoppable         variable               95:21, 104:4          110:25
  69:9                75:21, 76:4            viewed                wall
  until               variables              37:2, 95:13,          74:14
  10:3, 25:5,         23:8                   95:18, 100:5,




                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 180 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                              179
  want                went                   winning               88:22, 112:5,
  10:21, 65:20,       51:25, 78:1,           34:19                 122:10, 122:21,
  65:23, 67:5,        119:22, 120:1,         within                123:9, 125:22,
  67:15, 70:14,       123:15                 29:2, 36:3,           125:24
  72:18, 73:16,       weren't                37:17, 86:22          word
  73:17, 82:21,       42:12, 46:2            without               59:25, 65:18,
  98:14, 98:22,       whan                   18:5, 37:16,          111:14, 116:11
  106:17, 114:15,     105:18, 130:4          39:5, 43:7,           work
  119:4, 120:2,       whatever               51:6, 85:2,           10:11, 16:24,
  132:1, 132:5        11:24, 106:21          112:15, 120:22,       18:2, 18:5,
  wanted              whereas                127:19                22:2, 23:3,
  26:16, 27:3,        63:25                  withstanding          27:3, 41:2,
  46:21, 101:16,      whether                37:21                 46:6, 46:15,
  101:20              28:6, 76:25,           witness               76:9, 82:12,
  wants               95:2, 100:6,           4:6, 6:1, 6:25,       83:10, 101:3,
  110:16              107:14, 109:18,        7:15, 8:21, 9:1,      110:2
  watch               113:20, 120:2,         9:3, 9:15,            worked
  45:18               124:23, 132:5          12:16, 16:9,          85:25, 90:2,
  way                 whole                  16:11, 17:24,         121:23
  25:9, 94:9,         6:23, 26:15,           19:18, 19:23,         working
  95:25, 102:23,      86:7, 86:24            23:25, 31:4,          22:2
  106:20, 109:10,     wide                   32:4, 47:24,          world
  111:19, 124:15      87:22, 88:25           53:17, 62:8,          18:4, 114:18,
  wdavis@foley        widely                 62:19, 65:2,          122:10, 123:2,
  3:21                84:16, 84:19           65:21, 66:17,         126:8
  we'll               widely-held            67:10, 68:16,         world-class
  58:10               97:13                  68:17, 73:9,          46:6
  we're               widespread             73:12, 74:2,          worse
  19:8, 31:20,        36:1, 36:12,           75:16, 84:8,          109:9
  90:18, 123:4,       36:17                  95:11, 96:7,          worth
  131:3, 132:3        wife                   97:2, 98:7,           29:19, 108:24,
  we've               22:5, 122:23           98:15, 101:10,        109:18, 110:5,
  29:25, 86:7,        william                104:23, 108:5,        110:15
  86:10               3:18, 5:17,            111:25, 113:12,       wouldn't
  website             6:18                   114:19, 114:21,       11:18, 27:24,
  122:1               win                    116:2, 116:16,        112:23
  wedge               123:5                  124:10, 124:17,       write
  42:17               windfall               125:2, 125:12,        87:8
  wednesday           12:24                  125:14, 126:22,       writing
  1:17                window                 130:22                94:24
  weekly              18:1, 21:3,
                                             women                 written
  130:2               21:16, 22:21,          105:22                7:24, 8:1,
  weeks               23:1, 23:5,            women's               123:11, 123:12
  9:22                109:6                  30:9, 34:18,          wyeth
  well-known          windows                34:20, 104:20,        64:1
  84:17               130:2                  105:7, 105:11,                 X
  wendell             winner                 105:12, 105:21
                                             woods                 xenophobe
  102:10              130:16                                       38:6
                                             88:17, 88:18,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 181 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                               180
  xenophobic          109:24, 112:20,        $3                    5:10, 69:25,
  109:12              118:22, 126:4          12:3                  70:3
  xm                  york                   $3,500,000            0x
  83:21               3:6, 87:20,            71:19, 72:7           74:9
           Y          122:7                  $3.5                           1
  yeah                young                  75:19                 1
  19:17, 31:13,       22:5, 22:6             $300,000              107:24, 107:25
  31:15, 32:14,       yourself               25:7, 25:11,          1.2
  35:17, 50:22,       14:19, 110:19          25:12                 25:3
  53:18, 58:16,       yup                    $36,000               10
  59:9, 60:15,        20:1, 58:22,           51:20                 1:18, 5:2,
  72:9, 87:9,         93:9, 93:16            $38                   5:10, 21:19,
  90:11, 95:11,                Z             75:3, 81:15           31:16, 31:21,
  96:8, 103:11,       zero                   $38,170               31:24, 61:22,
  123:16, 125:2,      36:16, 72:22,          62:11                 69:12, 69:21,
  127:7               107:13                 $5,700,000            74:9, 108:11,
  year                zeros                  48:14                 108:16, 111:8
  23:10, 23:18,       119:5                  $5,750,000            100
  24:3, 25:4,         zoom                   51:1                  21:12, 43:6,
  25:8, 25:13,        2:1                    $50,000               74:9
  25:18, 25:25,                $             42:25, 44:6           10022
  38:21, 41:18,       $1,200,000             $500,000              3:6
  45:10, 45:21,                              45:11, 48:3           108
  48:4, 50:22,        26:1                   $680,000
                      $1,400,000                                   4:8
  50:23, 68:2,                               25:1, 25:6            11
  70:19, 71:10,       57:13                  $69,400,000
                      $1.2                                         31:23, 32:1,
  71:20, 72:22,                              63:8, 63:9,           72:23
  75:19, 82:11,       25:22                  67:24, 78:9,
                      $10,000                                      12
  84:22                                      81:12                 21:20, 41:4,
  year's              47:16                  $80,000
                      $100                                         47:12, 55:9,
  83:21                                      45:21                 58:2, 69:25,
  year-over-year      119:9                  $900,000
                      $100,000                                     70:2, 70:3, 70:5
  61:22, 118:21                              25:11                 123
  years               59:17
                      $11                             0            54:9
  10:8, 12:2,                                00120                 124
  12:4, 12:5,         71:19, 72:7,
                      75:19                  54:8                  54:9
  12:6, 20:11,                               00121                 129
  21:19, 22:10,       $11,000
                      59:4                   54:8                  4:9, 4:10
  22:11, 28:4,                               00122                 13
  29:14, 38:21,       $13,500,000
                      38:15                  54:8                  10:8, 58:2,
  39:22, 41:10,                                                    107:22, 108:2
  45:14, 49:21,       $200,000               019
                      25:5, 41:17,           5:8                   132
  49:22, 52:9,                                                     135:8
  54:25, 55:18,       41:22, 42:22,          03
                      45:5                   31:23, 32:1           133
  61:4, 61:21,                                                     4:21
  72:23, 89:10,       $250,000               04
                      49:3                   134:17                134
  90:3, 104:18,                                                    4:22
                                             09
                                             1:18, 5:2,



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 182 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                               181
  135                 2016                   21:17, 21:22,         31
  1:23, 4:23          12:21                  22:11, 23:10,         1:17, 5:9,
  14                  2018                   27:5, 28:5,           134:7
  82:15, 132:11       42:25, 50:15,          37:24, 48:4,          32
  1421                50:19, 50:21,          51:4, 54:22,          4:17
  34:12               51:19, 56:14,          67:25, 71:18,         33131
  15                  56:15, 78:2            72:6, 75:19,          3:16
  21:20, 26:8,        2019                   76:14, 79:6,          36
  26:21, 50:13,       20:24, 24:24,          80:4                  107:24, 108:2
  82:15               25:9, 25:13,           21                    363245
  17                  28:19, 35:7,           59:3                  1:22
  70:2, 70:5          35:8, 41:10,           212                   3rd
  18                  41:14, 41:17,          3:7                   34:15, 34:17
  4:16, 59:2          42:6, 42:10,           2121                           4
  19                  42:20, 45:5,           26:8                  40
  1:3, 59:13,         45:21, 49:2,           22                    4:15, 18:25,
  113:13              57:12, 99:5,           28:4
                      120:21, 129:8,                               19:6, 19:8,
  1900                                       23                    36:24, 57:24,
  3:15                130:17                 6:10, 134:17
                      2020                                         81:19, 81:24
  1997                                       24                    41
  88:23               25:15, 25:18,          3:5, 37:4,
                      25:23, 40:22,                                4:17, 30:21,
  1st                                        107:22, 107:25        32:21, 32:22,
  32:15, 35:8         45:11, 45:15,          25
                      45:24, 46:24,                                37:22
           2                                 108:21                42
                      47:18                  26
  2                   2021                                         4:18, 58:11,
  1:18, 132:15                               53:5                  58:12, 58:15,
                      1:17, 5:9,             262
  20                  13:17, 25:25,                                60:3, 60:9,
  1:18, 6:10,                                60:17                 60:13, 60:14
                      26:4, 26:11,           263
  104:18, 132:11,     26:21, 27:5,                                 45
  132:15                                     60:17                 61:18
                      28:4, 37:24,           264
  200,000             40:21, 40:22,                                482
  44:4                                       60:17                 3:17
                      45:23, 47:25,          28
  2000                134:8, 134:9,                                         5
  12:20                                      32:15, 35:7,
                      135:16                 36:15                 5,000
  2001                2022                                         47:16
  16:16                                      29
                      48:4, 51:4,            28:19, 36:23,         500,000
  2002                54:22, 67:25,                                47:20
  16:16                                      129:8
                      71:18, 72:6,                    3            55
  2006                76:14, 79:5,                                 31:21, 31:24,
  11:22, 117:24       80:4                   3                     61:7, 64:1, 75:2
  2009                2025                   82:16                 58
  88:24               55:18                  30                    4:18
  2010                2026                   99:5, 108:21,         5th
  88:24               55:18, 70:16,          134:17                13:17, 134:9,
  2012                119:10                 303687                135:16
  12:20               2030                   134:16                         6
  2013                20:24, 21:4,           305
                                             3:17                  600
  95:16, 120:21                                                    25:1



                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:19-cv-63108-RAR Document 95-1 Entered on FLSD Docket 05/13/2021 Page 183 of
                                      183

                       Transcript of Jeremy Aisenberg, Volume II
                            Conducted on March 31, 2021                        182
  631008
  5:8
  63108
  1:3
           7
  70
  21:5
  71
  135:20
  730
  3:7
  75
  22:10, 45:20
  7700
  3:7
           8
  80
  22:15, 22:16
  800
  3:4
  8400
  3:17
  85
  22:11




                                  PLANET DEPOS
                     888.433.3767 | WWW.PLANETDEPOS.COM
